

EXECUTION VERSION
EXHIBIT 10.1

Published CUSIP Number:    09662PAD6

--------------------------------------------------------------------------------

$1,500,000,000


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


Dated as of May 26, 2015


among


BOARDWALK PIPELINES, LP,
TEXAS GAS TRANSMISSION, LLC,
GULF SOUTH PIPELINE COMPANY, LP,
and
GULF CROSSING PIPELINE COMPANY LLC,
as Borrowers


BOARDWALK PIPELINE PARTNERS, LP,
as Guarantor


The Several Lenders and Issuers from time to time party hereto,


WELLS FARGO BANK, N.A.,
as Administrative Agent


CITIBANK, N.A.,
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents


and


BANK OF CHINA, NEW YORK BRANCH, BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC., MIZUHO BANK, LTD.,
MUFG UNION BANK, N.A.,
and
ROYAL BANK OF CANADA,
as Co-Documentation Agents


* * * *
WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL MARKETS, INC.,
J.P. MORGAN SECURITIES LLC, BANK OF CHINA, NEW YORK BRANCH,
BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC.,
MIZUHO BANK, LTD., MUFG UNION BANK, N.A.,
and
RBC CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------






1

--------------------------------------------------------------------------------



Exhibit 10.1






2

--------------------------------------------------------------------------------



TABLE OF CONTENTS


SECTION 1.
DEFINITIONS........................................................................................................1

1.1
Defined
Terms.........................................................................................................1

1.2
Other Definitional
Provisions...............................................................................26

1.3
Accounting Terms and
Principles.........................................................................26

SECTION 2.
AMOUNT AND TERMS OF
COMMITMENTS................................................27

2.1
The
Commitments.................................................................................................27

2.2
Borrowing
Procedures..........................................................................................28

2.3
Letters of
Credit....................................................................................................29

2.4
Swingline
Loans...................................................................................................33

2.5
Reduction and Termination of the Revolving Credit Commitments; Repayment of
Loans.....................................................................................................................35

2.6
Evidence of
Debt..................................................................................................35

2.7
Optional
Prepayments...........................................................................................36

2.8
Mandatory
Prepayments.......................................................................................36

2.9
Interest..................................................................................................................37

2.10
Conversion/Continuation
Option..........................................................................38

2.11
Fees.......................................................................................................................38

2.12
Payments and
Computations.................................................................................39

2.13
Special Provisions Governing Eurodollar Rate
Loans.........................................42

2.14
Capital
Adequacy..................................................................................................43

2.15
Taxes.....................................................................................................................43

2.16
Substitution of
Lenders.........................................................................................46

2.17
Extensions of Scheduled Maturity Date; Removal of
Lenders.............................47

2.18
Additional
Borrowers...........................................................................................49

2.19
The Administrative
Borrower...............................................................................51

2.20
Cash
Collateral......................................................................................................51

2.21
Defaulting
Lender.................................................................................................52

SECTION 3.
REPRESENTATIONS AND
WARRANTIES......................................................54

3.1
Financial
Condition...............................................................................................54

3.2
No
Change............................................................................................................54

3.3
Corporate Existence; Compliance with
Law........................................................54

3.4
Limited Partnership Power; Authorization; Enforceable
Obligations..................54

3.5
No Legal
Bar.........................................................................................................55







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



3.6
No Material
Litigation..........................................................................................55

3.7
No
Default.............................................................................................................55

3.8
Ownership of Property;
Liens...............................................................................55

3.9
Taxes.....................................................................................................................55

3.10
ERISA...................................................................................................................55

3.11
Use of
Proceeds....................................................................................................56

3.12
Environmental
Matters.........................................................................................56

3.13
Accuracy of Information,
etc................................................................................56

3.14
Solvency................................................................................................................56

3.15
Subsidiaries; Borrower
Information.....................................................................57

3.16
Margin
Regulations...............................................................................................57

3.17
Investment Company
Act......................................................................................57

3.18
Insurance...............................................................................................................57

3.19
Anti-Corruption Laws and Sanctions,
Etc............................................................57

SECTION 4.
CONDITIONS
PRECEDENT..............................................................................57

4.1
Conditions to
Effectiveness..................................................................................57

4.2
Conditions Precedent to Each Extension of
Credit..............................................59

4.3
Determinations of Initial Borrowing
Conditions..................................................60

4.4
Conditions Precedent to Each Incremental Credit Extension
Date......................60

SECTION 5.
FINANCIAL
COVENANT..................................................................................61

SECTION 6.
AFFIRMATIVE
COVENANTS...........................................................................61

6.1
Financial
Statements.............................................................................................61

6.2
Certificates; Other
Information.............................................................................62

6.3
Payment of
Obligations........................................................................................62

6.4
Conduct of Business and Maintenance of Existence,
etc.....................................62

6.5
Maintenance of Property;
Insurance.....................................................................63

6.6
Inspection of Property; Books and Records;
Discussions....................................63

6.7
Notices..................................................................................................................63

6.8
Environmental
Laws.............................................................................................63

6.9
Payment of Taxes,
Etc...........................................................................................64

6.10
Use of
Proceeds....................................................................................................64

6.11
Compliance with Anti-Corruption Laws and
Sanctions.......................................64

6.12
Post-Closing
Obligations......................................................................................64







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



SECTION 7.
NEGATIVE
COVENANTS.................................................................................64

7.1
Limitations on
Indebtedness.................................................................................64

7.2
Limitations upon
Liens.........................................................................................65

7.3
[Reserved.]............................................................................................................66

7.4
Limitation on Sale and Lease-Back
Transactions.................................................66

7.5
Fundamental
Changes...........................................................................................66

7.6
Restricted
Payments..............................................................................................66

7.7
Limitation on Restrictions on Subsidiary
Distributions.......................................67

7.8
Limitation on Transactions with
Affiliates...........................................................68

7.9
Limitation on Lines of
Business...........................................................................68

7.10
Accounting Changes; Fiscal
Year.........................................................................69

7.11
Limitation on Modification of Constituent
Documents.......................................69

7.12
Anti-Corruption Laws and
Sanctions...................................................................69

SECTION 8.
EVENTS OF
DEFAULT.......................................................................................69

8.1
Events of
Default..................................................................................................69

8.2
Actions in Respect of Letters of
Credit................................................................71

SECTION 9.
THE
AGENTS......................................................................................................72

9.1
Authorization and
Action......................................................................................72

9.2
Administrative Agent’s Reliance,
Etc...................................................................72

9.3
Posting of Approved Electronic
Communications................................................73

9.4
The Administrative Agent
Individually.................................................................73

9.5
Lender Credit
Decision.........................................................................................74

9.6
Indemnification.....................................................................................................74

9.7
Successor Administrative
Agent...........................................................................74

9.8
The Arrangers; the Co-Syndication Agents; the Co-Documentation Agents.......75

SECTION 10.
MISCELLANEOUS.............................................................................................75

10.1
Amendments, Waivers,
Etc...................................................................................75

10.2
Assignments and
Participations............................................................................77

10.3
Costs and
Expenses...............................................................................................80

10.4
Indemnities............................................................................................................81

10.5
Limitation of
Liability...........................................................................................82

10.6
Right of
Set-off.....................................................................................................83

10.7
Sharing of Payments,
Etc......................................................................................83







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



10.8
Notices,
Etc.........................................................................................................................84

10.9
No Waiver;
Remedies...........................................................................................86

10.10
Binding
Effect.......................................................................................................86

10.11
Governing
Law.....................................................................................................86

10.12
Submission to Jurisdiction; Service of
Process....................................................86

10.13
Waiver of Jury
Trial..............................................................................................87

10.14
Marshaling; Payments Set
Aside..........................................................................87

10.15
Section
Titles........................................................................................................87

10.16
Execution in
Counterparts....................................................................................87

10.17
Entire
Agreement..................................................................................................88

10.18
Confidentiality......................................................................................................88

10.19
Patriot Act
Notice..................................................................................................88

10.20
Survival.................................................................................................................88

10.21
No Fiduciary
Duty................................................................................................89

10.22
Amendment and
Restatement...............................................................................89

10.23
Maximum
Rate.....................................................................................................90











--------------------------------------------------------------------------------



Exhibit 10.1

SCHEDULES:
I    Revolving Credit Commitments
II    Existing Subordinated Loans
3.4    Consents, Authorizations, Filings and Notices
3.6    Litigation
3.15(a)    Subsidiaries
3.15(b)    Borrower Information
7.1    Indebtedness
7.8    Affiliate Transactions


EXHIBITS:
A    Form of Notice of Borrowing
B    Form of Closing Certificate
C-1    Form of Legal Opinion of Vinson & Elkins LLP
C-2    Form of Legal Opinion of General Counsel
D    Form of Assignment and Assumption
E-1    Form of Revolving Credit Note
E-2    Form of Swingline Note
F    Form of Notice of Conversion or Continuation
G    Form of Guaranty
H    Form of Letter of Credit Request
I    Form of Swingline Loan Request
J    Form of Additional Borrower Joinder Agreement






--------------------------------------------------------------------------------



Exhibit 10.1

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May 26, 2015,
among BOARDWALK PIPELINES, LP, a Delaware limited partnership (the “Parent
Borrower”), TEXAS GAS TRANSMISSION, LLC, a Delaware limited liability company
(“Texas Gas”), GULF SOUTH PIPELINE COMPANY, LP, a Delaware limited partnership
(“Gulf South”), GULF CROSSING PIPELINE COMPANY LLC, a Delaware limited liability
company (“Gulf Crossing” and, together with the Parent Borrower, Texas Gas, and
Gulf South, the “Initial Borrowers”), and each of the other entities that
becomes a party hereto pursuant to Section 2.18, severally as Borrowers,
BOARDWALK PIPELINE PARTNERS, LP, a Delaware limited partnership (the “MLP”), as
guarantor, the several banks and other financial institutions or entities from
time to time party to this Agreement as lenders (the “Lenders”), the Issuers
from time to time party to this Agreement, WELLS FARGO BANK, N.A. (“Wells
Fargo”), as administrative agent for the Lenders and the Issuers (in such
capacity, the “Administrative Agent”), CITIBANK, N.A. and JPMORGAN CHASE BANK,
N.A., as co-syndication agents (in such capacity, the “Co-Syndication Agents”),
BANK OF CHINA, NEW YORK BRANCH, BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES
INC., MIZUHO BANK, LTD., MUFG UNION BANK, N.A. and ROYAL BANK OF CANADA, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”), and
WELLS FARGO SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN
SECURITIES LLC, BANK OF CHINA, NEW YORK BRANCH, BARCLAYS BANK PLC, DEUTSCHE BANK
SECURITIES INC., MIZUHO BANK, LTD., MUFG UNION BANK, N.A. and RBC CAPITAL
MARKETS, as joint lead arrangers and joint bookrunners (each an “Arranger” and
collectively, the “Arrangers”).
W I T N E S S E T H:
WHEREAS, the Parent Borrower, Texas Gas, Gulf South, Gulf Crossing, certain
other named borrowers, the MLP, the lenders and issuers party thereto, Wells
Fargo Bank, N.A., as the administrative agent, and certain other agents and
parties thereto entered into the Second Amended and Restated Revolving Credit
Agreement, dated as of April 27, 2012 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”);
WHEREAS, the Parent Borrower has requested that the Lenders and the other
parties hereto amend and restate the Existing Credit Agreement in its entirety
to, among other things, increase the revolving credit commitments to
$1,500,000,000, modify the list of Borrowers and make certain other changes to
the Existing Credit Agreement;
WHEREAS, in connection with the amendment and restatement of the Existing Credit
Agreement, Wells Fargo has agreed to serve as the administrative agent for the
Lenders and the Issuers; and
WHEREAS, the Lenders and the other parties hereto are willing to amend and
restate the Existing Credit Agreement upon and subject to the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree to amend and restate the Existing
Credit Agreement in its entirety as follows:
SECTION 1. DEFINITIONS



1

--------------------------------------------------------------------------------



Exhibit 10.1

1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Additional Borrower”: as defined in Section 2.18 (Additional Borrowers).
“Additional Borrower Joinder Agreement”: a joinder agreement, in substantially
the form of Exhibit J (Form of Additional Borrower Joinder Agreement), executed
by the Parent Borrower, the MLP and any Wholly Owned Domestic Subsidiary of the
Parent Borrower that the Parent Borrower wishes to become an Additional Borrower
in accordance with the provisions of Section 2.18.
“Administrative Agent”: as defined in the preamble hereto.
“Affected Lender”: as defined in Section 2.16(a).
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 25% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
“Agent Affiliate”: as defined in Section 9.3(c) (Posting of Approved Electronic
Communications).
“Agents”: the collective reference to the Administrative Agent, the
Co-Syndication Agents and the Co-Documentation Agents.
“Agreement”: this Third Amended and Restated Revolving Credit Agreement, as
amended, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the MLP, any Borrower or any of their respective Subsidiaries from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
“Applicable Margin”: at any date of determination, with respect to each Borrower
and each Type of Loan, the rate per annum corresponding to such Borrower’s
Credit Rating on such date, as set forth below:



2

--------------------------------------------------------------------------------



Exhibit 10.1

Level
Credit Rating
Eurodollar Rate and LIBOR Market Index Rate Margin
Base Rate Margin
1
at least A- by S&P or A3 by Moody’s
1.00%
0.00%
2
less than Level 1 but at least BBB+ by S&P or Baa1 by Moody’s
1.125%
0.125%
3
less than Level 2 but at least BBB by S&P or Baa2 by Moody’s
1.25%
0.25%
4
less than Level 3 but at least BBB- by S&P or Baa3 by Moody’s
1.50%
0.50%
5
less than Level 4 or unrated by both S&P and Moody’s
1.75%
0.75%



provided, however, that if at any time there is a split Credit Rating, then the
Applicable Margin at such time will be determined by the higher of the two
Credit Ratings, except that in the event that the lower of such Credit Ratings
is more than one Level below the higher of such Credit Ratings, the Applicable
Margin will be determined based on the Level that is one Level lower than the
higher of such ratings; provided, further, that if such Borrower is unrated by
one of S&P or Moody’s (other than by reason of the circumstances referred to in
the definition of “Credit Rating”), then the Applicable Margin shall be based on
the Credit Rating established by the other rating agency.
“Applicable Percentage”: with respect to any Borrower, the percentage obtained
by dividing (a) the Revolving Credit Sublimit of such Borrower by (b) the
aggregate Revolving Credit Commitments.
“Applicable Unused Commitment Fee Rate”: at any date of determination, with
respect to each Borrower, the rate per annum corresponding to such Borrower’s
Credit Rating on such date, as set forth below:
Level
Credit Rating
Applicable Unused Commitment Fee Rate
1
at least A- by S&P or A3 by Moody’s
0.100%
2
less than Level 1 but at least BBB+ by S&P or Baa1 by Moody’s
0.125%
3
less than Level 2 but at least BBB by S&P or Baa2 by Moody’s
0.175%
4
less than Level 3 but at least BBB- by S&P or Baa3 by Moody’s
0.200%
5
less than Level 4 or unrated by both S&P and Moody’s
0.275%




3

--------------------------------------------------------------------------------



Exhibit 10.1



provided, however, that if at any time there is a split Credit Rating, then the
Applicable Unused Commitment Fee Rate at such time will be determined by the
higher of the two Credit Ratings, except that in the event that the lower of
such Credit Ratings is more than one Level below the higher of such Credit
Ratings, the Applicable Unused Commitment Fee Rate will be determined based on
the Level that is one Level lower than the higher of such ratings; provided,
further, that if such Borrower is unrated by one of S&P or Moody’s (other than
by reason of the circumstances referred to in the definition of “Credit
Rating”), then the Applicable Unused Commitment Fee Rate shall be based on the
Credit Rating established by the other rating agency.
“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that any Loan Party is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Letter of Credit
Request, Swingline Loan Request, Notice of Conversion or Continuation, and any
other notice, demand, communication, information, document and other material
relating to a request for a new, or a conversion of an existing, Borrowing, (ii)
any notice pursuant to Section 2.7 (Optional Prepayments) and any other notice
relating to the payment of any principal or other amount due under any Loan
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Section 4 (Conditions Precedent) or Section 2.3(a)
(Letters of Credit) or any other condition to any Borrowing or other extension
of credit hereunder or any other condition precedent to the effectiveness of
this Agreement.
“Approved Electronic Platform”: as defined in Section 9.3 (Posting of Approved
Electronic Communications).
“Approved Fund”: any Fund that is advised or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
“Arrangers”: as defined in the preamble hereto.
“Assignment and Acceptance”: any assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit D (Form of Assignment and Acceptance).
“Available Cash”: with respect to any Fiscal Quarter of the Parent Borrower
ending prior to the Liquidation Date (as defined in the MLP Partnership
Agreement as in effect on the date hereof): (a) the sum of (i) all cash and cash
equivalents of the Parent Borrower and its Subsidiaries on hand at the end of
such Fiscal Quarter, and (ii) all additional cash and cash equivalents of the
Parent Borrower and its Subsidiaries (or the Parent Borrower’s and its
Subsidiaries’ proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not Wholly Owned Subsidiaries) on hand on the date of
determination of Available Cash with respect to such Fiscal Quarter resulting
from borrowings used solely for working capital purposes or to pay distributions
to the MLP made pursuant to a credit facility, commercial paper facility or
similar financing or other arrangement; provided, that when incurred it is the
intent of the Parent Borrower or such Subsidiary, as applicable, to repay such
borrowings within 12



4

--------------------------------------------------------------------------------



Exhibit 10.1

months from other than additional borrowings under such facility, less (b) the
amount of any cash reserves (or the Parent Borrower’s and its Subsidiaries’
proportionate share of cash reserves in the case of Subsidiaries that are not
Wholly Owned Subsidiaries) established by the Parent Borrower to (i) provide for
the proper conduct of the business of the Parent Borrower and its Subsidiaries
(including reserves for future capital expenditures, for anticipated future
credit needs of the Parent Borrower and its Subsidiaries and for refunds of
collected rates reasonably likely to be refunded as a result of a settlement or
hearing relating to FERC rate proceedings) subsequent to such Fiscal Quarter,
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the Parent
Borrower or any of its Subsidiaries is a party or by which it is bound or its
assets are subject or (iii) provide funds for distributions under Section 6.4 or
6.5 of the MLP Partnership Agreement as in effect on the date hereof in respect
of any one or more of the next four Fiscal Quarters; provided, however, that
disbursements made by the Parent Borrower and its Subsidiaries or cash reserves
established, increased or reduced after the end of such Fiscal Quarter but on or
before the date of determination of Available Cash with respect to such Fiscal
Quarter shall be deemed to have been made, established, increased or reduced,
for purposes of determining Available Cash, within such Fiscal Quarter if the
Parent Borrower so determines. Notwithstanding the foregoing, “Available Cash”
with respect to the Fiscal Quarter in which the Liquidation Date occurs and any
subsequent Fiscal Quarter shall equal zero.
“Available Credit”: at any time, (a) the then effective Revolving Credit
Commitments minus (b) the aggregate Revolving Credit Outstandings at such time.
“Base Rate”: for any period, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate per annum shall be equal at all times to
the highest of the following: (a) the rate of interest announced publicly by
Wells Fargo at its principal office in San Francisco, California from time to
time, as Wells Fargo’s prime rate; (b) 0.5% per annum plus the Federal Funds
Rate; and (c) 1.0% per annum plus the Eurodollar Rate for an Interest Period of
one month on such day (or if such day is not a Business Day, the immediately
preceding Business Day); provided, that for purposes of calculating the Base
Rate, the Eurodollar Rate for any day shall be based on Reuters Screen LIBOR01
Page (or any successor page or, in the event that such rate does not appear on
Reuters Screen LIBOR01 Page (or any successor page), by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent) as of 11:00 a.m., London time, on such
day.
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“BGL”: Boardwalk GP, LLC, a Delaware limited liability company.
“Board of Directors”: with respect to any Person, either the Board of Directors
(or equivalent governing body) of such Person or any committee of such Board
duly authorized to act on its behalf.
“Borrowers”: the Initial Borrowers and each Additional Borrower, provided that
the term shall exclude any Borrower that is designated not to be a Borrower in
accordance with Section 2.18(c).
“Borrower Affiliate”: each of the MLP, the General Partner, the BGL, each
Subsidiary of the MLP and each Subsidiary of the Parent Borrower.



5

--------------------------------------------------------------------------------



Exhibit 10.1

“Borrowing”: a borrowing consisting of Revolving Loans made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Rate Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
“Capital Lease”: with respect to any Person, any lease of, or other arrangement
conveying the right to use, property by such Person as lessee that would be
accounted for as a capital lease on a balance sheet of such Person prepared in
conformity with GAAP.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateral Account”: any deposit account or securities account that is (a)
established by the Administrative Agent from time to time in its sole discretion
to receive cash and cash equivalents (or purchase cash or cash equivalents with
funds received) from the Loan Parties or Persons acting on their behalf pursuant
to the Loan Documents, (b) with such depositaries and securities intermediaries
as the Administrative Agent may determine in its sole discretion, (c) in the
name of the Administrative Agent (although such account may also have words
referring to the Borrower and the account’s purpose), (d) under the control of
the Administrative Agent and (e) in the case of a securities account, with
respect to which the Administrative Agent shall be the entitlement holder (as
defined in the UCC) and the only Person authorized to give entitlement orders
(as defined in the UCC) with respect thereto.
“Cash Collateralize”: to deposit in a Cash Collateral Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuers or Lenders, as collateral for Letter of Credit Obligations
or obligations of Lenders to fund participations in respect of Letter of Credit
Obligations, cash or deposit account balances or, if the Administrative Agent
and each applicable Issuer shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or



6

--------------------------------------------------------------------------------



Exhibit 10.1

directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued. For the
avoidance of doubt, the enactment of final Treasury Regulations promulgated
under FATCA shall not be deemed to be a “Change in Law” for the purposes of this
Agreement.
“Change of Control”: the occurrence of any of the following events:
(a)    prior to a Public Offering, (i) any Person (or syndicate or group of
Persons which are deemed a “person” for the purposes of Section 13(d) and
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended), other than
the Permitted Investor, acquires more than 30% of the outstanding Voting Stock
of the BGL, or (ii) the Permitted Investor shall cease to own and control, of
record and beneficially, directly or indirectly, 50% or more of the outstanding
Voting Stock of the BGL;
(b)    upon and following a Public Offering, either (i) the Permitted Investor
shall cease to own and control, of record and beneficially, directly or
indirectly, more than 50% of the outstanding Voting Stock of the IPO Company (or
its general partner, managing member, or comparable governing entity) or (ii)
the IPO Company shall cease to own and control, of record and beneficially,
directly or indirectly, more than 50% of the outstanding Voting Stock of the BGL
and the General Partner;
(c)    during any period of twelve successive months a majority of the Persons
who were directors of the BGL, or following a Public Offering, the IPO Company,
at the beginning of such period or who were nominated for election by a majority
of the persons who were directors of the BGL or the IPO Company, as applicable,
at the beginning of such period cease (other than as a result of death or
disability) to be directors of the BGL or the IPO Company, as applicable;
(d)    the BGL ceases to be the sole general partner of the General Partner;
(e)    the General Partner ceases to be the sole general partner of the MLP; or
(f)    the MLP shall cease to own and control, of record and beneficially,
directly or indirectly, free of all Liens, 100% of the Capital Stock of each
Borrower.
“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Co-Syndication Agents”: as defined in the preamble hereto.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a



7

--------------------------------------------------------------------------------



Exhibit 10.1

group that includes the Parent Borrower and that is treated as a single employer
under Section 414 of the Code.
“Consenting Lenders”: as defined in Section 2.17(c).
“Consolidated Assets”: at the date of any determination thereof, the total
assets of the MLP and its Subsidiaries as set forth on a consolidated balance
sheet of the MLP and its Subsidiaries for their most recently completed Fiscal
Quarter, prepared in accordance with GAAP.
“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) consolidated
interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business) and (f) any other non-cash charges, and minus,
to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining consolidated interest expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business)
and (c) any other non-cash income, all as determined on a consolidated basis;
provided, however, that for purposes of calculating Consolidated EBITDA of the
MLP or any Borrower for any period, (i) the Consolidated EBITDA of any Person
acquired by the MLP or such Borrower or any of their respective Subsidiaries
during such period shall be included on a pro forma basis for such period
(assuming the consummation of such acquisition and the incurrence or assumption
of any Indebtedness in connection therewith occurred on the first day of such
period) if the consolidated balance sheet of such acquired Person and its
consolidated Subsidiaries as at the end of the period preceding the acquisition
of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (x) have been previously provided to the
Administrative Agent and the Lenders and (y) either (1) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (2) have been
found acceptable by the Administrative Agent and (ii) the Consolidated EBITDA of
any Person disposed of by the MLP or such Borrower or any of their respective
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period); provided,
further, that for purposes of calculating compliance with the covenant contained
in Section 5, with respect to any Material Project of any Borrower or any of
their respective Subsidiaries, an amount equal to the ratable portion of
Consolidated EBITDA projected for the first 12 months of operations of such
Material Project shall be added to actual Consolidated EBITDA of such Borrower
at the end of each Fiscal Quarter in proportion to the total expected capital
costs of such Material Project that have been incurred at the end of such Fiscal
Quarter (provided, however, that (i) with respect to any Material Project of any
non-Wholly Owned Subsidiary of such Borrower, there shall be excluded the
projected Consolidated EBITDA of such Material Project multiplied by the
percentage of the economic interests of such non-Wholly Owned Subsidiary owned
directly or indirectly by any Person other than such Borrower or any Wholly
Owned Subsidiary of such Borrower, (ii) the aggregate amount of projected
Consolidated EBITDA with respect to any Material Project of any non-Wholly Owned
Subsidiary



8

--------------------------------------------------------------------------------



Exhibit 10.1

included in the calculation of Consolidated EBITDA shall not exceed 25% of the
applicable Borrower’s actual Consolidated EBITDA for the preceding 4 Fiscal
Quarters, (iii) the Administrative Agent shall have received Consolidated EBITDA
projections and such supporting documentation requested by it for each Material
Project, in each case reasonably satisfactory to the Administrative Agent and
(iv) the aggregate amount of all adjustments to Consolidated EBITDA with respect
to Material Projects during any period of 4 consecutive Fiscal Quarters shall
not exceed 20% of the total actual Consolidated EBITDA of the MLP for such
Period (determined without including adjustments with respect to Material
Projects or any adjustments in respect of any asset acquisitions).
“Consolidated Leverage Ratio”: with respect to any Person as of any date, the
ratio of (a) Consolidated Total Debt of such Person and its Subsidiaries on such
date to (b) Consolidated EBITDA of such Person and its Subsidiaries for the last
four Fiscal Quarter period ending on or before such date; provided, however,
that Consolidated Total Debt shall exclude (i) any subordinated loans made by
the Permitted Investor to any Borrower prior to the Effective Date and listed on
Schedule II (Existing Subordinated Loans) hereof (the “Existing Subordinated
Loans”) and any other Subordinated Loans made by the Permitted Investor, any
Subsidiary thereof or any other Person to the MLP or any Borrower; provided,
that (A) the aggregate principal amount of such excluded Subordinated Loans and
Existing Subordinated Loans pursuant to this clause (i) outstanding at any time
shall not exceed $500,000,000 and (B) any such excluded Subordinated Loan (other
than the Existing Subordinated Loans) shall mature not earlier than the date
that is 180 days after the Scheduled Maturity Date in effect at the time such
Subordinated Loan is incurred, (ii) any Subordinated Loans made by the MLP or
any Borrower to any Borrower; provided, that the aggregate principal amount of
such excluded Subordinated Loans pursuant to this clause (ii) outstanding at any
time shall not exceed $200,000,000, (iii) obligations of the Parent Borrower or
any of its Subsidiaries under any Hybrid Securities, (iv) the aggregate
principal amount of any Indebtedness of any non-Wholly Owned Subsidiary
multiplied by the percentage of the economic interests of such non-Wholly Owned
Subsidiary owned directly or indirectly by any Person other than the Borrowers
or any Wholly Owned Subsidiary of the Borrowers, unless any Borrower or any
Wholly Owned Subsidiary of any Borrower has a Guarantee Obligation with respect
to such Indebtedness, in which case the aggregate principal amount of such
Indebtedness so guaranteed shall be included in the calculation of Consolidated
Total Debt and (v) with respect to the Parent Borrower only, any Indebtedness of
the Parent Borrower owing to the MLP.
“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the MLP or any Borrower for any period, there shall
be (i) included all dividends and distributions made by any Person (other than a
Subsidiary of the MLP or such Borrower) in which the MLP or such Borrower or any
of their respective Subsidiaries has an ownership interest to the extent any
such dividends and distributions are actually received during such period or
within 40 days after the end of such period by the MLP, such Borrower or such
Subsidiary and (ii) excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the MLP or such Borrower or is
merged into or consolidated with the MLP or such Borrower or any of their
respective Subsidiaries (b) the undistributed earnings of any Subsidiary of the
MLP or such Borrower to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary and (c) the income (or deficit)
of any non-Wholly Owned Subsidiary multiplied by the percentage of the economic
interests of such non-Wholly Owned Subsidiary owned directly or indirectly by
any Person other than the Borrowers or any Wholly Owned Subsidiary of the
Borrowers.



9

--------------------------------------------------------------------------------



Exhibit 10.1

“Consolidated Net Tangible Assets”: at the date of any determination thereof,
the Consolidated Assets of the MLP and its Subsidiaries after deducting
therefrom: (a) all current liabilities, excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt; and
(b) the value, net of any applicable reserves, of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on a consolidated balance sheet of the MLP
and its Subsidiaries for their most recently completed Fiscal Quarter, prepared
in accordance with GAAP.
“Consolidated Total Debt”: of any Person at any date, the aggregate principal
amount of all Indebtedness of such Person at such date, determined on a
consolidated basis in accordance with GAAP.
“Constituent Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution, certificate of
formation or certificate of limited partnership (or the equivalent
organizational documents) of such Person, (b) the by-laws, operating agreement
or limited partnership agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors, managing members or general partner of such Person (if any) and
the designation, amount or relative rights, limitations and preferences of any
class or series of such Person’s Capital Stock.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Credit Rating”: as of any date, with respect to each Borrower, the credit
rating by either Moody’s or S&P, as the case may be, for the long-term senior
unsecured non-credit enhanced debt of such Borrower; provided, however, that (a)
if Gulf Crossing does not have a credit rating by either Moody’s or S&P, as the
case may be, for its long-term senior unsecured non-credit enhanced debt, the
Credit Rating of Gulf Crossing shall be deemed to be the lower of (i) the Credit
Rating of Gulf South or (ii) the Credit Rating of Texas Gas and (b) the Credit
Rating of any Borrower (other than Gulf Crossing) without a credit rating by
either Moody’s or S&P, as the case may be, for the long-term senior unsecured
non-credit enhanced debt of such Borrower, shall be deemed to by the Credit
Rating of the MLP. For purposes of the foregoing, (x) if any credit rating
established by Moody’s or S&P shall be changed, such change shall be effective
as of the date on which such change is announced publicly by the rating agency
making such change, (y) if Moody’s or S&P shall change the basis on which credit
ratings are established by it, each reference to the Credit Rating announced by
Moody’s or S&P shall refer to the then equivalent credit rating by Moody’s or
S&P, as the case may be and (z) if either Moody’s or S&P shall cease to be in
the business of rating corporate debt obligations, the Borrowers and the
Required Lenders shall negotiate in good faith to amend this Agreement to
reflect the unavailability of credit ratings from such rating agency and,
pending the effectiveness of any such amendment, the Credit Rating shall be
determined by reference to the credit rating most recently in effect prior to
such cessation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.



10

--------------------------------------------------------------------------------



Exhibit 10.1

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: at any time, subject to Section 2.21(d), (a) any Lender
that (i) has failed to comply with its obligations under this Agreement to make
a Loan within two Business Days of the date such Loan was required to be made
hereunder unless such Lender has notified the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing) or (ii) has failed to make
a payment to any Issuer in respect of an Reimbursement Obligation, make a
payment to the Swingline Lender in respect of a Swingline Loan or make any other
payment due hereunder (each, a “funding obligation”) within two Business Days of
the date when due, (b) any Lender that has notified the Administrative Agent,
the Parent Borrower, any Issuer or the Swingline Lender in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) any Lender that has failed, within three Business Days after
written request of the Administrative Agent or the Parent Borrower, to confirm
in writing to the Administrative Agent and the Parent Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender will cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the Parent Borrower’s receipt of such written
confirmation), or (d) any Lender that has, or has a Parent Company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any Parent Company thereof by a Governmental Authority so long
as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (a) through (d) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.21(d)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Issuers, the Swingline Lender and the Lenders.
“Dollars” and “$”: lawful currency of the United States of America.
“Domestic Person”: any “United States person” under and as defined in Section
7701(a)(30) of the Code.
“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is May 26, 2015.
“Eligible Assignee”: (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably acceptable to the Administrative Agent, the
Swingline Lender and each Issuer and regularly engaged in making, purchasing



11

--------------------------------------------------------------------------------



Exhibit 10.1

or investing in loans and having a net worth, determined in accordance with
GAAP, in excess of $250,000,000 (or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
Fund, reasonably acceptable to the Administrative Agent and the Parent Borrower)
or (d) a savings and loan association or savings bank organized under the laws
of the United States or any State thereof having a net worth, determined in
accordance with GAAP, in excess of $250,000,000. Notwithstanding the foregoing,
no Defaulting Lender or Loan Party shall be an “Eligible Assignee.”
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.
“Eurodollar Base Rate”: with respect to any Interest Period for any Eurodollar
Rate Loan, the rate determined by the Administrative Agent to be the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in Dollars for the applicable Interest Period appearing on Reuters Screen
LIBOR01 Page (or any successor page) as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest Period.
In the event that such rate does not appear on Reuters Screen LIBOR01 Page (or
any successor page), the Eurodollar Base Rate for the purposes of this
definition shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent. Notwithstanding the foregoing, if the Eurodollar Base Rate
shall be less than zero, such rate shall be deemed zero for the purposes of this
Agreement.
“Eurodollar Rate”: with respect to any Interest Period for any Eurodollar Rate
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Reserve Requirements (or with



12

--------------------------------------------------------------------------------



Exhibit 10.1

respect to any other category of liabilities that includes deposits by reference
to which the Eurodollar Rate is determined) having a term equal to such Interest
Period.
“Eurodollar Rate Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
“Evangeline Acquisition”: the acquisition by a Subsidiary of the Parent Borrower
of all of the equity interests in Chevron Petrochemical Pipeline LLC, the owner
of the Evangeline ethylene pipeline system, in October 2014.
“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excluded Subordinated Debt”: any Subordinated Debt excluded from the
calculation of the Consolidated Leverage Ratio pursuant to clause (i) of the
first proviso of the definition thereof.
“Excluded Subordinated Debt Payment Conditions”: with respect to any Restricted
Payment with respect to Excluded Subordinated Debt, (a) both before and after
giving effect to such Restricted Payment, the MLP shall be in pro forma
compliance with the financial covenant contained in Section 5, in each case
determined as of the last day of the most recently ended Fiscal Quarter of the
MLP for which financial statements have been delivered to the Administrative
Agent pursuant to Sections 6.1(a) or (c), as applicable, (b) if such Restricted
Payment is with respect to Excluded Subordinated Debt owing to any Person other
than the Permitted Investors, both before and after giving effect to such
Restricted Payment, the Available Credit shall not be less than $100,000,000 and
(c) the Parent Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer demonstrating satisfaction of the
conditions set forth in clause (a) and, if applicable, clause (b) above.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, branch profits Taxes or similar Taxes, in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) imposed on the Recipient as a result of a present or former
connection between such Recipient and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
(i) a Lender with respect to an applicable interest in a Loan or Revolving
Credit Commitment pursuant to a law in effect on the date on which such Lender
acquires such interest in the Loan or Revolving Credit Commitment or such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (ii) an
Administrative Agent (or successor Administrative Agent) on the date of the
appointment of such Administrative Agent, and (iii) an Issuer (or successor
Issuer) on the date such Issuer becomes an Issuer, (c) Taxes attributable to
such Recipient’s failure to comply with Section 2.15(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Term Loan Facility”: the Term Loan Agreement, dated as of October 1,
2012, among Boardwalk Acquisition Company, LLC, the several lenders and issuers
from time to time party



13

--------------------------------------------------------------------------------



Exhibit 10.1

thereto, Citibank, N.A., as administrative agent, and the other agents and
parties thereto from time to time, as amended through the date hereof.
“Existing Lenders”: the “Lenders” under and as defined in the Existing Credit
Agreement.
“Existing Maturity Date”: as defined in Section 2.17(a).
“Existing Revolving Credit Commitments”: the “Revolving Credit Commitments”
under and as defined in the Existing Credit Agreement.
“Existing Revolving Loans”: the “Revolving Loans” under and as defined in the
Existing Credit Agreement.
“Extended Maturity Date”: as at any date, the date to which the Scheduled
Maturity Date has then most recently been extended pursuant to Section 2.17.
“Extension Option”: as defined in Section 2.17(a).
“Facility”: the Revolving Credit Commitments, the Loans made hereunder and the
provisions herein related to the Letters of Credit.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“Federal Funds Rate”: for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
the purposes of this Agreement.
“Federal Reserve Board”: the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
“Fee Letters”: (a) the fee letter dated May 1, 2015 among the Parent Borrower,
Wells Fargo Securities, LLC and Wells Fargo, (b) the fee letter dated May 1,
2015 between the Parent Borrower and Citigroup Global Markets, Inc., (c) the fee
letter dated May 1, 2015 among the Parent Borrower, J.P. Morgan Securities, LLC
and JPMorgan Chase Bank, N.A., (d) the fee letter dated May 1, 2015 between the
Parent Borrower and Bank of China, New York Branch, (e) the fee letter dated May
1, 2015 between the Parent Borrower and Barclays Bank PLC, (f) the fee letter
dated May 1, 2015 between the Parent Borrower, Deutsche Bank Securities Inc. and
Deutsche Bank AG New York Branch, (g) the fee letter dated May 1, 2015 between
the Parent Borrower and Mizuho Bank, Ltd., (h) the fee letter dated May 1,



14

--------------------------------------------------------------------------------



Exhibit 10.1

2015 between the Parent Borrower and MUFG Union Bank, N.A. and (i). the fee
letter dated May 1, 2015 between the Parent Borrower and Royal Bank of Canada.
“FERC”: the Federal Energy Regulatory Commission, or any successor thereto.
“Fiscal Quarter”: each of the three month periods ending on March 31, June 30,
September 30 and December 31.
“Fiscal Year”: the twelve month period ending on December 31.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuer, such Defaulting Lender’s Ratable Portion of the outstanding
Letter of Credit Obligations with respect to Letters of Credit issued by such
Issuer other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to Non-Defaulting Lenders
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swingline Lender, such Defaulting Lender’s Ratable Portion of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to Non-Defaulting Lenders.
“Fund”: any Person (other than a natural Person) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
“General Partner”: Boardwalk GP, LP, a Delaware limited partnership.
“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such



15

--------------------------------------------------------------------------------



Exhibit 10.1

Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Parent Borrower in good faith.
“Guaranty”: the third amended and restated guaranty, in substantially the form
of Exhibit G (Form of Guaranty), executed by the MLP.
“Gulf Crossing”: as defined in the preamble hereof.
“Gulf South”: as defined in the preamble hereto.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Parent Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
“Hybrid Security”: any hybrid preferred securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued by the Parent Borrower or wholly owned special
purpose entities that are direct Subsidiaries of the Parent Borrower.
“Incremental Credit Extension Date”: as defined in Section 2.1(b) (Incremental
Credit Extensions).
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) for the purposes of Section
8.1(e) only, all obligations of such Person in respect of Hedge Agreements.
“Indemnified Matter”: as defined in Section 10.4 (Indemnities).
“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document.



16

--------------------------------------------------------------------------------



Exhibit 10.1

“Indemnitee”: as defined in Section 10.4 (Indemnities).
“Initial Borrowers”: as defined in the preamble hereto.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA, and in such
context “Insolvent” shall have a correlative meaning.
“Interest Period”: as to any Eurodollar Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Rate Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower in its Notice of Borrowing or
Notice of Conversion or Continuation, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter, as selected by the applicable Borrower
in its Notice of Conversion or Continuation given to the Administrative Agent
not less than three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    any Interest Period that would otherwise extend beyond the date final
payment is due on the Loans, shall end on such due date, as applicable;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iv)    there shall be outstanding at any one time no more than twelve Interest
Periods in the aggregate.
“Investment”: with respect to any Person, (a) any purchase or other acquisition
by such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable and
similar items made or incurred in the ordinary course of business as presently
conducted) or capital contribution by such Person to any other Person, including
all Indebtedness of any other Person to such Person arising from a sale of
property by such Person other than in the ordinary course of its business and
(c) any Guarantee Obligation incurred by such Person in respect of Indebtedness
of any other Person.
“IPO Company”: a company formed as a Subsidiary of the Permitted Investor to
own, directly or indirectly, the General Partner and the BGL and to undertake a
Public Offering.
“Issue”: with respect to any Letter of Credit, to issue, extend the expiry of,
renew or increase the maximum face amount (including by deleting or reducing any
scheduled decrease in such maximum face amount) of, such Letter of Credit. The
terms “Issued” and “Issuance” shall have a corresponding meaning.



17

--------------------------------------------------------------------------------



Exhibit 10.1

“Issuer”: Wells Fargo, Citibank, N.A., JPMorgan Chase Bank, N.A., Bank of China,
New York Branch, Barclays Bank PLC, Deutsche Bank AG New York Branch, Mizuho
Bank, Ltd., MUFG Union Bank, N.A., Royal Bank of Canada and each other Lender or
Affiliate of a Lender that (a) is listed on the signature pages hereof as an
“Issuer” or (b) hereafter becomes an Issuer with the approval of the
Administrative Agent and the Parent Borrower by agreeing pursuant to an
agreement with and in form and substance satisfactory to the Administrative
Agent and the Parent Borrower to be bound by the terms hereof applicable to
Issuers.
“Joint Venture”: any Person, other than an individual or a Wholly Owned
Subsidiary of the Parent Borrower, in which the Parent Borrower or a Subsidiary
of the Parent Borrower holds or acquires an ownership interest (whether by way
of capital stock, partnership or limited liability company interest, or other
evidence of ownership).
“Lenders”: as defined in the preamble hereto. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
“Letter of Credit”: any letter of credit Issued pursuant to Section 2.3 (Letters
of Credit).
“Letter of Credit Obligations”: with respect to each Borrower at any time, the
aggregate of all liabilities at such time of such Borrower to all Issuers with
respect to Letters of Credit Issued for the account of such Borrower, whether or
not any such liability is contingent, including, without duplication, the sum of
(a) such Borrower’s Reimbursement Obligations at such time and (b) such
Borrower’s Letter of Credit Undrawn Amounts at such time.
“Letter of Credit Reimbursement Agreement” as defined in Section 2.3(a)(vi)
(Letters of Credit).
“Letter of Credit Request”: as defined in Section 2.3(c) (Letters of Credit).
“Letter of Credit Sublimit”: (a) with respect to the Issuers taken as a whole,
$500,000,000 and (b) with respect to each Issuer, (i) the amount set forth
opposite such Issuer’s name below:
Issuer
Letter of Credit Sublimit
Wells Fargo
$55,555,556
Citibank, N.A.
$55,555,556
JPMorgan Chase Bank, N.A.
$55,555,556
Bank of China, New York Branch
$55,555,556
Barclays Bank PLC
$55,555,556
Deutsche Bank AG New York Branch
$55,555,556
Mizuho Bank, Ltd.
$55,555,556
MUFG Union Bank, N.A.
$55,555,556
Royal Bank of Canada
$55,555,556




18

--------------------------------------------------------------------------------



Exhibit 10.1



or (ii) in the case of any other Issuer, such amount as may be agreed among such
Issuer, the Parent Borrower and the Administrative Agent; provided, however,
that the aggregate Letter of Credit Sublimits for all Issuers pursuant to this
clause (b) shall not exceed the Letter of Credit Sublimit for the Issuers taken
as a whole in clause (a) of this definition.
“Letter of Credit Undrawn Amounts”: with respect to each Borrower at any time,
the aggregate undrawn face amount of all Letters of Credit Issued for the
account of such Borrower and outstanding at such time.
“LIBOR Market Index Rate”: for any day, the rate for one month deposits in
Dollars appearing on Reuters Screen LIBOR01 Page (or any successor page) as of
11:00 a.m., London time, for such day or, if such day is not a Business Day, the
immediately preceding Business Day. In the event that such rate does not appear
on Reuters Screen LIBOR01 Page (or any successor page), the LIBOR Market Index
Rate for the purposes of this definition shall be determined by reference to
such other comparable publicly available service for displaying eurodollar rates
as may be selected by the Administrative Agent.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“LMIR Loan”: Swingline Loans for which the applicable rate of interest is based
upon the LIBOR Market Index Rate.
“Loan”: any loan (including Revolving Loans and Swingline Loans) made by any
Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Revolving Credit Notes, the Swingline
Notes, the Guaranty, the Fee Letters, each Letter of Credit Reimbursement
Agreement and each other agreement, document, instrument or certificate executed
by any Borrower or any other Loan Party in connection with any of the foregoing
which the Administrative Agent and the Parent Borrower designate as a “Loan
Document”.
“Loan Parties”: each of the Borrowers and the MLP.
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations or condition (financial or otherwise) of the MLP
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform its obligations under this Agreement or any other Loan Document, or (c)
the ability of the Administrative Agent, the Lenders or the Issuers to enforce
this Agreement or any other Loan Document.
“Material Project”: any capital expansion project of any Borrower or any of its
Subsidiaries in connection with which multi-year customer contracts reasonably
satisfactory to the Administrative Agent have been entered into prior to the
commencement of construction and the aggregate capital cost of which exceeds
$20,000,000.



19

--------------------------------------------------------------------------------



Exhibit 10.1

“Minimum Collateral Amount”: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of all Issuers with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuers in their sole discretion.
“MLP”: as defined in the preamble hereto.
“MLP Partnership Agreement”: the Third Amended and Restated Agreement of Limited
Partnership of Boardwalk Pipeline Partners, LP, dated as of June 17, 2008, by
and between the General Partner, as the general partner, and Boardwalk Pipelines
Holding Corp., as the organizational limited partner, together with any other
Persons who become parties thereto as provided therein, as amended by (i)
Amendment No. 1 to the Third Amended and Restated Agreement of Limited
Partnership of Boardwalk Pipeline Partners, LP, effective as of October 31,
2011, (ii) Amendment No. 2 to the Third Amended and Restated Agreement of
Limited Partnership of Boardwalk Pipeline Partners, LP, effective as of October
25, 2012, and (iii) Amendment No. 3 to the Third Amended and Restated Agreement
of Limited Partnership of Boardwalk Pipeline Partners, LP, effective as of
October 7, 2013 (as the same may be amended from time to time to the extent
permitted by the Loan Documents).
“Moody’s”: Moody’s Investors Services, Inc.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Nominee”: as defined in Section 2.17(e).
“Non-Consenting Lender”: as defined in Section 2.17(c).
“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.
“Non-U.S. Lender”: each Lender or Issuer (or the Administrative Agent) that is a
Non-U.S. Person.
“Non-U.S. Person”: any Person that is not a Domestic Person.
“Note”: any Revolving Credit Note or Swingline Note.
“Notice of Borrowing”: as defined in Section 2.2(a).
“Notice of Conversion or Continuation”: as defined in Section 2.10(a).
“Notice of Extension”: as defined in Section 2.17(a).
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and the Letter of
Credit Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, the Letter of
Credit Obligations and all other obligations and liabilities of the Borrowers to
the Administrative Agent, to any Issuer or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other



20

--------------------------------------------------------------------------------



Exhibit 10.1

document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Administrative Agent, to any Issuer or to any
Lender that are required to be paid by the Borrowers pursuant hereto) or
otherwise, and all obligations of the Borrowers under any Loan Document to
provide cash collateral for any Letter of Credit Obligation. Unless otherwise
specified in any Loan Document, the Obligations shall be several but not joint
obligations of each Borrower.
“Other Taxes”: as defined in Section 2.15(b).
“Parent Borrower”: as defined in the preamble hereto.
“Parent Company” with respect to a Lender, the bank holding company (as defined
in Federal Reserve Board Regulation Y), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the Voting Stock of such Lender.
“Participant and Special Purpose Vehicle Register”: as defined in Section
10.2(f).
“Patriot Act”: the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Investor”: Loews Corporation, a Delaware corporation, and its Wholly
Owned Subsidiaries.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA or Section 412 of the Code and in respect of which the Parent
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
“Public Offering”: the first underwritten public offering by an IPO Company of
its Capital Stock after the Effective Date pursuant to a registration statement
filed with the SEC in accordance with the Securities Exchange Act of 1933, as
amended, with gross proceeds in excess of $50,000,000.
“Purchasing Lender”: as defined in Section 10.7 (Sharing of Payments, Etc.).
“Qualified Acquisition”: any acquisition by the Parent Borrower or any of its
Subsidiaries of all or substantially all of the assets or Capital Stock of any
Person or any operating division thereof, or the merger of any Person with or
into the Parent Borrower or any Subsidiary of the Parent Borrower (and, in the
case of a merger with any Borrower, with such Borrower being the surviving
corporation), subject to the satisfaction of each of the following conditions:



21

--------------------------------------------------------------------------------



Exhibit 10.1

(a)    the Administrative Agent shall have received at least 10 days’ prior
written notice of such proposed acquisition, which notice shall include, without
limitation, a reasonably detailed description of such proposed acquisition;
(b)    such proposed acquisition shall only involve those assets of a business
of the type engaged in by the Parent Borrower and its Subsidiaries as of the
Effective Date and reasonable extensions thereof (including, without limitation,
gas storage, gas gathering and processing and liquids transportation and
storage);
(c)    such proposed acquisition shall be consensual and shall have been
approved by such Person’s Board of Directors;
(d)    the aggregate purchase price for such proposed acquisition, together with
all other acquisitions in any rolling 12-month period that satisfies the
requirements of a “Qualified Acquisition” (other than this clause (d)), shall be
not less than $100,000,000;
(e)    on or prior to the date of such proposed acquisition, the Administrative
Agent shall have received copies of the acquisition agreement, related
Contractual Obligations and instruments and such other financial information,
financial analysis, documentation or other information relating to such proposed
acquisition as the Administrative Agent or any Lender shall reasonably request;
(f)    at the time of such proposed acquisition and after giving effect thereto,
(i) no Default or Event of Default shall have occurred and be continuing, (ii)
the MLP shall be in pro forma compliance with the financial covenant contained
in Section 5 (after giving effect to the proviso in Section 5), in each case
determined as of the last day of the most recently ended Fiscal Quarter of the
MLP for which financial statements have been delivered to the Administrative
Agent pursuant to Sections 6.1(a) or (c), as applicable, and (iii) all
representations and warranties contained in Section 3 and in the other Loan
Documents shall be true and correct in all material respects (or, in the case of
any representation or warranty already qualified by materiality, in all
respects); and
(g)    the Parent Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying compliance with each of the
foregoing and containing all supporting information necessary for determining
such compliance.
The parties agree that the Evangeline Acquisition consummated during the term of
the Existing Credit Agreement and prior to the Effective Date shall be deemed to
constitute a Qualified Acquisition for purposes of this Agreement.
“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably”: with respect to any Lender, the percentage obtained by dividing (a)
the Revolving Credit Commitment of such Lender by (b) the aggregate Revolving
Credit Commitments of all Lenders (or, at any time after the Revolving Credit
Termination Date, the percentage obtained by dividing the aggregate outstanding
principal balance of the Revolving Credit Outstandings owing to such Lender by
the aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Lenders).
“Recipient”: (a) the Administrative Agent, (b) any Lender and (c) any Issuer, as
applicable.



22

--------------------------------------------------------------------------------



Exhibit 10.1

“Register”: as defined in Section 2.6(b).
“Reimbursement Date”: as defined in Section 2.3(h) (Letters of Credit).
“Reimbursement Obligations”: with respect to each Borrower, as and when matured,
the obligation of such Borrower to pay, on the date payment is made or scheduled
to be made to the beneficiary under each Letter of Credit (or at such other date
as may be specified herein or in the applicable Letter of Credit Reimbursement
Agreement), and in Dollars, all amounts of each draft and other request for
payments drawn under Letters of Credit Issued for the account of such Borrower,
and all other matured reimbursement or repayment obligations of such Borrower to
any Issuer with respect to amounts drawn under Letters of Credit Issued for the
account of such Borrower.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the aggregate
amount of the Revolving Credit Commitments or, after the Revolving Credit
Termination Date, more than 50% of the aggregate Revolving Credit Outstandings.
“Requirement of Law”: as to any Person, the Constituent Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
“Responsible Officer”: the chief executive officer, president, chief financial
officer or other principal executive officer of any Borrower or the MLP (or of
their respective general partners), as applicable, but in any event, with
respect to financial matters, the chief financial officer of any Borrower or the
MLP (or of their respective general partners), as applicable.
“Restricted Payment”: (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Parent Borrower or any Subsidiary, or any
option, warrant or other right to acquire any such equity interests in the
Parent Borrower or any Subsidiary and (b) any payment or prepayment of principal
or interest on, or redemption, repurchase, defeasance or other acquisition or
retirement for value in each case, prior to any scheduled repayment, sinking
fund payment or maturity, with respect to any Excluded Subordinated Debt. The
term “Restricted Payment” shall not include the making of any Investment by the
Parent Borrower or any Subsidiary in any other Person.
“Revolving Credit Commitment”: with respect to each Lender, the commitment of
such Lender to make Revolving Loans and acquire interests in other Revolving
Credit Outstandings in the aggregate principal amount outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule I (Revolving Credit
Commitments) under the caption “Revolving Credit Commitment,” as amended to
reflect each Assignment and Acceptance executed by such Lender and as such
amount may be



23

--------------------------------------------------------------------------------



Exhibit 10.1

increased by any Revolving Credit Commitment Increase or reduced pursuant to
this Agreement. The aggregate amount of Revolving Credit Commitments on the
Effective Date is $1,500,000,000.
“Revolving Credit Commitment Increase”: as defined in Section 2.1(b)
(Incremental Credit Extensions).
“Revolving Credit Note”: a promissory note of the Borrowers payable to any
Lender in a principal amount equal to the amount of such Lender’s Revolving
Credit Commitment evidencing the aggregate Indebtedness of the Borrowers to such
Lender resulting from the Revolving Loans owing to such Lender.
“Revolving Credit Outstandings”: with respect to each Borrower, the sum of (a)
the principal amount of the Revolving Loans made to such Borrower outstanding at
such time, (b) such Borrower’s Letter of Credit Obligations outstanding at such
time and (c) the principal amount of the Swingline Loans made to such Borrower
outstanding at such time.
“Revolving Credit Sublimit”: initially, with respect to each Borrower, the
amount set forth opposite such Borrower’s name below:
Borrower
Revolving Credit Sublimit
Parent Borrower


$200,000,000
Texas Gas


$400,000,000
Gulf South


$400,000,000
Gulf Crossing


$500,000,000




24

--------------------------------------------------------------------------------



Exhibit 10.1



The Parent Borrower may adjust the Revolving Credit Sublimit for each Borrower
from time to time upon 3 Business Days’ prior written notice to the
Administrative Agent; provided, however, that, except as otherwise provided in
the following proviso in connection with a Revolving Credit Commitment Increase,
(a) the Parent Borrower’s Revolving Credit Sublimit shall not exceed
$1,500,000,000, (b) Texas Gas’ Revolving Credit Sublimit shall not exceed
$1,500,000,000, (c) Gulf South’s Revolving Credit Sublimit shall not exceed
$1,500,000,000, (d) Gulf Crossing’s Revolving Credit Sublimit shall not exceed
$1,500,000,000, (e) each Additional Borrower’s Revolving Credit Sublimit shall
not exceed $400,000,000 and (f) the aggregate Revolving Credit Sublimits for all
Borrowers shall equal the then effective Revolving Credit Commitments; provided,
further, that each Revolving Credit Commitment Increase shall increase the
maximum Revolving Credit Sublimit for each Borrower in the preceding proviso
ratably in accordance with their respective maximum Revolving Credit Sublimits
immediately prior to such Revolving Credit Commitment Increase.
“Revolving Credit Termination Date”: the earliest of (a) the Scheduled Maturity
Date, (b) the date of termination of all of the Revolving Credit Commitments
pursuant to Section 2.5(a) (Reduction and Termination of the Revolving Credit
Commitments; Repayment of Loans) and (c) the date on which the Obligations
become due and payable pursuant to Section 8.1.
“Revolving Loan”: as defined in Section 2.1(a) (The Revolving Credit
Commitments).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b).
“Scheduled Maturity Date”: the later of (a) May 26, 2020 and (b) the then
current Extended Maturity Date, if applicable.
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“Security”: any Capital Stock, voting trust certificate, bond, debenture, note
or other evidence of Indebtedness, whether secured, unsecured, convertible or
subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.
“Selling Lender”: as defined in Section 10.7 (Sharing of Payments, Etc.).
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.



25

--------------------------------------------------------------------------------



Exhibit 10.1

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Special Purpose Vehicle”: any special purpose funding vehicle identified as
such in writing by any Lender to the Administrative Agent.
“S&P”: Standard & Poor’s Rating Services.
“Standby Letter of Credit”: any letter of credit issued to support an obligation
of a Person and which may be drawn on only upon the failure of such Person to
perform such obligation or other contingency.
“Subordinated Loans”: any Indebtedness that is subordinated to the payment in
full of the Obligations on terms and conditions satisfactory to the
Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.
“Subsidiary Borrowers”: each Borrower other than the Parent Borrower.
“Substitute Institution”: as defined in Section 2.16(a).
“Substitution Notice”: as defined in Section 2.16(a).
“Swingline Lender”: Wells Fargo Bank, N.A., in its capacity as the lender of
Swingline Loans hereunder.
“Swingline Loan”: a Loan made pursuant to Section 2.4.
“Swingline Loan Request”: as defined in Section 2.4(b).
“Swingline Loan Sublimit”: $200,000,000.



26

--------------------------------------------------------------------------------



Exhibit 10.1

“Swingline Note”: a promissory note of the Borrowers payable to the Swingline
Lender in a principal amount equal to the Swingline Loan Sublimit evidencing the
aggregate Indebtedness of the Borrowers to such Swingline Lender resulting from
the Swingine Loans owing to such Swingline Lender.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Texas Gas”: as defined in the preamble hereto.
“Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar Rate Loan
or a LMIR Loan.
“UCC”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Unused Commitment Fee”: as defined in Section 2.11(a).
“U.S. Lender”: each Lender or Issuer (or the Administrative Agent) that is a
Domestic Person.
“Voting Stock”: Capital Stock of any Person having ordinary power to vote in the
election of members of the Board of Directors, managers, trustees or other
controlling Persons, of such Person, or its managing member or general partner
(or managing general partner if there is more than one general partner)
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such entity shall have or might have voting power by reason of the
happening of any contingency).
“Wells Fargo”: as defined in the preamble hereto.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Domestic Subsidiary”: any Wholly Owned Subsidiary of the Parent
Borrower organized under the law of any state of the United States of America or
the District of Columbia.
1.2    Other Definitional Provisions. (1)  Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(a)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.



27

--------------------------------------------------------------------------------



Exhibit 10.1

(c)    All calculations of financial ratios set forth in Section 5 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater.
(d)    The terms “Lender”, “Issuer” and “Administrative Agent” shall include,
without limitation, their respective successors.
(e)    Upon the appointment of any successor Administrative Agent pursuant to
Section 9.7, references to Wells Fargo in Section 9.4 and to Wells Fargo in the
definitions of Base Rate and Eurodollar Base Rate shall be deemed to refer to
the financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.
1.3    Accounting Terms and Principles.
(a)    Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Section 5) shall, unless expressly otherwise provided
herein, be made in conformity with GAAP.
(b)    If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
MLP with the agreement of the MLP’s independent certified public accountants and
results in a change in any of the calculations required by Sections 5 or 7 that
would not have resulted had such accounting change not occurred, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by the Parent Borrower shall be the same after
such change as if such change had not been made; provided, however, that no
change in GAAP that would affect a calculation that measures compliance with any
covenant contained in Sections 5 or 7 shall be given effect until such
provisions are amended to reflect such changes in GAAP.
(c)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease as of the Effective Date and any similar lease
entered into after the Effective Date by such Person shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.
SECTION 2.     AMOUNT AND TERMS OF COMMITMENTS



28

--------------------------------------------------------------------------------



Exhibit 10.1

2.1    The Commitments.
(f)    The Revolving Credit Commitments. On the terms and subject to the
conditions contained in this Agreement, each Lender severally agrees to make
loans in Dollars (each a “Revolving Loan”) to the Borrowers from time to time on
any Business Day during the period from the Effective Date until the Revolving
Credit Termination Date in an aggregate principal amount at any time outstanding
for all such loans by such Lender not to exceed such Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Lender be obligated to
make a Revolving Loan in excess of such Lender’s Ratable Portion of the
Available Credit; provided, further, that after giving effect to such Revolving
Loan, (i) each Borrower’s Revolving Credit Outstandings shall not exceed its
Revolving Credit Sublimit and (ii) the aggregate Revolving Credit Outstandings
shall not exceed the then effective Revolving Credit Commitments. Within the
limits of the Revolving Credit Commitment of each Lender, amounts of Revolving
Loans repaid may be reborrowed under this Section 2.1.
(g)    Incremental Credit Extensions. (1) The Borrowers may from time to time
after the Effective Date request one or more increases in the Revolving Credit
Commitments (each, a “Revolving Credit Commitment Increase”); provided, however,
that (A) the aggregate amount of all Revolving Credit Commitment Increases shall
not exceed $500,000,000, (B) the aggregate amount of Revolving Credit
Commitments shall not exceed $2,000,000,000 at any time and (C) each Revolving
Credit Commitment Increase shall be in an amount not less than $20,000,000.
Nothing in this Agreement shall be construed to obligate the Administrative
Agent, any other Agent, any Arranger or any Lender to negotiate for (whether or
not in good faith), solicit, provide or commit to provide any Revolving Credit
Commitment Increase. The Administrative Agent shall promptly notify each Lender
of each proposed Revolving Credit Commitment Increase. Each such Lender (and
each of their Affiliates and Approved Funds) may, in its sole discretion, commit
to participate in such Revolving Credit Commitment Increase by forwarding its
commitment therefor to the Administrative Agent in form and substance
satisfactory to the Administrative Agent. The Administrative Agent shall, after
consultation with the Parent Borrower, allocate, but in amounts not to exceed
for each such Lender the commitment received from such Lender, Affiliate or
Approved Fund, the Revolving Credit Commitment Increase commitments to be made
as part of such Revolving Credit Commitment Increase to the Lenders from which
it has received such written commitments. If the Administrative Agent does not
receive enough commitments from existing Lenders or their Affiliates or Approved
Funds, it may, after consultation with the Parent Borrower, allocate to Eligible
Assignees any excess of the proposed amount of such Revolving Credit Commitment
Increase agreed with the Parent Borrower over the aggregate amounts of the
commitments received from existing Lenders or their Affiliates or Approved
Funds. Each Revolving Credit Commitment Increase shall become effective on a
date agreed by the Parent Borrower and the Administrative Agent (each, an
“Incremental Credit Extension Date”), which shall be in any case on or after the
date of satisfaction of the conditions precedent set forth in Section 4.4. The
Administrative Agent shall notify the Lenders and the Parent Borrower, on or
before 1:00 p.m., New York City time, on the Business Day following an
Incremental Credit Extension Date of the effectiveness of a Revolving Credit
Commitment Increase and shall record in the Register all applicable additional
information in respect of such Revolving Credit Commitment Increase.
(i)    (A) The commitments under each Revolving Credit Commitment Increase shall
be deemed for all purposes part of the Revolving Credit Commitments, (B) each
Lender or Eligible Assignee participating in such Revolving Credit Commitment
Increase shall become a Lender with respect to the Revolving Credit Commitments
and all matters relating thereto and (C)



29

--------------------------------------------------------------------------------



Exhibit 10.1

the commitments under each Revolving Credit Commitment Increase shall have the
same terms and conditions as the Revolving Credit Commitments. On the
Incremental Credit Extension Date for any Revolving Credit Commitment Increase,
each Lender or Eligible Assignee participating in such Revolving Credit
Commitment Increase shall purchase and assume from each existing Lender having
Revolving Loans outstanding on such Incremental Credit Extension Date, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Ratable Portion of the new Revolving Credit Commitments (after
giving effect to such Revolving Credit Commitment Increase), in the aggregate
outstanding Revolving Loans, so as to ensure that, on the Incremental Credit
Extension Date after giving effect to such Revolving Credit Commitment Increase,
each Revolving Lender is owed only its Ratable Portion of the Revolving Loans on
such Incremental Credit Extension Date.
2.2    Borrowing Procedures.
(d)    Each Borrowing shall be made on notice given by the applicable Borrower
to the Administrative Agent not later than 11:00 a.m. (New York time) (i) on the
Business Day of the proposed Borrowing, in the case of a Borrowing of Base Rate
Loans and (ii) three Business Days prior to the date of the proposed Borrowing,
in the case of a Borrowing of Eurodollar Rate Loans. Each such notice shall be
in substantially the form of Exhibit A (Form of Notice of Borrowing) (a “Notice
of Borrowing”), specifying (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans and (D)
for each Eurodollar Rate Loan, the initial Interest Period or periods thereof.
Loans shall be made as Base Rate Loans unless, subject to Section 2.13 (Special
Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing
shall be in an aggregate amount of not less than $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.
(e)    The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to 2.13(a) (Determination of Interest Rate).
Each Lender shall, (x) before 2:00 p.m. (New York time) on the date of the
proposed Borrowing of Base Rate Loans and (y) before 11:00 a.m. (New York time)
on the date of the proposed Borrowing of Eurodollar Rate Loans, make available
to the Administrative Agent at its address referred to in Section 10.8 (Notices,
Etc.), in immediately available funds, such Lender’s Ratable Portion of such
proposed Borrowing. Upon fulfillment (or due waiver in accordance with Section
10.1) (i) on the Effective Date, of the applicable conditions set forth in
Section 4.1 (Conditions to Effectiveness) and (ii) at any time (including the
Effective Date), of the applicable conditions set forth in Section 4.2
(Conditions Precedent to Each Extension of Credit), and after the Administrative
Agent’s receipt of such funds, the Administrative Agent shall make such funds
available to the applicable Borrower.
(f)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of a Eurodollar Rate Loan) or no later than 12:00
p.m. (New York time) on the date (in the case of a Base Rate Loan) of any
proposed Borrowing, that such Lender will not make available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing (or any
portion thereof), the Administrative Agent may assume that such Lender has made
such Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such Ratable Portion available to the Administrative Agent,
such Lender and such Borrower severally agree to



30

--------------------------------------------------------------------------------



Exhibit 10.1

repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate for the first Business Day and
thereafter at the interest rate applicable at the time to the Loans comprising
such Borrowing. If such Lender shall repay to the Administrative Agent such
corresponding amount, such corresponding amount so repaid shall constitute such
Lender’s Loan as part of such Borrowing for purposes of this Agreement. If such
Borrower shall repay to the Administrative Agent such corresponding amount, such
payment shall not relieve such Lender of any obligation it may have hereunder to
the Borrowers.
(g)    The failure of any Defaulting Lender to make on the date specified any
Loan or any payment required by it, including any payment in respect of its
participation in Swingline Loans and Letter of Credit Obligations, shall not
relieve any other Lender of its obligations to make such Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or payment required under this Agreement.
2.3    Letters of Credit.
(a)    On the terms and subject to the conditions contained in this Agreement,
each Issuer agrees to Issue at the request of each Borrower and for the account
of such Borrower one or more Letters of Credit from time to time on any Business
Day during the period commencing on the Effective Date and ending on the earlier
of the Revolving Credit Termination Date and 30 days prior to the Scheduled
Maturity Date; provided, however, that no Issuer shall be under any obligation
to Issue (and, upon the occurrence of any of the events described in clauses
(ii), (iii), (iv), (v) and (vi)(A) below, shall not Issue) any Letter of Credit
upon the occurrence of any of the following:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuer from Issuing such
Letter of Credit or any Requirement of Law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the date of this Agreement or result in any unreimbursed loss, cost or
expense that was not applicable, in effect or known to such Issuer as of the
date of this Agreement and that such Issuer in good faith deems material to it;
(ii)    such Issuer shall have received any written notice of the type described
in clause (d) below;
(iii)    after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the aggregate Revolving
Credit Commitments at such time;
(iv)    after giving effect to the Issuance of such Letter of Credit, (A) the
applicable Borrower’s Revolving Credit Outstandings would exceed its Revolving
Credit Sublimit, (B) the Letter of Credit Obligations outstanding with respect
to such Issuer would exceed such Issuer’s Letter of Credit Sublimit or (C) the
aggregate Letter of Credit Obligations of all Borrowers would exceed the Letter
of Credit Sublimit of all Issuers taken as a whole;



31

--------------------------------------------------------------------------------



Exhibit 10.1

(v)    such Letter of Credit is requested to be denominated in any currency
other than Dollars;
(vi)    (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
acceptable to such Issuer or (C) the Issuer for such Letter of Credit shall not
have received, in form and substance reasonably acceptable to it and, if
applicable, duly executed by the applicable Borrower, applications, agreements
and other documentation (collectively, a “Letter of Credit Reimbursement
Agreement”) such Issuer generally employs in the ordinary course of its business
for the Issuance of letters of credit of the type of such Letter of Credit;
(vii)    any Lender is a Defaulting Lender, unless such Issuer is satisfied that
it will have no Fronting Exposure after issuing such Letter of Credit; or
(viii)    such Letter of Credit is not a Standby Letter of Credit.
None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.
(b)    In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or (ii) be less than five days
prior to the Scheduled Maturity Date; provided, however, that any Letter of
Credit with a term less than or equal to one year may provide for the renewal
thereof for additional periods less than or equal to one year, as long as (x) on
or before the expiration of each such term and each such period, the applicable
Borrower and the Issuer of such Letter or Credit shall have the option to
prevent such renewal and (y) neither the Issuer of such Letter of Credit nor the
applicable Borrower shall permit any such renewal to extend the expiration date
of any Letter of Credit beyond the date set forth in clause (ii) above.
(c)    In connection with the Issuance of each Letter of Credit, the applicable
Borrower shall give the relevant Issuer and the Administrative Agent at least
three Business Days’ prior written notice, in substantially the form of Exhibit
H (Form of Letter of Credit Request) (or in such other written or electronic
form as is acceptable to the Issuer), of the requested Issuance of such Letter
of Credit (a “Letter of Credit Request”). Such notice shall be irrevocable and
shall specify (i) the Issuer of such Letter of Credit, (ii) the face amount of
the Letter of Credit requested (which shall not be less than $1,000,000), (iii)
the date of Issuance of such requested Letter of Credit (which date shall be a
Business Day), (iv) the date on which such Letter of Credit is to expire (which
date shall be a Business Day), and (v) in the case of an issuance, the Person
for whose benefit the requested Letter of Credit is to be issued. Such notice,
to be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 11:00 a.m. (New York time) on the second Business Day prior
to the requested Issuance of such Letter of Credit.
(d)    Subject to the satisfaction of the conditions set forth in this Section
2.3, the relevant Issuer shall, on the requested date, Issue a Letter of Credit
on behalf of the applicable Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Lender that one or more of the conditions precedent contained in
Section 4.2 (Conditions Precedent to Each Extension of Credit) or clause (a)
above (other than those conditions set forth in clauses (a)(i), (a)(vi)(B) and
(C) above and, to the extent such clause relates to fees owing to the Issuer of
such Letter of Credit and its Affiliates, clause (a)(vi)(A) above) are not on
such date satisfied or duly waived and ending when such conditions are satisfied
or duly waived. No Issuer shall otherwise be required to determine



32

--------------------------------------------------------------------------------



Exhibit 10.1

that, or take notice whether, the conditions precedent set forth in Section 4.2
(Conditions Precedent to Each Extension of Credit) have been satisfied in
connection with the Issuance of any Letter of Credit.
(e)    Each Borrower agrees that, if requested by the Issuer of any Letter of
Credit, it shall execute a Letter of Credit Reimbursement Agreement in respect
to any Letter of Credit Issued hereunder. In the event of any conflict between
the terms of any Letter of Credit Reimbursement Agreement and this Agreement or
to the extent any Letter of Credit Reimbursement Agreement purports to add
defaults or events of default or provide for the grant of security not
contemplated by this Agreement, the terms of this Agreement shall govern.
(f)    Each Issuer shall comply with the following:
(i)    give the Administrative Agent written notice (or telephonic notice
confirmed promptly thereafter in writing), which writing may be a telecopy, of
the Issuance of any Letter of Credit Issued by it, of all drawings under any
Letter of Credit Issued by it and of the payment (or the failure to pay when
due) by the applicable Borrower of any Reimbursement Obligation when due (which
notice the Administrative Agent shall promptly transmit to each Lender);
(ii)    upon the request of any Lender, furnish to such Lender copies of any
Letter of Credit Reimbursement Agreement to which such Issuer is a party and
such other documentation as may reasonably be requested by such Lender; and
(iii)    no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Parent Borrower a
schedule of Letters of Credit issued by it, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth the aggregate Letter of
Credit Obligations, in each case outstanding at the end of each month, and any
information requested by the Parent Borrower or the Administrative Agent
relating thereto.
(g)    Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion, in such Letter of Credit and the
obligations of the applicable Borrower with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto.
(h)    Each Borrower agrees to pay to the Issuer of any Letter of Credit the
amount of all Reimbursement Obligations owing to such Issuer under any Letter of
Credit issued for its account no later than the date that is the next succeeding
Business Day after such Borrower receives written notice from such Issuer that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, set-off, defense or other right that such Borrower
may have at any time against such Issuer or any other Person. In the event that
any Issuer makes any payment under any Letter of Credit and the applicable
Borrower shall not have repaid such amount to such Issuer pursuant to this
clause (h) or any such payment by such Borrower is rescinded or set aside for
any reason, such Reimbursement Obligation shall be payable on demand with
interest thereon computed (i) from the date on which such Reimbursement
Obligation arose to the Reimbursement Date, at the rate of interest applicable
during such period to Revolving Loans that are Base Rate Loans and (ii) from the
Reimbursement Date until the date of repayment in full, at the rate of interest
applicable during such period to past due Revolving Loans that are Base Rate
Loans, and such Issuer shall promptly notify the



33

--------------------------------------------------------------------------------



Exhibit 10.1

Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuer the amount of such Lender’s Ratable Portion
of such payment in immediately available Dollars. If the Administrative Agent so
notifies such Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Lender shall make available to the Administrative Agent for the account of
such Issuer its Ratable Portion of the amount of such payment on such Business
Day in immediately available funds. Upon such payment by a Lender, such Lender
shall, except during the continuance of a Default or Event of Default under
Section 8.1(f) (Events of Default) and notwithstanding whether or not the
conditions precedent set forth in Section 4.2 (Conditions Precedent to Each
Extension of Credit) shall have been satisfied (which conditions precedent the
Lenders hereby irrevocably waive), be deemed to have made a Revolving Loan to
the applicable Borrower in the principal amount of such payment. Whenever any
Issuer receives from the applicable Borrower a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuer any payment from a Lender pursuant to this clause (h), such Issuer
shall pay over to the Administrative Agent any amount received in respect of
such Reimbursement Obligation and, upon receipt of such amount, the
Administrative Agent shall promptly pay over to each Lender, in immediately
available funds, an amount equal to such Revolving Credit Lender’s Ratable
Portion of the amount of such payment adjusted, if necessary, to reflect the
respective amounts the Revolving Credit Lenders have paid in respect of such
Reimbursement Obligation.
(i)    If and to the extent such Lender shall not have so made its Ratable
Portion of the amount of the payment required by clause (h) above available to
the Administrative Agent for the account of such Issuer, such Lender agrees to
pay to the Administrative Agent for the account of such Issuer forthwith on
demand any such unpaid amount together with interest thereon, for the first
Business Day after payment was first due at the Federal Funds Rate and,
thereafter, until such amount is repaid to the Administrative Agent for the
account of such Issuer, at a rate per annum equal to the rate applicable to Base
Rate Loans under the Facility.
(j)    Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Lenders to make payments to the Administrative Agent for the
account of the Issuers with respect to Letters of Credit shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, set off, defense or other right that such
Borrower, any other Loan Party, any other party guaranteeing, or otherwise
obligated with, such Borrower, any Subsidiary of a Loan Party or other Affiliate
thereof or any other Person may at any time have against the beneficiary under
any Letter of Credit, any Issuer, the Administrative Agent or any Lender or any
other Person, whether in connection with this Agreement, any other Loan Document
or any other related or unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;



34

--------------------------------------------------------------------------------



Exhibit 10.1

(v)    payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit; and
(vi)    any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.3, constitute a legal or
equitable discharge of such Borrower’s obligations hereunder.
Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment or order), shall not result in
any liability of such Issuer to any Borrower or any Lender. In determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, the Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit, the Issuer may rely exclusively on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including reliance on the amount of any draft presented under
such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect, if such document on its face appears to be in order, and whether or not
any other statement or any other document presented pursuant to such Letter of
Credit proves to be forged or invalid or any statement therein proves to be
inaccurate or untrue in any respect whatsoever, and any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuer.
2.4    Swingline Loans.
(a)    On the terms and subject to the conditions contained in this Agreement,
the Swingline Lender agrees to make Swingline Loans to the Borrowers from time
to time on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans for all Borrowers exceeding the Swingline Loan
Sublimit, (ii) any Borrower’s Revolving Credit Outstandings exceeding its
Revolving Credit Sublimit and (iii) the aggregate Revolving Credit Outstandings
exceeding the then effective Revolving Credit Commitments; provided, that the
Swingline Lender shall not be required to make a Swingline Loan (x) to refinance
an outstanding Swingline Loan or (y) so long as any Lender is a Defaulting
Lender, unless the Swingline Lender is satisfied that it will have no Fronting
Exposure after making such Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be substantially the form of Exhibit I (Form of
Swingline Loan Request) (a “Swingline Loan Request”), be irrevocable and shall
specify (i) the requested date (which shall be a Business Day) of the Swingline
Loan, (ii) the amount of the requested Swingline Loan and (iii) whether such
Swingline Loan is to be a Base Rate Loan or a LMIR Loan. If no election as to
the Type of Swingline Loan is specified, then the requested Swingline Loan shall
be a Base Rate Loan. Each Swingline Loan shall be in an amount that is an
integral multiple



35

--------------------------------------------------------------------------------



Exhibit 10.1

of $100,000 and not less than $100,000. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from such Borrower. The
Swingline Lender shall make each Swingline Loan available to the applicable
Borrower by means of a credit or wire transfer of funds, as applicable, to an
account of such Borrower designated by such Borrower in writing to the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
a Reimbursement Obligation to the extent permitted by Section 2.12(h), by
remittance to the applicable Issuer) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Ratable Portion of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Ratable Portion of
such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or any reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds to the Administrative Agent, and the Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Parent Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
any Borrower (or other party on behalf of any Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent, and any such amounts received by the Administrative Agent shall be
promptly remitted by the Administrative Agent to the Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to any Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower of any default in the payment thereof.
2.5    Reduction and Termination of the Revolving Credit Commitments; Repayment
of Loans.
(a)    The Parent Borrower may, upon at least three Business Days’ prior notice
to the Administrative Agent, terminate in whole or reduce in part ratably the
unused portions of the respective Revolving Credit Commitments of the Lenders;
provided, however, that each partial reduction shall be (i) in an aggregate
amount of not less than $5,000,000 or an integral multiple of $1,000,000 in
excess thereof and (ii) permanent and irrevocable. Each partial reduction shall
reduce the Revolving Credit Sublimit of each Borrower ratably. In addition, all
outstanding Revolving Credit Commitments shall terminate on the Revolving Credit
Termination Date.
(b)    Each Borrower promises to repay (i) to the Administrative Agent for the
account of each Lender the entire unpaid principal amount of the Revolving Loans
made to such Borrower on the



36

--------------------------------------------------------------------------------



Exhibit 10.1

Scheduled Maturity Date, or earlier if otherwise required by the terms hereof
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to such Borrower on the earlier of (A) the Scheduled
Maturity Date and (B) 14 days following the date such Swingline Loan is made, or
earlier if otherwise required by the terms hereof.
2.6    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing Indebtedness of the Borrowers to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(b)    (1)    The Administrative Agent, acting as agent of the Borrowers solely
for this purpose and for tax purposes, shall establish and maintain at its
address referred to in Section 10.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrowers
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (A) the names and addresses of the Lenders, (B) the Revolving Credit
Commitments of each Lender from time to time, (C) the amount of each Loan made
and, if a Eurodollar Rate Loan, the Interest Period applicable thereto, (D) the
amount of any drawn Letters of Credit, (E) the amount of any principal or
interest due and payable, and paid, by the Borrowers to, or for the account of,
each Lender hereunder, (F) the amount that is due and payable, and paid, by the
Borrowers to, or for the account of, each Issuer, including the amount of Letter
Credit Obligations (specifying the amount of any Reimbursement Obligations) due
and payable to an Issuer, and (G) the amount of any sum received by the
Administrative Agent hereunder from the Borrowers, whether such sum constitutes
principal or interest (and the type of Loan to which it applies), fees, expenses
or other amounts due under the Loan Documents and each Lender’s and Issuer’s, as
the case may be, share thereof, if applicable.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
the Loans (including the Notes evidencing such Loans) and the drawn Letters of
Credit are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register. A Note shall only evidence the Lender’s or a
registered assignee’s right, title and interest in and to the related Loan, and
in no event is any such Note to be considered a bearer instrument or obligation.
This Section 2.6(b) and Section 10.2 (Assignments and Participations) shall be
construed so that the Loans and drawn Letters of Credit are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (or any successor
provisions of the Code or such regulations).
(c)    The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms. In addition, the



37

--------------------------------------------------------------------------------



Exhibit 10.1

Loan Parties, the Administrative Agent, the Lenders and the Issuers shall treat
each Person whose name is recorded in the Register as a Lender for all purposes
of this Agreement. Information contained in the Register with respect to any
Lender or Issuer shall be available for inspection by the Borrowers, the
Administrative Agent, such Lender or such Issuer at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Notwithstanding any other provision of the Agreement, in the event that
any Lender requests that the Borrowers execute and deliver a promissory note or
notes payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrowers hereunder, the Borrowers shall promptly execute and
deliver, as applicable, (i) a Revolving Credit Note or Revolving Credit Notes to
such Lender evidencing any Revolving Loans of such Lender, substantially in the
form of Exhibit E-1 (Form of Revolving Credit Note) and (ii) a Swingline Note or
Swingline Notes to such Swingline Lender evidencing any Swingline Loans of such
Swingline Lender, substantially in the form of Exhibit E-2 (Form of Swingline
Note).
2.7    Optional Prepayments. Each Borrower may prepay the outstanding principal
amount of the Loans made to such Borrower in whole or in part at any time on
notice given by the applicable Borrower to the Administrative Agent not later
than 11:00 a.m. (New York time) (i) on the Business Day of the proposed
prepayment, in the case of Base Rate Loans and (ii) three Business Days prior to
the date of the proposed prepayment, in the case of Eurodollar Rate Loans;
provided, however, that if any prepayment of any Eurodollar Rate Loan is made by
such Borrower other than on the last day of an Interest Period for such Loan,
such Borrower shall also pay any amount owing pursuant to Section 2.13(e)
(Breakage Costs). Partial prepayments of Loans (other than Swingline Loans)
shall be in an aggregate principal amount of not less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.
2.8    Mandatory Prepayments.
(a)    If at any time, the aggregate principal amount of any Borrower’s
Revolving Credit Outstandings exceeds such Borrower’s Revolving Credit Sublimit
at such time, such Borrower shall forthwith prepay first, the Swingline Loans
and then the Revolving Loans made to such Borrower then outstanding in an
aggregate amount equal to such excess. If any such excess remains after
repayment in full of the aggregate outstanding Swingline Loans and Revolving
Loans made to such Borrower, such Borrower shall provide cash collateral for its
then outstanding Letter of Credit Obligations in the manner set forth in Section
8.2 (Actions in Respect of Letters of Credit) in an amount equal to 105% of such
excess.
(b)    If at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the aggregate Revolving Credit Commitments at such time,
each Borrower shall forthwith prepay first, the Swingline Loans and then the
Revolving Loans made to such Borrower then outstanding in an aggregate amount
equal to (i) the percentage obtained by dividing the aggregate outstanding
principal balance of the Revolving Credit Outstandings owing by such Borrower by
the aggregate outstanding principal balance of the Revolving Credit Outstandings
owing by all Borrowers multiplied by (ii) the aggregate amount of such excess.
If any such excess remains after repayment in full of the aggregate outstanding
Swingline Loans and Revolving Loans, each Borrower shall provide cash collateral
for its then outstanding Letter of Credit Obligations in the manner set forth in
Section 8.2 (Actions in Respect of Letters of Credit) in an amount equal to 105%
of (A) the percentage obtained by dividing the aggregate outstanding amount of
the Letter of Credit Obligations owing by such Borrower by the aggregate



38

--------------------------------------------------------------------------------



Exhibit 10.1

outstanding amount of the Letter of Credit Obligations owing by all Borrowers
multiplied by (B) the aggregate amount of such excess.
2.9    Interest.
(a)    Rate of Interest. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:
(i)    if a Base Rate Loan or such other Obligation, at a rate per annum equal
to the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Loans that are Base Rate Loans;
(ii)    if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A)
the Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period; and
(iii)    if a LMIR Loan, at a rate per annum equal to the sum of (A) the LIBOR
Market Index Rate as in effect from time to time and (B) the Applicable Margin
for Loans that are LMIR Loans.
(b)    Interest Payments. (i) Interest accrued on each Base Rate Loan (other
than Swingline Loans) shall be payable in arrears (A) on the first Business Day
of each calendar quarter, commencing on the first such day following the making
of such Base Rate Loan, and (B) if not previously paid in full, at maturity
(whether by acceleration or otherwise) of such Base Rate Loan, (ii) interest
accrued on each Eurodollar Rate Loan shall be payable in arrears (A) on the last
day of each Interest Period applicable to such Loan (and, if such Interest
Period has a duration of more than three months, on each date during such
Interest Period occurring every three months from the first day of such Interest
Period), (B) upon the payment or prepayment thereof in full or in part and (C)
if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Eurodollar Rate Loan, (iii) interest accrued on each
Swingline Loan shall be payable in arrears on the first Business Day of the
immediately succeeding calendar quarter and (iv) interest accrued on the amount
of all other Obligations shall be payable on demand from and after the time such
Obligation becomes due and payable (whether by acceleration or otherwise).
(c)    Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default specified in Section 8.1(a) and for as long thereafter as
such Event of Default shall be continuing, the principal balance of all Loans
and the amount of all other Obligations then due and payable shall bear interest
at a rate that is 2% per annum in excess of the rate of interest applicable to
such Loans or other Obligations from time to time. Such interest shall be
payable on the date that would otherwise be applicable to such interest pursuant
to clause (b) above or otherwise on demand.
2.10    Conversion/Continuation Option.
(a)    Each Borrower may elect (i) (A) at any time on any Business Day to
convert Base Rate Loans (other than Swingline Loans) or any portion thereof to
Eurodollar Rate Loans and (B) at the end of any applicable Interest Period, to
convert Eurodollar Rate Loans or any portion thereof into Base Rate Loans or to
continue such Eurodollar Rate Loans or any portion thereof for an additional



39

--------------------------------------------------------------------------------



Exhibit 10.1

Interest Period; provided, however, that the aggregate amount of the Eurodollar
Loans for each Interest Period must be in the amount of at least $5,000,000 or
an integral multiple of $1,000,000 in excess thereof, and (ii) (A) at any time
on any Business Day to convert Swingline Loans that are Base Rate Loans or any
portion thereof to LMIR Loans and (B) to convert LMIR Rate Loans or any portion
thereof into Base Rate Loans; provided, however, that the aggregate amount of
the LMIR Loans must be in the amount of at least $100,000 or an integral
multiple of $100,000 in excess thereof. Each conversion or continuation shall be
allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion. Each such election shall be in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) and shall be made by the
Parent Borrower giving the Administrative Agent at least three Business Days’
prior written notice specifying (w) whether the Parent Borrower is requesting
such conversion or continuation on behalf of itself or for another Borrower (and
if on behalf of another Borrower, the identity of such Borrower), (x) the amount
and type of Loan being converted or continued, (y) in the case of a conversion
to or a continuation of Eurodollar Rate Loans, the applicable Interest Period
and (z) in the case of a conversion, the date of such conversion.
(b)    The Administrative Agent shall promptly notify each Lender of its receipt
of a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans or LMIR Loans and no continuation in whole or in
part of Eurodollar Rate Loans upon the expiration of any applicable Interest
Period shall be permitted, and all LMIR Loans shall be converted into Base Rate
Loans, at any time at which (A) a Default or an Event of Default shall have
occurred and be continuing or (B) the continuation of, or conversion into, a
Eurodollar Rate Loan would violate any provision of 2.13 (Special Provisions
Governing Eurodollar Rate Loans). If, within the time period required under the
terms of this Section 2.10, the Administrative Agent does not receive a Notice
of Conversion or Continuation from the Parent Borrower containing a permitted
election to continue any Eurodollar Rate Loans for an additional Interest Period
or to convert any such Loans, then, upon the expiration of the applicable
Interest Period, such Loans shall be automatically converted to Base Rate Loans.
Each Notice of Conversion or Continuation shall be irrevocable.
2.11    Fees.
(a)    Unused Commitment Fee. Each Borrower agrees to pay in immediately
available Dollars to the Administrative Agent for the account of each Lender an
unused commitment fee on such Borrower’s Applicable Percentage of the daily
amount by which the Revolving Credit Commitment of such Lender exceeds such
Lender’s Ratable Portion of the sum of (i) the aggregate outstanding principal
amount of Revolving Loans on such day and (ii) the aggregate outstanding amount
of the Letter of Credit Obligations on such day (the “Unused Commitment Fee”) at
the Applicable Unused Commitment Fee Rate. All Unused Commitment Fees shall be
payable in arrears (w) on the first Business Day of each calendar quarter,
commencing on the first such Business Day following the Effective Date, (x) on
the Revolving Credit Termination Date and (y) on the date on which all
outstanding Loans are paid in full and all Letter of Credit Obligations have
been cash collateralized in an amount equal to 105% of such Letter of Credit
Obligations in the manner set forth in Section 8.2 (Actions in Respect of
Letters of Credit).
(b)    Letter of Credit Fees. Each Borrower agrees to pay the following amounts
with respect to Letters of Credit issued by any Issuer for the account of such
Borrower:
(vii)    to the Administrative Agent for the account of each Issuer of a Letter
of Credit, with respect to each Letter of Credit issued by such Issuer, an
issuance fee equal to 0.15% per annum of the maximum undrawn face amount of such
Letter of Credit, payable in arrears (A) on



40

--------------------------------------------------------------------------------



Exhibit 10.1

the first Business Day of each calendar quarter, commencing on the first such
Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date;
(viii)    to the Administrative Agent for the ratable benefit of the Lenders,
with respect to each Letter of Credit, a fee accruing in Dollars at a rate per
annum equal to the Applicable Margin for Revolving Loans that are Eurodollar
Rate Loans on the maximum undrawn face amount of such Letter of Credit, payable
in arrears (A) on the first Business Day of each calendar quarter, commencing on
the first such Business Day following the issuance of such Letter of Credit and
(B) on the Revolving Credit Termination Date; provided, however, that during the
continuance of an Event of Default, such fee shall be increased by two percent
per annum (instead of, and not in addition to, any increase pursuant to Section
2.9(c) (Default Interest)) and shall be payable on demand; and
(ix)    to the Issuer of any Letter of Credit, with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with such Issuer’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.
(c)    Additional Fees. The Parent Borrower has agreed to pay to the
Administrative Agent and the Arrangers additional fees, the amount and dates of
payment of which are embodied in the Fee Letters.
2.12    Payments and Computations.
(a)    Each Borrower shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York time) on the day when due, in
Dollars, to the Administrative Agent at its address referred to in Section 10.8
(Notices, Etc.) in immediately available funds without set-off or counterclaim.
The Administrative Agent shall promptly thereafter cause to be distributed in
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) for the account of their respective applicable lending offices;
provided, however, that amounts payable pursuant to Sections 2.14 (Capital
Adequacy), 2.15 (Taxes) or 2.13(c) or (d) (Special Provisions Governing
Eurodollar Rate Loans) shall be paid only to the affected Lender or Lenders and
amounts payable with respect to Swingline Loans shall be paid only to the
Swingline Lender. Payments received by the Administrative Agent after 11:00 a.m.
(New York time) shall be deemed to be received on the next Business Day.
(b)    All computations of interest in respect of interest at the Base Rate
calculated pursuant to clause (a) of the definition thereof shall be made by the
Administrative Agent on the basis of a 365/366-day year and actual days elapsed;
all other computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest and fees are payable. Each
determination by the Administrative Agent of a rate of interest hereunder shall
be conclusive and binding for all purposes, absent manifest error.
(c)    Each payment by the Borrowers of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation shall be made in Dollars.



41

--------------------------------------------------------------------------------



Exhibit 10.1

(d)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of any Loans shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans and then, to repay such Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Eurodollar Interest Periods being repaid prior to those having later expiring
Eurodollar Interest Periods.
(e)    Unless the Administrative Agent shall have received notice from the
applicable Borrower to the Lenders prior to the date on which any payment is due
hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that such Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter, at the rate applicable to Base Rate Loans) for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.
(f)    Except for payments and other amounts received by the Administrative
Agent and applied in accordance with the provisions of clause (g) below, all
payments and any other amounts received by the Administrative Agent from or for
the benefit of each Borrower shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced to such Borrower pursuant to the express provisions of this
Agreement on behalf of any Lender, for which the Administrative Agent has not
then been reimbursed by such Lender or such Borrower, second, to pay all other
Obligations of such Borrower then due and payable and third, as such Borrower so
designates. Payments in respect of Swingline Loans received by the
Administrative Agent shall be distributed to the Swingline Lender, payments in
respect of Revolving Loans received by the Administrative Agent shall be
distributed to each Lender in accordance with such Lender’s Ratable Portion of
the Revolving Credit Commitments and all payments of fees and all other payments
in respect of any other Obligation shall be allocated among such of the Lenders
as are entitled thereto and, for such payments allocated to the Lenders, in
proportion to their respective Ratable Portions.
(g)    Each Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations after the
occurrence and during the continuance of an Event of Default and agrees that,
notwithstanding the provisions of clause (f) above, the Administrative Agent
may, and, upon either (A) the written direction of the Required Lenders or (B)
the acceleration of the Obligations pursuant to Section 8.1, shall, apply all
payments in respect of any Obligations of such Borrower in the following order:
(i)    first, to pay interest on and then principal of any portion of the Loans
that the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
such Borrower;
(ii)    second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;



42

--------------------------------------------------------------------------------



Exhibit 10.1

(iii)    third, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders and the Issuers;
(iv)    fourth, to pay Obligations in respect of any fees then due to the
Administrative Agent, the Lenders and the Issuers;
(v)    fifth, to pay interest then due and payable in respect of the Loans and
Reimbursement Obligations;
(vi)    sixth, to pay or prepay principal amounts on the Swingline Loans;
(vii)    seventh, to pay or prepay principal amounts on all other Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 8.2 (Actions in
Respect of Letters of Credit), ratably to the aggregate principal amount of such
Loans, Reimbursement Obligations and Letter of Credit Undrawn Amounts; and
(viii)    eighth, to the ratable payment of all other Obligations;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses (i)
through (viii) above, the available funds being applied with respect to any such
Obligation (unless otherwise specified in such clause) shall be allocated to the
payment of such Obligation ratably, based on the proportion of the
Administrative Agent’s and each Lender’s or Issuer’s interest in the aggregate
outstanding Obligations described in such clauses. The order of priority set
forth in clauses (i) through (viii) above may at any time and from time to time
be changed by the agreement of the Required Lenders without necessity of notice
to or consent of or approval by the Borrowers or by any other Person that is not
a Lender or Issuer. The order of priority set forth in clauses (i) through (iv)
above may be changed only with the prior written consent of the Administrative
Agent in addition to that of the Required Lenders. The order of priority set
forth in clauses (i) through (vi) above may be changed only with the prior
written consent of the Swingline Lender in addition to that of the Required
Lenders.
(h)    At the option of the Administrative Agent, Reimbursement Obligations,
interest, fees, expenses and other sums due and payable in respect of the
Revolving Loans may be paid from the proceeds of Swingline Loans or Revolving
Loans. Each Borrower hereby authorizes the Swingline Lender to make such
Swingline Loans pursuant to Section 2.4 (Swingline Loans) and the Lenders to
make such Revolving Loans pursuant to Section 2.2(a) (Borrowing Procedures) from
time to time in the amounts of any and all Reimbursement Obligations, interest,
fees, expenses and other sums payable by it in respect of the Revolving Loans,
and further authorizes the Administrative Agent to give the Lenders notice of
any Borrowing with respect to such Swing Loans and Revolving Loans and to
distribute the proceeds of such Swing Loans and Revolving Loans to pay such
amounts. Each Borrower agrees that all such Swing Loans and Revolving Loans so
made shall be deemed to have been requested by it (irrespective of the
satisfaction of the conditions in Section 4.2 (Conditions Precedent to Each
Extension of Credit), which conditions the Lenders irrevocably waive) and
directs that all proceeds thereof shall be used to pay such amounts.
2.13    Special Provisions Governing Eurodollar Rate Loans.
(a)    Determination of Interest Rate. The Eurodollar Rate for each Interest
Period for Eurodollar Rate Loans shall be determined by the Administrative Agent
pursuant to the procedures set



43

--------------------------------------------------------------------------------



Exhibit 10.1

forth in the definition of “Eurodollar Rate.” The Administrative Agent’s
determination shall be presumed to be correct absent manifest error and shall be
binding on the Borrowers.
(b)    Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate then being determined is to be fixed or (ii) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to the Lenders of making or
maintaining such Loans for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrowers and the Lenders, whereupon each Eurodollar
Loan shall automatically, on the last day of the current Interest Period for
such Loan, convert into a Base Rate Loan and the obligations of the Lenders to
make Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar Rate
Loans shall be suspended until the Administrative Agent shall notify the
Borrowers that the Required Lenders have determined that the circumstances
causing such suspension no longer exist.
(c)    Increased Costs. If at any time any Lender determines that a Change in
Law (other than any change by way of imposition or increase of reserve
requirements included in determining the Eurodollar Rate) shall (i) have the
effect of increasing the cost (other than with respect to Taxes) to such Lender
of agreeing to make or making, funding, continuing, converting into or
maintaining any Eurodollar Rate Loans or (ii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes or (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then the
Borrowers shall from time to time, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to the Parent Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
The Borrowers shall not be required to compensate a Lender pursuant to this
Section 2.13(c) for any increased costs incurred more than 90 days prior to the
date that such Lender notifies the Parent Borrower of the Change in Law giving
rise to such increased costs and of such Lender’s intention to claim
compensation therefor; provided, however, that if the Change in Law giving rise
to such increased costs is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
90-day period).
(d)    Illegality. Notwithstanding any other provision of this Agreement, if any
Lender determines that a Change in Law shall make it unlawful for any Lender or
its applicable lending office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Parent Borrower through the Administrative Agent,
(i) the obligation of such Lender to make or to continue Eurodollar Rate Loans
and to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
and each such Lender shall make a Base Rate Loan as part of any requested
Borrowing of Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate
Loans are then outstanding, each Borrower shall immediately convert each such
Loan into a Base Rate Loan. If, at any time after a Lender gives notice under
this clause (d), such Lender determines that it may lawfully make Eurodollar
Rate Loans, such Lender shall promptly give notice of that determination to the
Parent Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrowers’ right to
request, and such Lender’s obligation, if any, to make Eurodollar Rate Loans
shall thereupon be restored.



44

--------------------------------------------------------------------------------



Exhibit 10.1

(e)    Breakage Costs. In addition to all amounts required to be paid by the
Borrowers pursuant to Section 2.9 (Interest), each Borrower shall compensate
each Lender, upon demand, for all losses, expenses and liabilities (including
any loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans to such Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) that such Lender may sustain (i) if for
any reason (other than solely by reason of such Lender being a Defaulting
Lender) a proposed Borrowing, conversion into or continuation of Eurodollar Rate
Loans does not occur on a date specified therefor in a Notice of Borrowing or a
Notice of Conversion or Continuation given by or on behalf of such Borrower or
in a telephonic request by or on behalf of it for borrowing or conversion or
continuation or a successive Interest Period does not commence after notice
therefor is given pursuant to Section 2.10 (Conversion/Continuation Option),
(ii) if for any reason any Eurodollar Rate Loan is prepaid (including
mandatorily pursuant to Section 2.8) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above, (iv) as a consequence of any failure by such
Borrower to repay Eurodollar Rate Loans when required by the terms hereof or (v)
as a consequence of a substitution of such Lender pursuant to Section 2.16
(Substitution of Lenders) on a date that is not the last day of the applicable
Interest Period. The Lender making demand for such compensation shall deliver to
the Parent Borrower concurrently with such demand a written statement as to such
losses, expenses and liabilities, and this statement shall be prima facie
evidence as to the amount of compensation due to such Lender, absent manifest
error.
2.14    Capital Adequacy. If at any time any Lender or Issuer determines that a
Change in Law regarding capital adequacy or liquidity requirements shall have
the effect of reducing the rate of return on such Lender’s or Issuer’s (or any
corporation controlling such Lender’s or Issuer’s) capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender, Issuer or such corporation could have
achieved but for such Change in Law, then, upon demand from time to time by such
Lender or Issuer (with a copy of such demand to the Administrative Agent), the
Borrowers shall pay to the Administrative Agent for the account of such Lender
or Issuer, from time to time as specified by such Lender or Issuer, additional
amounts sufficient to compensate such Lender for such reduction. A certificate
as to such amounts submitted to the Parent Borrower and the Administrative Agent
by such Lender or Issuer shall be conclusive and binding for all purposes absent
manifest error. The Borrowers shall not be required to compensate a Lender or
Issuer pursuant to this Section 2.14 for any reduced rate of return incurred
more than 90 days prior to the date that such Lender or Issuer notifies the
Parent Borrower of the Change in Law giving rise to such reduced rate of return
and of such Lender’s or Issuer’s intention to claim compensation therefor;
provided, however, that if the Change in Law giving rise to such reduction is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof (to the extent that such period
of retroactive effect is not already included in such 90-day period).
2.15    Taxes.
(a)    Except as otherwise provided in this Section 2.15, any and all payments
by any Loan Party under each Loan Document shall be made free and clear of and
without deduction for any and all present or future Taxes. If any Taxes shall be
required by law to be deducted from or in respect of any sum payable under any
Loan Document to any Recipient, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax or Other Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and



45

--------------------------------------------------------------------------------



Exhibit 10.1

withholdings of Indemnified Taxes applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b)    In addition, each Loan Party agrees to pay any present or future stamp,
court or documentary, intangible, recording, filing or similar taxes, charges or
levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, in each case arising from any payment made
under any Loan Document or from the execution, delivery or registration of, or
otherwise with respect to, any Loan Document, except any such taxes, charge or
levies (i) that are imposed on the Recipient as a result of a present or former
connection between such Recipient and the jurisdiction of the Governmental
Authority imposing such tax or any taxing authority thereof or therein and (ii)
that are imposed with respect to an assignment (other than a substitution made
pursuant to Section 2.16 (Substitution of Lenders)) (collectively, “Other
Taxes”).
(c)    Each Loan Party shall, jointly and severally, indemnify each Lender, each
Issuer and the Administrative Agent for the full amount of Indemnified Taxes and
Other Taxes (including any Indemnified Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.15) paid by such Lender,
such Issuer or the Administrative Agent (as the case may be) and any liability
(including for penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender, such Issuer or the Administrative Agent (as the case
may be) makes written demand therefor.
(d)    Within 30 days after the date of any payment of Indemnified Taxes or
Other Taxes by any Loan Party, the Parent Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 10.8 (Notices,
Etc.), the original or a certified copy of a receipt evidencing payment thereof
or such other evidence of such payment reasonably satisfactory to the
Administrative Agent.
(e)    Without prejudice to the survival of any other agreement of any Loan
Party hereunder or under the Guaranty, the agreements and obligations of such
Loan Party contained in this Section 2.15 shall survive the payment in full of
the Obligations.
(f)    Each Recipient that is entitled to an exemption from U.S. withholding
tax, or that is subject to such tax at a reduced rate under an applicable tax
treaty, shall (v) on or prior to the Effective Date in the case of each
Recipient that is a signatory hereto, (w) on or prior to the date of the
Assignment and Acceptance pursuant to which a Lender becomes a Lender, on or
prior to the date a successor Issuer becomes an Issuer or the date a successor
Administrative Agent becomes the Administrative Agent hereunder, (x) on or prior
to the date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it to the Parent Borrower and the
Administrative Agent, and (z) from time to time thereafter if requested by the
Parent Borrower or the Administrative Agent, provide the Administrative Agent
and the Parent Borrower such properly completed and executed documentation
reasonably requested by the Parent Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Parent
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Parent Borrower or
the Administrative Agent as will enable the Parent Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than



46

--------------------------------------------------------------------------------



Exhibit 10.1

such documentation set forth below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Without limiting the
generality of the foregoing, each Recipient shall provide the Parent Borrower or
the Administrative Agent with two completed originals of whichever of the
following is applicable:
(i)    In the case of a Non-U.S. Lender: (A) IRS Form W-8ECI (claiming exemption
from U.S. withholding tax because the income is effectively connected with a
U.S. trade or business) or any successor form, (B) IRS Form W-8BEN or IRS Form
W-8BEN-E, whichever is applicable, (or any successor form) claiming exemption
from or reduction of U.S. withholding tax under an income tax treaty ((x) with
respect to payments of interest under any Loan Document, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty) or any successor form, (C) in the
case of a Non-U.S. Lender claiming the portfolio interest exemption under
Sections 871(h) or 881(c) of the Code, IRS Form W-8BEN or IRS Form W-8BEN-E,
whichever is applicable, (or any successor form) and a certificate, reasonably
acceptable to the Administrative Agent, certifying that the Non-U.S. Lender
meets the requirements of Section 881(c)(3) or Section 871(h)(3), as applicable
and (D) any other applicable form, certificate or document prescribed by the IRS
certifying as to such Non-U.S. Lender’s entitlement to such exemption from U.S.
withholding tax or reduced rate with respect to all payments to be made to such
Non-U.S. Lender under the Loan Documents. Unless the Parent Borrower and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments under any Loan Document to or for a Non-U.S. Lender are
not subject to U.S. withholding tax or are subject to such tax at a rate reduced
by an applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
(ii)    Each U.S. Lender shall (v) on or prior to the Effective Date in the case
of each U.S. Lender that is a signatory hereto, (w) on or prior to the date of
the Assignment and Acceptance pursuant to which such U.S. Lender becomes a
Lender or an Issuer (or in the case of an Administrative Agent, on or prior to
the date the Administrative Agent becomes the Administrative Agent hereunder),
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it to the Parent
Borrower and the Administrative Agent, and (z) from time to time if requested by
the Parent Borrower or the Administrative Agent, provide the Administrative
Agent and the Parent Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form.
(g)    If a payment made to a Recipient under any Loan Document would be subject
to U.S. withholding tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Parent Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Parent Borrower or the Administrative Agent as may be necessary
for the Parent Borrower and the Administrative Agent to comply with their
obligations under FATCA or to determine the amount to deduct and withholding
from



47

--------------------------------------------------------------------------------



Exhibit 10.1

such payment. Solely for the purposes of this clause (g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(h)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its applicable
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.
(i)    If any Lender, Issuer or the Administrative Agent, as determined in its
reasonable discretion, ever receives any refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by any Loan Party, or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 2.15, it shall pay over to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by any Loan Party under this Section 2.15 with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund ), net of all out-of-pocket
expenses of such Lender, Issuer or the Administrative Agent and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund ); provided that such Loan Party, upon the request of
such Lender, Issuer or the Administrative Agent, agrees to repay the amount paid
over to the Loan Party, to such Lender, Issuer or the Administrative Agent in
the event the Lender, Issuer or the Administrative Agent is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Lender, Issuer or the Administrative Agent to make
available its Tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person. Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (i) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.
(j)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
2.16    Substitution of Lenders.
(a)    In the event that (i)(A) any Lender makes a claim under Sections 2.13(c)
(Increased Costs) or 2.14 (Capital Adequacy), (B) it becomes illegal for any
Lender to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Parent Borrower pursuant to Section 2.13(d) (Illegality), (C) any
Loan Party is required to make any payment pursuant to Section 2.15 (Taxes) that
is attributable to a particular Lender, (D) any Lender becomes a Defaulting
Lender, or (E) any Lender fails to approve an amendment, waiver or other
modification to this Agreement that requires the approval of all Lenders (or all
affected Lenders) and at least the Required Lenders have approved such
amendment, waiver or other modification, (ii) in the case of clause (i)(A)
above, as a consequence of increased costs in respect of which such claim is
made, the effective rate of interest payable to such Lender under this Agreement
with respect to its Loans materially exceeds the effective average annual rate
of interest payable to the Required Lenders under this Agreement and (iii) in
the case of clause (i)(A),(B) and (C) above, Lenders holding at least 75% of the
Revolving Credit Commitments are not subject to such increased costs or
illegality, payment or proceedings (any such Lender, an “Affected Lender”), the
Parent



48

--------------------------------------------------------------------------------



Exhibit 10.1

Borrower may substitute any Lender and, if reasonably acceptable to the
Administrative Agent, any other Eligible Assignee (a “Substitute Institution”)
for such Affected Lender hereunder, after delivery of a written notice (a
“Substitution Notice”) by the Parent Borrower to the Administrative Agent and
the Affected Lender within a reasonable time (in any case not to exceed 90 days)
following the occurrence of any of the events described in clause (i) above that
the Parent Borrower intends to make such substitution; provided, however, that,
if more than one Lender claims increased costs, illegality or right to payment
arising from the same act or condition and such claims are received by the
Parent Borrower within 30 days of each other, then the Parent Borrower may
substitute all, but not (except to the extent the Parent Borrower has already
substituted one of such Affected Lenders before the Parent Borrower’s receipt of
the other Affected Lenders’ claim) less than all, Lenders making such claims.
(b)    If the Substitution Notice was properly issued under this Section 2.16,
the Affected Lender shall sell, and the Substitute Institution shall purchase,
all rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Revolving Credit Commitments and all other prior
unperformed obligations of the Affected Lender under the Loan Documents (other
than in respect of any damages (which pursuant to Section 10.5 (Limitation of
Liability), do not include exemplary or punitive damages, to the extent
permitted by applicable law) in respect of any such unperformed obligations).
Such purchase and sale (and the corresponding assignment of all rights and
claims hereunder) shall be recorded in the Register maintained by the
Administrative Agent and shall be effective on (and not earlier than) the later
of (i) the receipt by the Affected Lender of its Ratable Portion of the
Revolving Credit Outstandings, together with any other Obligations owing to it,
(ii) the receipt by the Administrative Agent of an agreement in form and
substance satisfactory to it and the Parent Borrower whereby the Substitute
Institution shall agree to be bound by the terms hereof and (iii) the payment in
full to the Affected Lender in cash of all fees, unreimbursed costs and expenses
and indemnities accrued and unpaid through such effective date. Upon the
effectiveness of such sale, purchase and assumption, the Substitute Institution
shall become a “Lender” hereunder for all purposes of this Agreement having a
Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit Commitment assumed by it and such Revolving Credit Commitment of the
Affected Lender shall be terminated; provided, however, that all indemnities
under the Loan Documents shall continue in favor of such Affected Lender with
respect to the period prior to the time that the Substitute Institution replaces
the Affected Lender.
(c)    Each Lender agrees that, if it becomes an Affected Lender and its rights
and claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.16, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.
2.17    Extensions of Scheduled Maturity Date; Removal of Lenders.
(a)    Subject to the terms and provisions of this Section 2.17, the Parent
Borrower shall have options from time to time on no more than two occasions to
extend the Scheduled Maturity Date for a period of one year each (each extension
option shall be referred to herein as an “Extension Option”). In connection with
the initial Extension Option, the Parent Borrower may, by written notice to the
Administrative Agent (a “Notice of Extension”) given not earlier than 60 days
prior to the first anniversary of the Effective Date nor later than 45 days
prior to the then effective Scheduled Maturity Date, advise the Lenders that it
requests an extension of the then effective Scheduled Maturity Date (such then
effective Scheduled Maturity Date being the “Existing Maturity Date”) by one
year, effective on the



49

--------------------------------------------------------------------------------



Exhibit 10.1

Existing Maturity Date. In the event the initial Extension Option is exercised
and the Existing Maturity Date is extended pursuant to the terms of this Section
2.17, the Parent Borrower may, by Notice of Extension given not earlier than 364
days following the date of delivery of the Notice of Extension provided in
connection with the immediately prior Extension Option nor later than 45 days
prior to the Existing Maturity Date, advise the Lenders that it has elected to
exercise another Extension Option and request to extend the Existing Maturity
Date by one year, effective on said Existing Maturity Date. The Administrative
Agent will promptly, and in any event within five Business Days of the receipt
of any such Notice of Extension, notify the Lenders of the contents of each such
Notice of Extension.
(b)    Each Notice of Extension shall (i) be irrevocable, (ii) constitute a
representation by the Parent Borrower that (A) no Event of Default or Default
has occurred and is continuing on and as of the date the Parent Borrower
provides such Notice of Extension, and (B) the representations and warranties
contained in Section 3 are true and correct in all material respects (or, in the
case of any representation or warranty already qualified by materiality, in all
respects) on and as of the date the Parent Borrower provides such Notice of
Extension, as though made on and as of such date (unless any representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty shall be true and correct in all material respects (or, in the case
of any representation or warranty already qualified by materiality, in all
respects) as of such earlier date) and (iii) be subject to the satisfaction of
the conditions precedent set forth in this Section 2.17.
(c)    In the event a Notice of Extension is given to the Administrative Agent
as provided in Section 2.17(a) and the Administrative Agent notifies a Lender of
the contents thereof, such Lender shall, on or before the day that is 20 days
following the date of Administrative Agent’s receipt of such Notice of
Extension, advise the Administrative Agent in writing whether or not such Lender
consents, in its sole and absolute discretion, to the extension requested
thereby, and if any Lender fails so to advise the Administrative Agent, such
Lender shall be deemed to have not consented to such extension. If the Required
Lenders so consent (the “Consenting Lenders”) to such extension, which consent
may be withheld in their sole and absolute discretion, and any and all Lenders
who have not consented (the “Non-Consenting Lenders”) are replaced pursuant to
paragraph (d) or (e) of this Section 2.17 or repaid pursuant to paragraph (f) of
this Section 2.17, the Scheduled Maturity Date, and the Revolving Credit
Commitments of the Consenting Lenders and the Nominees (as defined below) shall
be automatically extended one year from the Existing Maturity Date, effective on
the Existing Maturity Date.
(d)    In the event the Consenting Lenders hold less than 100% of the sum of the
aggregate Revolving Credit Outstandings and unused Revolving Credit Commitments,
the Consenting Lenders, or any of them, shall have the right (but not the
obligation) to assume all or any portion of the Non-Consenting Lenders’
Revolving Credit Commitments by giving written notice to the Parent Borrower and
the Administrative Agent of their election to do so on or before the day that is
25 days following the date of Administrative Agent’s receipt of the Notice of
Extension, which notice shall be irrevocable and shall constitute an undertaking
to (i) assume, as of 5:00 p.m., New York City time, on the Existing Maturity
Date, all or such portion of the Revolving Credit Commitments of the
Non-Consenting Lenders, as the case may be, as may be specified in such written
notice, and (ii) purchase (without recourse) from the Non-Consenting Lenders, at
5:00 p.m., New York City time, on the Existing Maturity Date, the Revolving
Credit Outstandings outstanding on the Existing Maturity Date that correspond to
the portion of the Revolving Credit Commitments to be so assumed at a price
equal to the sum of (A) the unpaid principal amount of all Loans so purchased,
plus (B) the aggregate amount, if any, previously funded by the transferor of
any participations so purchased, plus (C) all accrued and unpaid interest and
fees thereon. Such Revolving Credit Commitments and Revolving Credit
Outstandings, or portion thereof, to be assumed and purchased by Consenting
Lenders shall be allocated by the Administrative



50

--------------------------------------------------------------------------------



Exhibit 10.1

Agent among those Consenting Lenders who have so elected to assume the same,
such allocation to be on a pro rata basis in accordance with the respective
Revolving Credit Commitments of such Consenting Lenders as of the Existing
Maturity Date or on such other basis as such Consenting Lenders shall agree;
provided, however, in no event shall a Consenting Lender be required to assume
and purchase an amount or portion of the Revolving Credit Commitments and
Revolving Credit Outstandings of the Non-Consenting Lenders in excess of the
amount which such Consenting Lender agreed to assume and purchase pursuant to
the immediately preceding sentence.
(e)    In the event that the Consenting Lenders shall not elect as provided in
Section 2.17(d) to assume and purchase all of the Non-Consenting Lenders’
Revolving Credit Commitments and Revolving Credit Outstandings, the Parent
Borrower may designate, by written notice to the Administrative Agent and the
Consenting Lenders given on or before the day that is 30 days following the date
of Administrative Agent’s receipt of the Notice of Extension, one or more
Eligible Assignees not a party to this Agreement and reasonably acceptable to
the Administrative Agent (individually, a “Nominee” and collectively, the
“Nominees”) to assume all or any portion of the Non-Consenting Lenders’
Revolving Credit Commitments not to be assumed by the Consenting Lenders and to
purchase (without recourse) from the Non-Consenting Lenders all Revolving Credit
Outstandings outstanding at 5:00 p.m., New York City time, on the Existing
Maturity Date that corresponds to the portion of the Revolving Credit
Commitments so to be assumed at the price specified in Section 2.17(d). Each
assumption and purchase under this Section 2.17(e) shall be effective as of 5:00
p.m., New York City time, on the Existing Maturity Date when each of the
following conditions has been satisfied in a manner satisfactory to the
Administrative Agent:
(i)    each Nominee and Non-Consenting Lender has executed an Assignment and
Acceptance pursuant to which such Nominee shall (A) assume in writing its share
of the obligations of the Non-Consenting Lenders hereunder, including its share
of the Revolving Credit Commitments of the Non-Consenting Lenders and (B) agree
to be bound as a Lender by the terms of this Agreement; and
(ii)    the assignment shall otherwise comply with Section 10.2.
(f)    If all of the Revolving Credit Commitments of the Non-Consenting Lenders
are not replaced on or before the Existing Maturity Date, then, at the Parent
Borrower’s option, either (i) all Revolving Credit Commitments shall terminate
on the Existing Maturity Date or (ii) the Parent Borrower shall give prompt
notice of termination on the Existing Maturity Date of the Revolving Credit
Commitments of each Non-Consenting Lender not so replaced to the Administrative
Agent, and shall fully repay on the Existing Maturity Date the Loans (and all
accrued and unpaid interest and fees thereon), if any, of such Non-Consenting
Lenders, which shall reduce the aggregate Revolving Credit Commitments
accordingly (to the extent not assumed), and the Existing Maturity Date shall be
extended in accordance with this Section 2.17 for the remaining Revolving Credit
Commitments of the Consenting Lenders; provided, however, that the Required
Lenders have consented to such extension pursuant to Section 2.17(c). Following
the Existing Maturity Date, the Non-Consenting Lenders shall have no further
obligations under this Agreement.
2.18    Additional Borrowers.
(a)    Subject to the terms and provisions of this Section 2.18(a), the Parent
Borrower may designate any Wholly Owned Domestic Subsidiary reasonably
satisfactory to the Administrative Agent as a Borrower under this Agreement and
the other Loan Documents (each, an “Additional



51

--------------------------------------------------------------------------------



Exhibit 10.1

Borrower”) by delivery of a written notice to the Administrative Agent. The
Administrative Agent will promptly, and in any event within five Business Days
of the receipt of any such notice, notify the Lenders of the contents of each
such notice. Designation of any Wholly Owned Domestic Subsidiary of the Parent
Borrower as an Additional Borrower shall be effective upon satisfaction of each
of the following conditions:
(ix)    the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed);
(x)    delivery to the Administrative Agent of an executed Additional Borrower
Joinder Agreement with respect to such Additional Borrower;
(xi)    delivery of each executed Note as may be requested by any Lender in
connection therewith;
(xii)    delivery to the Administrative Agent of a certificate of such
Additional Borrower substantially in the form of Exhibit B (Form of Closing
Certificate), with (A) a copy of the certificate of limited partnership (or
equivalent) of such Additional Borrower, certified as of a recent date by the
jurisdiction in which such Additional Borrower is organized, together with a
certificate attesting to the good standing of such Additional Borrower, (B) a
certification by the Secretary or Assistant Secretary of such Additional
Borrower (or general partner thereof) of the names and true signatures of each
officer of such Additional Borrower (or general partner thereof) that has been
authorized to execute and deliver any Loan Document or other document required
hereunder to be executed and delivered by or on behalf of such Additional
Borrower, (C) the limited partnership agreement (or equivalent) of such
Additional Borrower as in effect on the date of such certification, (D) the
resolutions and consent of such Additional Borrower’s (or general partner
thereof’s) Board of Directors approving and authorizing the execution, delivery
and performance of the Additional Borrower Joinder Agreement and the other Loan
Documents to which it is respectively a party and (E) a certification that there
has been no change to the certificate of limited partnership (or equivalent) of
such Additional Borrower delivered pursuant to clause (i) above;
(xiii)    delivery to the Administrative Agent of a certification given by the
chief financial officer of such Additional Borrower in his capacity as such (and
not in his individual capacity), in form and substance reasonably satisfactory
to the Administrative Agent, attesting to the solvency of such Additional
Borrower after giving effect to the transactions contemplated by this Agreement
and the Additional Borrower Joinder Agreement;
(xiv)    delivery to each Lender, to the extent requested, of (A) all
information regarding such Wholly Owned Domestic Subsidiary that such Lender is
required to obtain, verify and record in accordance with the Patriot Act,
including the name and address of such Wholly Owned Domestic Subsidiary and
other information that will allow such Lender to identify such Wholly Owned
Domestic Subsidiary and (B) all documentation and other information regarding
such Wholly Owned Domestic Subsidiary required by bank regulatory authorities
under any “know your customer” rules and regulations applicable to such Lender;
(xv)    delivery to the Administrative Agent of a certificate of a Responsible
Officer of the Parent Borrower certifying that (A) no Event of Default or
Default has occurred and is continuing on and as of the date of such designation
and (B) the representations and warranties contained in Section 3 are true and
correct in all material respects (or, in the case of any



52

--------------------------------------------------------------------------------



Exhibit 10.1

representation or warranty already qualified by materiality, in all respects) on
and as of the date of such designation, as though made on and as of such date
(unless any representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) as of such earlier date; and
(xvi)    delivery to the Administrative Agent of (A) the unaudited consolidated
balance sheet and related unaudited consolidated statements of income and cash
flow of such Additional Borrower for the most recent Fiscal Year ended at least
90 days prior to the date such Additional Borrower becomes a Borrower hereunder
and (B) the unaudited consolidated balance sheet and related unaudited
consolidated statements of income and cash flow of such Additional Borrower for
each Fiscal Quarter thereafter ended at least 45 days prior to the date such
Additional Borrower becomes a Borrower hereunder.
(b)    Upon the designation of a Wholly Owned Domestic Subsidiary of the Parent
Borrower as an Additional Borrower and the satisfaction of the conditions listed
in clause (a) above, such Wholly Owned Domestic Subsidiary shall thereupon
become an Additional Borrower hereunder and shall be (1) entitled to all rights
and benefits of a Borrower hereunder and under each of the other Loan Documents
and (2) subject to all obligations of a Borrower hereunder and under the other
Loan Documents.
(c)    The Parent Borrower may designate that any existing Borrower (other than
the Parent Borrower, Texas Gas, Gulf South or Gulf Crossing) shall no longer be
a Borrower by delivery of a written notice to the Administrative Agent;
provided, however, that (i) such Borrower does not have any Loans, Letter of
Credit Obligations or other Obligations outstanding and (ii) such Borrower’s
Revolving Credit Sublimit has been allocated to the other Borrowers pursuant to
the definition of “Revolving Credit Sublimit”.
2.19    The Administrative Borrower. Each Subsidiary Borrower hereby appoints
the Parent Borrower as the administrative Borrower hereunder, and the Parent
Borrower shall act under this Agreement as the agent, attorney-in-fact and legal
representative of such Subsidiary Borrower for all purposes, including receiving
account statements and other notices and communications to such Subsidiary
Borrower from the Administrative Agent or any Lender. The Administrative Agent
and the Lenders may rely, and shall be fully protected in relying, on any
certificate, report, information or any notice or communication made or given by
the Parent Borrower, whether in its own name or on behalf of a Subsidiary
Borrower, and neither the Administrative Agent nor any Lender shall have any
obligation to make any inquiry or request any confirmation from or on behalf of
any Subsidiary Borrower as to the binding effect on it of any such notice or
request.
2.20    Cash Collateral. (a) At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuer (with a copy to the Administrative Agent) the
Borrowers shall Cash Collateralize the Issuers’ Fronting Exposure with respect
to such Defaulting Lender (determined after giving effect to Section
2.21(a)(iii) (Default Lender) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(b)    The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuers, and agrees to maintain, a first priority security interest in all
Cash Collateral as security for the Defaulting Lenders’



53

--------------------------------------------------------------------------------



Exhibit 10.1

obligation to fund participations in respect of Letter of Credit Obligations, to
be applied pursuant to clause (c) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuers as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(c)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.20 (Cash Collateral) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and each Issuer that there exists excess Cash
Collateral; provided that, subject to Section 2.21 (Default Lender) the Person
providing Cash Collateral and each Issuer may agree that Cash Collateral shall
be held to support future anticipated Fronting Exposure or other obligations.
2.21    Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(iii)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.1(c) (Amendments, Waivers, Etc.).
(iv)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 (Events of Default)
or otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.6 (Right of Set-off) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuer or Swingline Lender hereunder; third, to
Cash Collateralize the Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.20 (Cash Collateral); fourth, as
the Parent Borrower may request (so long as no Default or Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize such Defaulting Lender’s Ratable Portion of Letter of
Credit Obligations with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Non-Defaulting
Lenders or the Issuers as a result of any judgment of a court of competent
jurisdiction obtained by any Non-Defaulting Lender or Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to



54

--------------------------------------------------------------------------------



Exhibit 10.1

such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Reimbursement Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.2 (Conditions Precedent to each Extension of
Credit) were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments without giving effect to clause (i) above. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.21(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.
(v)    All or any part of such Defaulting Lender’s participation in Letter of
Credit Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Ratable Portions
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that such reallocation does not cause any
Non-Defaulting Lender’s Ratable Portion of the aggregate Revolving Credit
Outstandings to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(vi)    If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20 (Cash Collateral).
(b)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to (i) Section 2.11(a) (and the
Borrowers shall not be required to pay any such fee pursuant to Section 2.11(a)
that otherwise would have been payable to such Defaulting Lender) or (ii)
Section 2.11(b)(ii) (except to the extent such Defaulting Lender has provided
Cash Collateral for its Ratable Portion of outstanding Letter of Credit
Obligations), in each case, without prejudice to the rights of Non-Defaulting
Lenders in respect of such fees; provided that (x) to the extent that all or any
portion of such Defaulting Lender’s Ratable Portion of Letter of Credit
Obligations are reallocated to the Non-Defaulting Lenders pursuant to Section
2.21(a)(iii), such fees pursuant to Section 2.11(b)(ii) that would have accrued
for the benefit of such Defaulting Lender will instead accrue for the benefit of
and be payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Revolving Credit Commitments, and (y) to the extent that all or any
portion of such Defaulting Lender’s Ratable Portion of Letter of Credit
Obligations then outstanding cannot be so reallocated, such fees pursuant to
Section 2.11(b)(ii) will instead accrue for the benefit of and be payable to the
applicable Issuers as their respective interests appear.



55

--------------------------------------------------------------------------------



Exhibit 10.1

(c)    The Parent Borrower may terminate the unused amount of the Revolving
Credit Commitment of any Lender that is a Defaulting Lender upon not less than
three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.21(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, any Issuer, the Swingline Lender or any
Lender may have against such Defaulting Lender.
(d)    If the Parent Borrower, the Administrative Agent and the Issuers agree in
writing in their discretion that a Lender is no longer a Defaulting Lender, as
the case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par such portion of outstanding Loans of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause each Lender’s Letter of Credit Obligations, Revolving Loans
and outstanding Swingline Loans to be based upon its Ratable Portion, whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of any Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
SECTION 3.     REPRESENTATIONS AND WARRANTIES



56

--------------------------------------------------------------------------------



Exhibit 10.1

To induce the Agents, the Lenders and the Issuers to enter into this Agreement
and to make the Loans and Issue or participate in the Letters of Credit, the MLP
and each Borrower hereby represent and warrant to each Agent, each Lender and
each Issuer that:
3.1    Financial Condition. The audited consolidated balance sheet of the MLP
and its consolidated Subsidiaries as of December 31, 2014 and the related
audited consolidated statements of income and of cash flows for the fiscal year
ended on such date reported on by and accompanied by an unqualified report from
Deloitte & Touche LLP, present fairly the consolidated financial condition of
the MLP and its consolidated Subsidiaries as at such date and the consolidated
results of its operations and its consolidated cash flows for the period then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).
3.2    No Change. Since December 31, 2014 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.
3.3    Corporate Existence; Compliance with Law. Each of the MLP, the Borrowers
and their respective Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the limited partnership, limited liability company, corporate or other power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign limited partnership,
limited liability company, corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except, in the case of
clauses (c) and (d), to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
3.4    Limited Partnership Power; Authorization; Enforceable Obligations. Each
of the Loan Parties has the limited partnership (or equivalent) power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, with respect to the Borrowers, to borrow hereunder.
Each of the Loan Parties has taken all necessary limited partnership (or
equivalent) or other necessary action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, with respect to
the Borrowers, to authorize the borrowings on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the borrowings hereunder or the execution, delivery, validity
or enforceability of this Agreement or any of the other Loan Documents, except
consents, authorizations, filings and notices described in Schedule 3.4, which
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the performance of this Agreement or any of the
other Loan Documents, except routine consents, authorizations, filings and
notices required to be made in the ordinary course of business. This Agreement
has been, and, upon execution, each Loan Document shall have been, duly executed
and delivered on behalf of each Loan Party that is a party thereto. This
Agreement constitutes, and each other Loan Document that is an agreement or
instrument upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against such Loan Party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the



57

--------------------------------------------------------------------------------



Exhibit 10.1

enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
3.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any material
Contractual Obligation of the MLP, the Borrowers or their respective
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.
3.6    No Material Litigation. Except as set forth on Schedule 3.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Borrower,
threatened by or against any Borrower or any Borrower Affiliate, or against any
of its or their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or (b)
that could reasonably be expected to have a Material Adverse Effect.
3.7    No Default. No Default or Event of Default has occurred and is
continuing.
3.8    Ownership of Property; Liens. Each of the MLP, the Borrowers and each of
their respective Subsidiaries has title in fee simple to, or a valid leasehold
interest in, or a right of way or easement in all real property used or
necessary for, and material to, the conduct of its business, and good title to,
or a valid leasehold interest in, all its other Property used or necessary for,
and material to, the conduct of its business, and none of such Property is
subject to any Lien except as permitted by Section 7.2.
3.9    Taxes. Each of the MLP, the Borrowers and each of their respective
Subsidiaries has filed or caused to be filed all Federal, state and other
material tax returns that are required to be filed and has paid all taxes shown
to be due and payable on said returns or on any assessments made against it or
any of its Property and all other taxes, fees or other charges imposed on it or
any of its Property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the MLP, the Borrowers and their respective
Subsidiaries or any amount the failure to pay could not reasonably be expected
to have a Material Adverse Effect); and no tax Lien has been filed, and, to the
knowledge of any Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
3.10    ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all respects with the applicable provisions of ERISA and the
Code, except any such failures to comply that could not reasonably be expected
to have a Material Adverse Effect. No termination of a Single Employer Plan has
occurred under Section 4041(c) or Section 4042 of ERISA, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period. The present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by an amount that could reasonably be expected to have a Material Adverse
Effect. Neither the Parent Borrower nor any Commonly Controlled Entity has had a
complete or partial



58

--------------------------------------------------------------------------------



Exhibit 10.1

withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Parent
Borrower nor any Commonly Controlled Entity would become subject to any
liability that could reasonably be expected to have a Material Adverse Effect if
the Parent Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent.
3.11    Use of Proceeds. The proceeds of the Loans shall be used solely (a) to
refinance all Indebtedness and other obligations (if any) outstanding under the
Existing Credit Agreement, (b) for the payment of transaction costs, fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby and (c) for general partnership (or equivalent) purposes,
including repayment of Indebtedness, acquisitions, capital expenditures and
payment of distributions. The proceeds of the Letters of Credit shall be used
solely for general partnership (or equivalent) purposes.
3.12    Environmental Matters. Other than exceptions to any of the following
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect:
(f)    Each of the MLP, the Borrowers and each of their respective Subsidiaries:
(i) is, and within the period of all applicable statutes of limitation has been,
in compliance with all applicable Environmental Laws; (ii) holds all
Environmental Permits (each of which is in full force and effect) required for
any of its current or intended operations or for any property owned, leased, or
otherwise operated by it; and (iii) is, and within the period of all applicable
statutes of limitation has been, in compliance with all of its Environmental
Permits.
(g)    There is no judicial, administrative, or arbitral proceeding (including
any notice of violation or alleged violation) under or relating to any
Environmental Law to which the MLP, the Borrowers or any of their respective
Subsidiaries is, or to the knowledge of any Borrower will be, named as a party
that is pending or, to the knowledge of any Borrower, threatened.
3.13    Accuracy of Information, etc. No statement or information (other than
the projections and pro forma financial information referred to in the following
sentence) contained in this Agreement, any other Loan Document or any other
material document or certificate furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of the MLP, any Borrower or any of their
respective Subsidiaries for use in connection with the transactions contemplated
by this Agreement or the other Loan Documents (as modified or supplemented by
other information so furnished on or before the time this representation is made
or deemed made with respect thereto), contained as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Parent Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.
3.14    Solvency. Both before and after giving effect to (a) the Loans and
Letter of Credit Obligations to be made or extended on the Effective Date or
such other date as Loans and Letter of Credit Obligations requested hereunder
are made or extended, (b) the disbursement of the proceeds of



59

--------------------------------------------------------------------------------



Exhibit 10.1

such Loans pursuant to the instructions of the applicable Borrower, and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
each Loan Party is Solvent.
3.15    Subsidiaries; Borrower Information. (1) Set forth on Schedule 3.15(a) is
a complete and accurate list showing, as of the Effective Date, all Subsidiaries
of the MLP and the Parent Borrower. Schedule 3.15(a) sets forth as of the
Effective Date the name and jurisdiction of organization of each such
Subsidiary, and as to each such Subsidiary, the percentage of each class of
Capital Stock owned by each Loan Party. As of the Effective Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
MLP, the Borrowers or any of their respective Subsidiaries, except as disclosed
on Schedule 3.15(a).
(d)    Schedule 3.15(b) sets forth as of the Effective Date the name, address of
principal place of business and tax identification number of each Borrower.
3.16    Margin Regulations. The Borrowers are not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Loan will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
in contravention of Regulation T, U or X of the Federal Reserve Board.
3.17    Investment Company Act. None of the MLP, any Borrower or any of their
respective Subsidiaries is an “investment company” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.
3.18    Insurance. All policies of insurance of any kind or nature of the Parent
Borrower or any of its Subsidiaries, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation and employee health and welfare insurance, are
in full force and effect and are of a nature and provide such coverage as is
customarily carried by businesses of the size and character of such Person.
3.19    Anti-Corruption Laws and Sanctions, Etc. None of (a) the MLP, the
Borrowers, their respective Subsidiaries or any of their respective directors or
officers or, to the knowledge of any Borrower, (b) any employee, Affiliate,
agent or representative of the MLP, the Borrowers or any of their respective
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby is a Sanctioned Person or currently the
subject or target of any Sanctions. The MLP, the Borrowers and their respective
Subsidiaries have been and are in compliance with the Patriot Act, anti-money
laundering laws, Anti-Corruption Laws and applicable Sanctions and, to the
extent requested by any Lender, have provided such information to the Lenders as
required by Section 10.19 (Patriot Act Notice).
SECTION 4.     CONDITIONS PRECEDENT



60

--------------------------------------------------------------------------------



Exhibit 10.1

4.1    Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction (or due waiver in accordance with Section 10.1
(Amendments, Waivers, Etc.)), prior to or concurrently with the Effective Date,
of the following conditions precedent:
(k)    Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the MLP, the
Initial Borrowers and the Lenders, (ii) for the account of each Lender
requesting the same, a Note of the Borrowers conforming to the requirements set
forth herein and (iii) the Guaranty, executed and delivered by a duly authorized
officer of the MLP.
(l)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Administrative Agent), on or before the Effective Date.
(m)    Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party dated the Effective Date, substantially in the
form of Exhibit B (Form of Closing Certificate), with (i) a copy of the
certificate of limited partnership (or equivalent) of such Loan Party, certified
as of a recent date by the Secretary of State of the State of Delaware, together
with a certificate of such official attesting to the good standing of such Loan
Party, (ii) a certification by the Secretary or Assistant Secretary of such Loan
Party (or general partner thereof) of the names and true signatures of each
officer of such Loan Party (or general partner thereof) that has been authorized
to execute and deliver any Loan Document or other document required hereunder to
be executed and delivered by or on behalf of such Loan Party, (iii) the limited
partnership agreement (or equivalent) of such Loan Party as in effect on the
date of such certification, (iv) the resolutions and consent of such Loan
Party’s (or general partner thereof’s) Board of Directors approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is respectively a party and (v) a certification
that there has been no change to the certificate of limited partnership (or
equivalent) of such Loan Party delivered pursuant to clause (i) above.
(n)    Secretary’s Certificate. The Administrative Agent shall have received a
secretary’s certificate of each of the BGL and the General Partner dated the
Effective Date, with certified copies of (i) the certificate of formation or
certificate of limited partnership (or equivalent) of such Person, certified as
of a recent date by the Secretary of State of the state of organization of such
Person, and (ii) the limited liability company agreement or limited partnership
agreement (or equivalent) of such Person as in effect on the date of such
certification.
(o)    Solvency Certificate. The Administrative Agent and the Lenders shall have
received a certification given by the chief financial officer of each Initial
Borrower in his capacity as such (and not in his individual capacity), dated the
Effective Date, in form and substance satisfactory to the Administrative Agent,
attesting to the solvency of the Initial Borrowers and the MLP after giving
effect to the transactions contemplated hereby.
(p)    Legal Opinions. The Administrative Agent shall have received the legal
opinions of (i) Vinson & Elkins LLP, counsel to the Loan Parties, substantially
in the form of Exhibit C-1 (Form of Legal Opinion of Vinson & Elkins LLP) and
(ii) Michael McMahon, Esq., General Counsel of the BGL and GS Pipeline Company,
LLC, substantially in the form of Exhibit C-2 (Form of Legal Opinion of General
Counsel).



61

--------------------------------------------------------------------------------



Exhibit 10.1

(q)    Financial Statements. The Administrative Agent shall have received copies
of the audited consolidated balance sheets of the MLP and its consolidated
Subsidiaries, as at the end of the year ended December 31, 2014, and the related
audited consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing (all such financial statements to be complete and correct in all
material respects and to be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein)).
(r)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Parent Borrower to the effect that
the condition set forth in Section 4.2(b) (Conditions Precedent to Each
Extension of Credit) has been satisfied.
(s)    Approvals. All governmental and third party approvals necessary in
connection with this Agreement and the transactions contemplated hereby shall
have been obtained and be in full force and effect.
(t)    Refinancing of Existing Credit Agreement. All Existing Revolving Loans
and all accrued and unpaid interest, fees, expenses and other obligations under
the Existing Credit Agreement shall have been paid in full.
4.2    Conditions Precedent to Each Extension of Credit. The obligation of each
Lender on any date (including the Effective Date) to make any Loan and of each
Issuer on any date (including the Effective Date) to Issue any Letter of Credit
is subject to the satisfaction (or due waiver in accordance with Section 10.1
(Amendments, Waivers, Etc.)) of each of the following conditions precedent:
(d)    Request for Borrowing or Issuance of Letter of Credit. With respect to
any Revolving Loan, the Administrative Agent shall have received a duly executed
Notice of Borrowing, with respect to any Swingline Loan, the Administrative
Agent shall have received a duly executed Swingline Loan Request, and, with
respect to any Letter of Credit, the Administrative Agent and the Issuer shall
have received a duly executed Letter of Credit Request.
(e)    Representations and Warranties; No Defaults. The following statements
shall be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:
(iv)    the representations and warranties set forth in Section 3
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects (or, in the case of any representation or
warranty already qualified by materiality, in all respects) on and as of any
such date with the same effect as though made on and as of such date, except (A)
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or, in the case of any representation or
warranty already qualified by materiality, in all respects) as of such earlier
date and (B) the representations and warranties set forth in Sections 3.2 and
3.6 shall be made on and as of the Effective Date only;
(v)    no Default or Event of Default shall have occurred and be continuing; and



62

--------------------------------------------------------------------------------



Exhibit 10.1

(vi)    each Borrower’s Revolving Credit Outstandings shall not exceed such
Borrower’s Revolving Credit Sublimit and the aggregate Revolving Credit
Outstandings shall not exceed the then effective Revolving Credit Commitments.
(f)    No Legal Impediments. The making of the Loans or the Issuance of such
Letter of Credit on such date does not violate any Requirement of Law on the
date of or immediately following such Loan or Issuance of such Letter of Credit
and is not enjoined, temporarily, preliminarily or permanently.
Each submission by the applicable Borrower to the Administrative Agent of a
Notice of Borrowing or a Swingline Loan Request and the acceptance by such
Borrower of the proceeds of each Loan requested therein, and each submission by
the applicable Borrower to an Issuer of a Letter of Credit Request, and the
Issuance of each Letter of Credit requested therein, shall be deemed to
constitute a representation and warranty by such Borrower as to the matters
specified in clause (b) above on the date of the making of such Loan or the
Issuance of such Letter of Credit.
4.3    Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 4.1 (Conditions
to Effectiveness), each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the initial Borrowing specifying its objection thereto and such Lender
shall not have made available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing.
4.4    Conditions Precedent to Each Incremental Credit Extension Date. Each
Revolving Credit Commitment Increase shall not become effective until the
satisfaction of all of the following conditions precedent:
(e)    The Administrative Agent shall have received on or prior to the
Incremental Credit Extension Date each of the following, each dated as of such
Incremental Credit Extension Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance satisfactory to the
Administrative Agent:
(i)    written commitments duly executed by existing Lenders (or their
Affiliates or Approved Funds) or Eligible Assignees in an aggregate amount equal
to the amount of the proposed Revolving Credit Commitment Increase (as agreed
between the Parent Borrower and the Administrative Agent but in any case not to
exceed, in the aggregate, the maximum amount set forth in Section 2.1(b)) and,
in the case of each such Eligible Assignee that is not an existing Lender, an
assumption agreement in form and substance satisfactory to the Administrative
Agent and duly executed by the Parent Borrower, the Administrative Agent and
such Eligible Assignee;
(ii)    an amendment to this Agreement (including to Schedule I), effective as
of such Incremental Credit Extension Date and executed by the Borrowers and the
Administrative Agent, to the extent necessary to implement the terms and
conditions of such Revolving Credit Commitment Increase as agreed by the Parent
Borrower and the Administrative Agent;
(iii)    certified copies of resolutions of the Board of Directors of each Loan
Party approving the consummation of such Revolving Credit Commitment Increase
and the execution,



63

--------------------------------------------------------------------------------



Exhibit 10.1

delivery and performance of the corresponding amendments to this Agreement and
the other documents to be executed in connection therewith;
(iv)    a favorable opinion of counsel for each Loan Party, addressed to the
Administrative Agent and the Lenders and in form and substance and from counsel
reasonably satisfactory to the Administrative Agent; and
(v)    such other documents as any Lender participating in such Revolving Credit
Commitment Increase may require as a condition to its commitment therein.
(f)    There shall have been paid to the Administrative Agent, for the account
of itself and the Lenders, as applicable, all fees and expenses (including
reasonable fees and expenses of counsel) due and payable on or before such
Incremental Credit Extension Date.
(g)    The conditions precedent set forth in Section 4.2(b) shall have been
satisfied both before and after giving effect to such Revolving Credit
Commitment Increase.
(h)    Such Revolving Credit Commitment Increase shall have been made on the
terms and conditions set forth in Section 2.1(b).
SECTION 5.     FINANCIAL COVENANT
Each of the MLP and the Borrowers hereby agrees that so long as the Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender, any Issuer or the
Administrative Agent hereunder, the MLP shall maintain on the last day of each
Fiscal Quarter a Consolidated Leverage Ratio of not more than 5.00 to 1.00;
provided, however, that the MLP shall be permitted to maintain a Consolidated
Leverage Ratio of not more than 5.50 to 1.00 on the last day of (i) the Fiscal
Quarter in which the consummation of a Qualified Acquisition by it or its
Subsidiaries occurs (the “Acquisition Quarter”) and (ii) the three consecutive
Fiscal Quarters following the Acquisition Quarter.
SECTION 6.     AFFIRMATIVE COVENANTS



64

--------------------------------------------------------------------------------



Exhibit 10.1

Each of the MLP and the Borrowers hereby agrees that so long as the Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender, any Issuer or the
Administrative Agent hereunder, the MLP and the Borrowers shall and shall cause
each of their respective Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent and each
Lender:
(c)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the MLP, a copy of the audited consolidated balance sheet of
the MLP and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing;
(d)    as soon as available, but in any event within 90 days after the end of
each Fiscal Year of each Borrower, a copy of the unaudited consolidated balance
sheet of each such Borrower and its consolidated Subsidiaries as at the end of
such year and the related unaudited statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures as of the
end of and for the previous year, certified by a Responsible Officer of such
Borrower as being fairly stated in all material respects (subject to normal year
end audit adjustments); and
(e)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each Fiscal Year of each of
the MLP and the Borrowers, the unaudited consolidated balance sheet of (i) the
MLP and its consolidated Subsidiaries and (ii) each Borrower and its
consolidated Subsidiaries, each as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the Fiscal Year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer of
the MLP and the Borrowers, as applicable, as being fairly stated in all material
respects (subject to normal year end audit adjustments and the absence of
footnotes);
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
6.2    Certificates; Other Information. Furnish to the Administrative Agent and
each Lender, or, in the case of clause (f) below, to the relevant Lender:
(i)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
(j)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of the Parent Borrower
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and



65

--------------------------------------------------------------------------------



Exhibit 10.1

(ii) a compliance certificate of a Responsible Officer of the Parent Borrower
containing all information and calculations necessary for determining compliance
by the MLP with Section 5 of this Agreement as of the last day of the Fiscal
Quarter or Fiscal Year of the MLP;
(k)    within five days after the same are sent, copies of all financial
statements and reports that the MLP, any Borrower or any of their respective
Subsidiaries sends to the holders of any class of its debt securities or public
equity securities and, within five days after the same are filed, copies of all
financial statements and reports that the MLP, any Borrower or any of their
respective Subsidiaries, may make to, or file with, the SEC;
(l)    as soon as possible and in any event within ten days of obtaining
knowledge thereof, notice of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to result in a Material Adverse Effect; and
(m)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Parent Borrower or its Subsidiaries, as the case may be, or the failure to
pay, discharge or otherwise satisfy could not reasonably be expected to have a
Material Adverse Effect.
6.4    Conduct of Business and Maintenance of Existence, etc. (1)  (i) Preserve,
renew and keep in full force and effect its corporate or other existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of clause (i) and (ii) above, as otherwise permitted by Section 7.5
and except, in the case of clause (ii) above, to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law, except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. (1)  Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its Property in at least such
amounts (subject to customary deductibles) and against at least such risks (but
including in any event public liability and business interruption) as are
usually insured against in the same general area by companies of similar size
engaged in the same or a similar business.
6.6    Inspection of Property; Books and Records; Discussions. (1)  Keep proper
books of records and account in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records, at the Borrowers’ expense and at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the MLP,
the Borrowers and their respective Subsidiaries with officers and employees of
the MLP, the Borrowers and their respective Subsidiaries and with their
independent certified public accountants.



66

--------------------------------------------------------------------------------



Exhibit 10.1

6.7    Notices. Promptly give notice to the Administrative Agent and each Lender
of:
(d)    the occurrence of any Default or Event of Default, as soon as possible
and in any event, within 5 Business Days after any Borrower knows or has reason
to know thereof;
(e)    any (i) default or event of default under any Contractual Obligation of
the MLP, any Borrower or any of their respective Subsidiaries or (ii)
litigation, investigation or proceeding which may exist at any time between the
MLP, any Borrower or any of their respective Subsidiaries and any Governmental
Authority, that, in either case, if not cured, could reasonably be expected to
have a Material Adverse Effect; and
(f)    the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and stating what action the MLP, the relevant
Borrower or the relevant Subsidiary proposes to take with respect thereto.
6.8    Environmental Laws. Comply with all applicable Environmental Laws, and
obtain and comply with any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except where
the failure to so comply could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
6.9    Payment of Taxes, Etc. Pay and discharge before the same shall become
delinquent, all lawful governmental claims, taxes, assessments, charges and
levies, except where contested in good faith, by proper proceedings and adequate
reserves therefor have been established on the books of the Parent Borrower or
the appropriate Subsidiary in conformity with GAAP or where the failure to pay
could not reasonably be expected to have a Material Adverse Effect.
6.10    Use of Proceeds. Use the entire amount of the proceeds of the Loans and
Letters of Credit as provided in Section 3.11 (Use of Proceeds).
6.11    Compliance with Anti-Corruption Laws and Sanctions. Maintain in effect
and enforce reasonable policies and procedures designed to ensure compliance
with Anti-Corruption Laws and applicable Sanctions.
6.12    Post-Closing Obligations. The Parent Borrower shall (or shall cause),
within three Business Days following the Effective Date, (i) the Existing Term
Loan Facility to be repaid in full, together with all fees and other amounts
owing thereon, and all commitments thereunder to be terminated and all liens
securing the obligations thereunder (if any) to be terminated and (ii)
reasonably satisfactory evidence as to the foregoing to be provided to the
Administrative Agent.
SECTION 7.     NEGATIVE COVENANTS



67

--------------------------------------------------------------------------------



Exhibit 10.1

Each of the MLP and the Borrowers hereby agrees that, so long as the Revolving
Credit Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or any other amount is owing to any Lender, any Issuer or the
Administrative Agent hereunder, the MLP and the Borrowers shall not, and shall
not permit any of their respective Subsidiaries to, directly or indirectly:
7.1    Limitations on Indebtedness. Permit the Parent Borrower or any of the
Parent Borrower’s Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, except for the following:
(n)    Indebtedness of the Parent Borrower and the Parent Borrower’s
Subsidiaries outstanding on the date hereof and listed on Schedule 7.1;
(o)    Indebtedness arising from intercompany loans among the Parent Borrower
and its Subsidiaries;
(p)    Indebtedness arising from intercompany loans owing by the Parent Borrower
to the MLP;
(q)    additional Indebtedness of any Borrower if, at the time of incurring such
Indebtedness and after giving effect thereto, (i) the MLP shall be in pro forma
compliance with the financial covenant in Section 5, in each case determined as
of the last day of the most recently ended Fiscal Quarter of the MLP for which
financial statements have been delivered to the Administrative Agent pursuant to
Sections 6.1(a) or (c), as applicable, and (ii) no Default or Event of Default
shall have occurred and be continuing;
(r)    Indebtedness of any Person that becomes a Subsidiary of any Borrower
(other than Indebtedness issued as consideration in, or to provide all or any
portion of the funds or credit support utilized to consummate, the transactions
pursuant to which such Subsidiary became a Subsidiary of any Borrower) that is
outstanding at the time such Person becomes a Subsidiary of any Borrower if, at
the time such Person becomes a Subsidiary of any Borrower, and after giving
effect to the incurrence of such Indebtedness, (i) the MLP shall be in pro forma
compliance with the financial covenant in Section 5, in each case determined as
of the last day of the most recently ended Fiscal Quarter of the MLP for which
financial statements have been delivered to the Administrative Agent pursuant to
Sections 6.1(a) or (c), as applicable, and (ii) no Default or Event of Default
shall have occurred and be continuing; and
(s)    Indebtedness consisting of Capital Lease Obligations and purchase money
Indebtedness of the Parent Borrower and the Parent Borrower’s Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding,
including any Indebtedness incurred to extend, renew or refinance such
Indebtedness, provided that the principal amount thereof shall not be increased
and such refinancing Indebtedness shall not be secured by any collateral other
than collateral securing such refinanced Indebtedness.
7.2    Limitations upon Liens. Create, incur, assume or suffer to exist any Lien
upon any its Property, whether now owned or hereafter acquired, except for the
following:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and, if being contested, with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;



68

--------------------------------------------------------------------------------



Exhibit 10.1

(b)    Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) if being contested, with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by GAAP;
(c)    deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure the performance of bids, tenders, sales, contracts (other
than for the repayment of borrowed money) and surety, appeal, customs or
performance bonds;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way (including for pipeline
purposes), utility easements, building restrictions, oil and gas leases, mineral
reservations, mineral conveyances, mineral interests, water rights and other
similar encumbrances on the use of real property not materially detracting from
the value of such real property or not materially interfering with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property;
(e)    encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
(f)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease;
(g)    Liens arising out of judgments and decrees not resulting in an Event of
Default under Section 8.1(h);
(h)    Liens arising by virtue of any statutory or common law provision relating
to (i) banker’s liens, rights of set-off or similar rights and (ii) Liens of
depository or collecting banks on items in collection and any accompanying
documents or the proceeds thereof;
(i)    licenses or sublicenses of intellectual property granted in the ordinary
course of business;
(j)    Liens on securities that are the subject of repurchase agreements
constituting cash equivalent investments;
(k)    Liens securing Indebtedness incurred pursuant to Section 7.1(f);
provided, that (x) such Liens shall be created within 120 days after the
acquisition of the assets financed by such Indebtedness and (y) such Liens do
not at any time encumber any Property of the Parent Borrower or any Parent
Borrower’s Subsidiary other than the Property financed by such Indebtedness and
the proceeds thereof; provided, further, that individual financings of equipment
provided by one lender may be cross-collateralized to other financings of
equipment provided by such lender; and
(l)    any other Lien if, at the time of, and after giving effect to, the
creation or assumption of such Lien, the aggregate amount of all Indebtedness of
the MLP, the Parent Borrower and their respective Subsidiaries secured by all
such Liens do not exceed 10% of the Consolidated Net Tangible Assets of the MLP
and its Subsidiaries.



69

--------------------------------------------------------------------------------



Exhibit 10.1

7.3    [Reserved.]
7.4    Limitation on Sale and Lease-Back Transactions. Enter into any
arrangement with any Person providing for the leasing by the Parent Borrower or
any of its Subsidiaries of real or personal property which has been or is to be
sold or transferred by the Parent Borrower or such Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of the Parent Borrower or
such Subsidiary (each a “Sale and Lease-Back Transactions”), except the Parent
Borrower and its Subsidiaries may enter into, create, assume and suffer to exist
Sale and Lease-Back Transactions if at the time of, and after giving effect to,
such Sale and Lease-Back Transaction, the aggregate fair market value of all
properties covered by Sale and Lease-Back Transactions does not exceed
$100,000,000.
7.5    Fundamental Changes. With respect to the MLP, the Parent Borrower and
each Subsidiary Borrower only, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired), or liquidate or dissolve, except that if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) the Parent Borrower or a Subsidiary Borrower may
merge or consolidate with or into any Person in a transaction in which the
Parent Borrower or a Subsidiary Borrower, as applicable, is the surviving
Person, (ii) a Subsidiary Borrower may sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to the
Parent Borrower or a Subsidiary Borrower, or (iii) a Subsidiary Borrower may
liquidate or dissolve into the Parent Borrower or a Subsidiary Borrower, as
applicable. Furthermore, no Borrower shall reorganize (through merger or
otherwise) in a jurisdiction outside of the United States of America.
7.6    Restricted Payments. Declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except for the following:
(g)    with respect to any Fiscal Quarter of the Parent Borrower, (i) the Parent
Borrower may declare and pay dividends or distributions to the MLP and (ii)
subject to satisfaction of the Excluded Subordinated Debt Payment Conditions,
the MLP and any Borrower may make any Restricted Payment with respect to
Excluded Subordinated Debt owing to any Person other than the Permitted
Investor, in each case, within 60 days following the end of such Fiscal Quarter
in an aggregate amount not to exceed the Available Cash for such Fiscal Quarter;
(h)    the Parent Borrower may declare and pay dividends or distributions with
respect to its Capital Stock payable solely in additional shares of its Capital
Stock (other than any Capital Stock with preferential rights or a stated
liquidation or similar amount);
(i)    the Parent Borrower may repurchase Capital Stock issued after the
Effective Date funded with proceeds from the issuance of additional Capital
Stock or the incurrence of Indebtedness permitted hereunder;
(j)    the Parent Borrower’s Subsidiaries may make Restricted Payments in
respect of their Capital Stock ratably to the holders of such Capital Stock;
(k)    subject to satisfaction of the Excluded Subordinated Debt Payment
Conditions, the MLP and any Borrower may make any Restricted Payment with
respect to Excluded Subordinated Debt owing to any Permitted Investor; and



70

--------------------------------------------------------------------------------



Exhibit 10.1

(l)    (i) subject to satisfaction of the Excluded Subordinated Debt Payment
Conditions, the MLP and any Borrower may make any Restricted Payment with
respect to Excluded Subordinated Debt owing to any Person other than the
Permitted Investor and (ii) the Parent Borrower may make any other Restricted
Payments; provided, however, that the aggregate amount of all Restricted
Payments made pursuant to this clause (f) since the Effective Date shall not
exceed $100,000,000;
provided, however, that the Restricted Payments described in clauses (a), (b),
(c), (e) or (f) above shall not be permitted if an Event of Default shall have
occurred and be continuing at the date of declaration or payment thereof or
would result therefrom.
7.7    Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Parent Borrower to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Parent Borrower or any other Subsidiary of the Parent
Borrower, (b) make Investments in the Parent Borrower or any other Subsidiary of
the Parent Borrower or (c) transfer any of its assets to the Parent Borrower or
any other Subsidiary, except for (i) such encumbrances or restrictions existing
under or by reason of any restrictions existing under the Loan Documents and
(ii) encumbrances or restrictions contained in, or existing by reasons of, any
agreement or instrument (A) relating to property existing at the time of the
acquisition thereof, so long as the encumbrance or restriction relates only to
the property so acquired, (B) relating to any Indebtedness of any Subsidiary at
the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Parent Borrower or a Subsidiary or became a Subsidiary, which
encumbrance or restriction is not applicable to any Person, or any properties or
assets of any Person, other than such Subsidiary or the properties or assets of
such Subsidiary and is not created in contemplation thereof, (C) effecting a
renewal, extension, or refinancing (or successive extensions, renewals or
refinancings) of Indebtedness issued under an agreement referred to in clauses
(A) or (B) above, so long as the encumbrances or restrictions contained in any
such renewal, extension, or refinancing agreement are not materially more
restrictive than the encumbrances or restrictions contained in the original
agreement, (D) constituting restrictions on the sale or other disposition of any
property as a result of a Lien on such property permitted hereunder, (E) with
respect to clause (c) above only, constituting provisions contained in
agreements or instruments relating to Indebtedness permitted hereunder that
prohibit the transfer of all or substantially all of the assets of the obligor
under that agreement or instrument unless the transferee assumes the obligations
of the obligor under such agreement or instrument or such assets may be
transferred subject to such prohibition, (F) constituting any encumbrance or
restriction with respect to property under an agreement that has been entered
into for the disposition of such property, provided that such disposition is
otherwise permitted hereunder and (G) constituting any encumbrance or
restriction contained in the Constituent Documents of any Subsidiary that
subjects the payment of dividends or the making of other distributions to the
discretion of the Board of Directors of such Subsidiary or permits dividends or
distributions only to the extent of available cash (as defined in such
Constituent Document).
7.8    Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Parent Borrower or
a Wholly Owned Subsidiary of the Parent Borrower), except for the following:
(h)    any transaction that is (i) otherwise permitted under this Agreement and
(ii) upon fair and reasonable terms no less favorable to the MLP, the Parent
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;



71

--------------------------------------------------------------------------------



Exhibit 10.1

(i)    so long as no Event of Default shall have occurred and be continuing at
the time such transaction is entered into, any transaction that is (i) otherwise
permitted under this Agreement and (ii) not material to the MLP, the Parent
Borrower and its Subsidiaries taken as a whole (without any requirement that
such transaction be upon fair and reasonable terms no less favorable to the MLP,
the Parent Borrower or such Subsidiary, as the case may be, than it would obtain
in a comparable arm’s length transaction with a Person that is not an
Affiliate);
(j)    Restricted Payments permitted by Section 7.6;
(k)    the payment of dividends and distributions by the MLP to the General
Partner pursuant to the MLP Partnership Agreement as in effect on the date
hereof;
(l)    payments or reimbursements to the General Partner made pursuant to
Section 7.4(b) of the MLP Partnership Agreement as in effect on the date hereof;
(m)    indemnification payments to the General Partner made pursuant to Section
7.7 of the MLP Partnership Agreement as in effect on the date hereof;
(n)    the payment of dividends and distributions by the MLP to any Affiliate of
the MLP that holds limited partnership interests in the MLP;
(o)    the transactions set forth on Schedule 7.8;
(p)    the issuance by the MLP of Capital Stock to any Affiliate (other than to
a Borrower or to any other Subsidiary of the MLP) or the receipt by the MLP of
any equity or capital contributions from an Affiliate (other than from a
Borrower or from any other Subsidiary of the MLP); and
(q)    any transaction that is approved by the Conflicts Committee (as defined
in the MLP Partnership Agreement) of the Board of Directors of BGL.
7.9    Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary of the Parent Borrower, except for those businesses in
which the Parent Borrower, its Subsidiaries and their Joint Ventures are engaged
on the Effective Date and reasonable extensions thereof (including, without
limitation, gas storage, gas gathering and processing and liquids transportation
and storage).
7.10    Accounting Changes; Fiscal Year. Change its (a) accounting treatment and
reporting practices or tax reporting treatment, except as required by GAAP or
any Requirement of Law and disclosed to the Lenders and the Administrative Agent
or (b) Fiscal Year or Fiscal Quarters, except with the consent of the
Administrative Agent; provided, however, that the Borrowers shall enter into
such amendments to this Agreement as the Administrative Agent shall request to
reflect such change in its Fiscal Year or Fiscal Quarters, as applicable, such
that the applicable provisions of this Agreement affected by such change shall
have the same effect (or, in any case, be substantively no less favorable to the
Lenders, in the determination of the Administrative Agent) after giving effect
thereto as if such change were not made.
7.11    Limitation on Modification of Constituent Documents. Not modify or amend
its Constituent Documents, except for modifications and amendments that (a)
could not reasonably be



72

--------------------------------------------------------------------------------



Exhibit 10.1

expected to have a Material Adverse Effect and (b) do not materially affect the
interests of the Administrative Agent and the Lenders under the Loan Documents.
7.12    Anti-Corruption Laws and Sanctions. Request or use, the proceeds of any
Loans or Letters of Credit (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or with or in any Sanctioned
Country, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 8.     EVENTS OF DEFAULT



73

--------------------------------------------------------------------------------



Exhibit 10.1

8.1    Events of Default. If any of the following events shall occur and be
continuing:
(m)    Any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or any Reimbursement
Obligation, or any other amount payable hereunder (including any amount required
to be provided as cash collateral) or under any other Loan Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof or thereof; or
(n)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
(o)    Any Loan Party shall default in the observance or performance of any
agreement contained in Section 5, Section 6.4(a) (with respect to the MLP’s and
each Borrower’s existence only), Section 6.7(a), Section 6.10 or Section 7 to be
performed by it; or
(p)    Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement to be performed by it or any other
Loan Document (other than as provided in clauses (a) through (c) of this Section
8.1), and such default shall continue unremedied for a period of 30 days after
the earlier of (i) the date on which a Responsible Officer of the MLP or any
Borrower becomes aware of such failure and (ii) the date on which written notice
thereof shall have been given to the Parent Borrower by the Administrative Agent
or any Lender; or
(q)    (i) Any Borrower or any Borrower Affiliate shall fail to make any payment
on any Indebtedness of such Borrower or any such Borrower Affiliate (other than
the Obligations) or any Guarantee Obligation in respect of Indebtedness of any
other Person, and, in each case, such failure relates to Indebtedness having a
principal amount of $50,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues beyond any period of grace provided with
respect thereto, (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to accelerate the maturity of such Indebtedness,
(iii) any other event shall occur (other than default in the observance of
reporting and notice covenants) or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to permit the acceleration of the maturity of such Indebtedness or
(iv) any such Indebtedness shall become or be declared to be due and payable, or
be required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or
(r)    (i) Any Borrower or any Borrower Affiliate shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any Borrower Affiliate shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Borrower
or any



74

--------------------------------------------------------------------------------



Exhibit 10.1

Borrower Affiliate any case, proceeding or other action of a nature referred to
in clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (iii) there shall be commenced
against any Borrower or any Borrower Affiliate any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Borrower or any Borrower Affiliate shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) any Borrower or any Borrower Affiliate shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
(s)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan which
has not been corrected within the taxable period as defined in §4975 of the
Code, (ii) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan, or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Parent Borrower
or any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Parent Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders shall be likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
(t)    One or more judgments or decrees shall be entered against any Borrower or
any Borrower Affiliate involving for the Borrowers and the Borrower Affiliates
taken as a whole a liability (not paid or fully covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $25,000,000 or more
(or in the case of a non-monetary judgment, having a Material Adverse Effect),
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
(u)    Any Change of Control shall occur; or
(v)    Any material provision of any Loan Document after delivery thereof shall
for any reason fail or cease to be valid and binding on, or enforceable against,
any Loan Party party thereto, or any Loan Party shall so state in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above, automatically the Revolving Credit
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of Letter of Credit
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required



75

--------------------------------------------------------------------------------



Exhibit 10.1

Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Credit Commitments to be terminated forthwith, whereupon
the Revolving Credit Commitments shall immediately terminate, and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Parent Borrower, declare the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents
(including, without limitation, all amounts of Letter of Credit Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.
8.2    Actions in Respect of Letters of Credit. At any time (i) upon the
Revolving Credit Termination Date, (ii) after the Revolving Credit Termination
Date when the aggregate funds on deposit in the Cash Collateral Account shall be
less than 105% of the Letter of Credit Obligations and (iii) as may be required
by Section 2.8 (Mandatory Prepayments) or Section 2.21 (Defaulting Lender), each
Borrower shall pay to the Administrative Agent in immediately available funds at
the Administrative Agent’s office referred to in Section 10.8 (Notices, Etc.),
for deposit in the Cash Collateral Account, the amount required that, after such
payment, the aggregate funds on deposit in the Cash Collateral Account equals or
exceeds 105% of the sum of all of such Borrower’s outstanding Letter of Credit
Obligations. The Administrative Agent may, from time to time after funds are
deposited in the Cash Collateral Account, apply funds then held in the Cash
Collateral Account to the payment of any amounts, in accordance with Section
2.12(f) (Payments and Computations), as shall have become or shall become due
and payable by such Borrower to the Issuers or Lenders in respect of such
Borrower’s Letter of Credit Obligations. The Administrative Agent shall promptly
give written notice of any such application; provided, however, that the failure
to give such written notice shall not invalidate any such application.


SECTION 9.     THE AGENTS
9.1    Authorization and Action.
(c)    Each Lender and each Issuer hereby appoints Wells Fargo as the
Administrative Agent hereunder and each Lender and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and each Issuer hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents.
(d)    As to any matters not expressly provided for by this Agreement and the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all
Issuers; provided, however, that the Administrative Agent shall not be required
to take any action that (i) the Administrative Agent in good faith believes
exposes it to personal liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuers with respect
to such action or (ii) is contrary to this



76

--------------------------------------------------------------------------------



Exhibit 10.1

Agreement or applicable law. The Administrative Agent agrees to give to each
Lender and each Issuer prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.
(e)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers except to the limited extent provided in 2.6(b), and its duties
are entirely administrative in nature. The Administrative Agent does not assume
and shall not be deemed to have assumed any obligation other than as expressly
set forth herein and in the other Loan Documents or any other relationship as
the agent, fiduciary or trustee of or for any Lender, Issuer or holder of any
other Obligation. The Administrative Agent may perform any of its duties under
any Loan Document by or through its agents or employees.
9.2    Administrative Agent’s Reliance, Etc. None of the Administrative Agent,
any of its Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or the other Loan
Documents, except for its, his, her or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent (a) may
treat the payee of any Note as its holder until such Note has been assigned in
accordance with Section 10.2 (Assignments and Participations), (b) may rely on
the Register to the extent set forth in Section 2.6 (Evidence of Debt), (c) may
consult with legal counsel (including counsel to the Borrowers or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts, (d)
makes no warranty or representation to any Lender or Issuer and shall not be
responsible to any Lender or Issuer for any statements, warranties or
representations made by or on behalf of the MLP, the Borrowers or any of the
Borrowers’ Subsidiaries in or in connection with this Agreement or any other
Loan Document, (e) shall not have any duty to ascertain or to inquire either as
to the performance or observance of any term, covenant or condition of this
Agreement or any other Loan Document, as to the financial condition of any Loan
Party or as to the existence or possible existence of any Default or Event of
Default, (f) shall not be responsible to any Lender or Issuer for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the attachment, perfection or priority of any Lien created or purported
to be created under or in connection with, this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto and (g) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which writing may be a telecopy or electronic mail)
or any telephone message believed by it to be genuine and signed or sent by the
proper party or parties.
9.3    Posting of Approved Electronic Communications.
(c)    Each of the Lenders, the Issuers, the Borrowers and the MLP agree that
the Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders and the Issuers by posting
such Approved Electronic Communications on SyndTrak Online or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).
(d)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only



77

--------------------------------------------------------------------------------



Exhibit 10.1

on a deal-by-deal basis, each of the Lenders, the Issuer, the Borrowers and the
MLP acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the Lenders, the Issuers, the Borrowers and the MLP hereby
approves distribution of the Approved Electronic Communications through the
Approved Electronic Platform and understands and assumes the risks of such
distribution.
(e)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM
AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED
ELECTRONIC COMMUNICATIONS.
(f)    Each of the Lenders, the Issuers, the Borrowers and the MLP agree that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
9.4    The Administrative Agent Individually. With respect to its Ratable
Portion, Wells Fargo shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include, without limitation, the Administrative Agent in its
individual capacity as a Lender or as one of the Required Lenders. Wells Fargo
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with, any Loan Party as if Wells
Fargo were not acting as the Administrative Agent.
9.5    Lender Credit Decision. Each Lender and each Issuer acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender, conduct its own independent investigation of the financial
condition and affairs of the Borrowers and each other Loan Party in connection
with the making and continuance of the Loans and with the issuance of the
Letters of Credit. Each Lender and each Issuer also acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and other Loan Documents. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders or the Issuers, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Loan Party or any
Affiliate of any Loan Party that may come into the



78

--------------------------------------------------------------------------------



Exhibit 10.1

possession of the Administrative Agent or any Affiliate thereof or any employee
or agent of any of the foregoing.
9.6    Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrowers), from and against such Lender’s aggregate Ratable
Portion of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including (i)
Indemnified Taxes attributable to such Lender to the extent any Loan Party has
not already indemnified the Administrative Agent (without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to the
Lender’s failure to comply with Section 2.15(f), (iii) any Excluded Taxes
attributable to such Lender and (iv) fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Administrative Agent or any of
its Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Affiliate’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees, expenses and disbursements of financial
and legal advisors) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of its rights or responsibilities under, this
Agreement or the other Loan Documents, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrowers or another Loan
Party.
9.7    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Parent
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent,
selected from among the Lenders. In either case, such appointment shall be
subject to the prior written approval of the Parent Borrower (which approval may
not be unreasonably withheld and shall not be required upon the occurrence and
during the continuance of an Event of Default). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Section
9 as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
9.8    The Arrangers; the Co-Syndication Agents; the Co-Documentation Agents.
None of the Arrangers, the Co-Syndication Agents or the Co-Documentation Agents,
in their respective



79

--------------------------------------------------------------------------------



Exhibit 10.1

capacities as such, shall have any duties or responsibilities, and shall incur
no liability, under this Agreement and the other Loan Documents.
SECTION 10.     MISCELLANEOUS



80

--------------------------------------------------------------------------------



Exhibit 10.1

10.1    Amendments, Waivers, Etc.
(d)    No amendment or waiver of any provision of this Agreement or any other
Loan Document nor consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be in writing and (x) in the case
of any such waiver or consent, signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (y) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrowers, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Required Lenders (or the Administrative
Agent with the consent thereof), do any of the following:
(x)    waive any condition specified in Section 4.1 (Conditions to
Effectiveness) or Section 4.2 (Conditions Precedent to Each Extension of
Credit), except with respect to a condition based upon another provision hereof,
the waiver of which requires only the concurrence of the Required Lenders and,
in the case of the conditions specified in Section 4.1 (Conditions to
Effectiveness), subject to the provisions of Section 4.3 (Determination of
Initial Borrowing Conditions);
(xi)    increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;
(xii)    extend the scheduled final maturity of any Loan owing to such Lender or
the Revolving Credit Termination Date, or waive, reduce or postpone any
scheduled date fixed for the payment or reduction of principal or interest of
any such Loan or fees owing to such Lender (it being understood that Section 2.8
(Mandatory Prepayments) does not provide for scheduled dates fixed for payment)
or for the reduction of such Lender’s Revolving Credit Commitment;
(xiii)    reduce, or release any Borrower from its obligations to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);
(xiv)    reduce the rate of interest on any Loan or Reimbursement Obligation
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;
(xv)    postpone any scheduled date fixed for payment of interest or fees owing
to such Lender or waive any such payment;
(xvi)    change the aggregate Ratable Portions of Lenders required for any or
all Lenders to take any action hereunder;
(xvii)    release any Borrower from its payment obligation to such Lender under
this Agreement or the Notes owing to such Lender (if any) or release the MLP
from its obligations under the Guaranty; or
(xviii)    amend Section 10.7 (Sharing of Payments, Etc.), this Section 10.1 or
either definition of the terms “Required Lenders” or “Ratable Portion”;



81

--------------------------------------------------------------------------------



Exhibit 10.1

and provided, further, that (w) no amendment, waiver or consent shall, unless in
writing and signed by any Special Purpose Vehicle that has been granted an
option pursuant to Section 10.2(e) (Assignments and Participations), affect the
grant or nature of such option or the right or duties of such Special Purpose
Vehicle hereunder, (x) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or the other Loan Documents, (y) no amendment, waiver or
consent shall, unless in writing and signed by the Issuer in addition to the
Lenders required above to take such action, affect the rights or duties of the
Issuer under this Agreement or the other Loan Documents and (z) no amendment,
waiver or consent shall, unless in writing and signed by the Swingline Lender in
addition to the Lenders required above to take such action, affect the rights or
duties of the Swingline Lender under this Agreement or the other Loan Documents;
and provided, further, that the Administrative Agent may, with the consent of
the Parent Borrower, amend, modify or supplement this Agreement to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuer; and provided, further, that the Borrowers and the Administrative Agent
may enter into any amendment necessary to implement the terms of a Revolving
Credit Commitment Increase in accordance with the terms of this Agreement
without the consent of any Lender; and provided, further, that the Borrowers and
the Administrative Agent may enter into any amendment contemplated by Section
7.10 without the consent of any Lender.
(e)    The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrowers in any case shall entitle the Borrowers to
any other or further notice or demand in similar or other circumstances.
(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Revolving Credit Commitment and the outstanding Loans
of such Lender hereunder will not be taken into account in determining whether
the Required Lenders have approved any such amendment or waiver (and the
definitions of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Revolving Credit
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender, reduce the amount of
principal or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender..
10.2    Assignments and Participations.
(g)    Each Lender may sell, transfer, negotiate or assign to one or more
Eligible Assignees (other than a natural person) all or a portion of its rights
and obligations hereunder (including all of its rights and obligations with
respect to the Loans and the Letters of Credit); provided, however, that (i) if
any such assignment shall be of the assigning Lender’s Revolving Credit
Outstandings and Revolving Credit Commitments, such assignment shall cover the
same percentage of such Lender’s Revolving Credit Outstandings and Revolving
Credit Commitments, (ii) if any such assignment shall be of the assigning
Lender’s Revolving Credit Outstandings, such assignment shall cover a ratable
amount of each Borrower’s Revolving Credit Outstandings, (iii) the aggregate
amount being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event (if less than the assignor’s entire interest) be less than $5,000,000
or an



82

--------------------------------------------------------------------------------



Exhibit 10.1

integral multiple of $1,000,000 in excess thereof, except, in either case, (A)
with the consent of the Parent Borrower and the Administrative Agent or (B) if
such assignment is being made to a Lender or an Affiliate or Approved Fund of
such Lender, and (iv) if such Eligible Assignee is not, prior to the date of
such assignment, a Lender or an Affiliate or Approved Fund of a Lender, such
assignment shall be subject to the prior consent of the Administrative Agent and
the Parent Borrower (which consents shall not be unreasonably withheld or
delayed); and provided, further, that, notwithstanding any other provision of
this Section 10.2, (x) the consent of the Swingline Lender and each Issuer shall
be required for any assignment hereunder (which consents shall not be
unreasonably withheld or delayed), (y) the consent of the Parent Borrower shall
not be required for any assignment occurring when any Event of Default shall
have occurred and be continuing and (z) the Parent Borrower shall be deemed to
have consented to any assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof.
(h)    The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note (if the
assigning Lender’s Revolving Loans are evidenced by a Revolving Credit Note)
subject to such assignment. Upon the execution, delivery, acceptance and
recording in the Register of any Assignment and Acceptance and, other than in
respect of assignments made pursuant to Section 2.16 (Substitution of Lenders),
the receipt by the Administrative Agent from the assignee of an assignment fee
in the amount of $3,500 from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under the Loan Documents
have been assigned to such assignee pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender and, if such Lender were an Issuer,
of such Issuer hereunder and thereunder, and (ii) the Revolving Credit Notes (if
any) corresponding to the Loans assigned thereby shall be transferred to such
assignee by notation in the Register and (iii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights (except
for those surviving the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto).
(i)    The Administrative Agent shall maintain at its address referred to in
Section 10.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and Issuers and the principal amount of the Loans or
Reimbursement Obligation owing to each Lender from time to time and the
Revolving Credit Commitments of each Lender. Any assignment pursuant to this
Section 10.2 shall not be effective until such assignment is recorded in the
Register.
(j)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record or cause to be recorded the information contained therein in the Register
and (iii) give prompt notice thereof to the Parent Borrower. Within five
Business Days after the Parent Borrower’s receipt of such notice, the Borrowers,
at their own expense, shall, if requested by such assignee, execute and deliver
to the Administrative Agent new Revolving Credit Notes payable to such assignee
in an amount equal to the Revolving Credit Commitments and Revolving Loans
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has surrendered any Revolving Credit Note for exchange in connection with
the assignment and has



83

--------------------------------------------------------------------------------



Exhibit 10.1

retained Revolving Credit Commitments or Revolving Loans hereunder, new
Revolving Credit Notes payable to the assigning Lender in an amount equal to the
Revolving Credit Commitments and Revolving Loans retained by it hereunder. Such
new Revolving Credit Notes shall be dated the same date as the surrendered
Revolving Credit Notes and be in substantially the form of Exhibit E-1 (Form of
Revolving Credit Note).
(k)    In addition to the other assignment rights provided in this Section 10.2,
each Lender may do each of the following:
(iii)    grant to a Special Purpose Vehicle the option to make all or any part
of any Loan that such Lender would otherwise be required to make hereunder and
the exercise of such option by any such Special Purpose Vehicle and the making
of Loans pursuant thereto shall satisfy (once and to the extent that such Loans
are made) the obligation of such Lender to make such Loans thereunder; provided,
however, that (x) nothing herein shall constitute a commitment or an offer to
commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other Obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement) and (y) such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain responsible to the other parties for
the performance of its obligations under the terms of this Agreement and shall
remain the holder of the Obligations for all purposes hereunder; and
(iv)    assign, as collateral or otherwise, any of its rights under this
Agreement, whether now owned or hereafter acquired (including rights to payments
of principal or interest on the Loans), to (A) without notice to or consent of
the Administrative Agent or the Borrowers, any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board) and (B) without consent of the
Administrative Agent or the Borrowers, (1) any holder of, or trustee for the
benefit of, the holders of such Lender’s Securities and (2) any Special Purpose
Vehicle to which such Lender has granted an option pursuant to clause (i) above;
provided, however, that no such assignment or grant shall release such Lender
from any of its obligations hereunder except as expressly provided in clause (i)
above. Each party hereto acknowledges and agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any such Special Purpose Vehicle, such party shall
not institute against, or join any other Person in instituting against, any
Special Purpose Vehicle that has been granted an option pursuant to this clause
(e) any bankruptcy, reorganization, insolvency or liquidation proceeding (such
agreement shall survive the payment in full of the Obligations). The terms of
the designation of, or assignment to, such Special Purpose Vehicle shall not
restrict such Lender’s ability to, or grant such Special Purpose Vehicle the
right to, consent to any amendment or waiver to this Agreement or any other Loan
Document or to the departure by the Borrowers from any provision of this
Agreement or any other Loan Document without the consent of such Special Purpose
Vehicle except, as long as the Administrative Agent, the Lenders and the Issuers
shall continue to, and shall be entitled to continue to, deal solely and
directly with such Lender in connection with such Lender’s obligations under
this Agreement, to the extent any such consent would reduce the principal amount
of, or the rate of interest on, any Obligations, amend this clause (e) or
postpone any scheduled date of payment of such principal or interest. Each
Special Purpose Vehicle shall be entitled to the benefits of Sections 2.14
(Capital Adequacy) and 2.15 (Taxes) as if it were such Lender (subject to the
requirements and limitations therein, including the requirements under Section
2.15(f) (it being understood that the documentation required under Section
2.15(f) shall be delivered to the Lender granting the option to the Special
Purpose Vehicle));



84

--------------------------------------------------------------------------------



Exhibit 10.1

provided, however, that anything herein to the contrary notwithstanding, no
Borrower shall, at any time, be obligated to make under 2.14 (Capital Adequacy)
or 2.15 (Taxes) to any such Special Purpose Vehicle and any such Lender any
payment in excess of the amount such Borrower would have been obligated to pay
to such Lender in respect of such interest if such Special Purpose Vehicle had
not been assigned the rights of such Lender hereunder; and provided, further,
that such Special Purpose Vehicle shall have no direct right to enforce any of
the terms of this Agreement against the Borrowers, the Administrative Agent or
the other Lenders.
(l)    Each Lender may sell participations to one or more Persons (other than
any Loan Party) in or to all or a portion of its rights and obligations under
the Loan Documents (including all its rights and obligations with respect to the
Loans and Letters of Credit). The terms of such participation shall not, in any
event, require the participant’s consent to any amendments, waivers or other
modifications of any provision of any Loan Documents, the consent to any
departure by any Loan Party therefrom, or to the exercising or refraining from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce the obligations of the Loan
Parties), except if any such amendment, waiver or other modification or consent
would reduce the amount, or postpone any date fixed for, any amount (whether of
principal, interest or fees) payable to such participant under the Loan
Documents, to which such participant would otherwise be entitled under such
participation. In the event of the sale of any participation by any Lender, (w)
such Lender’s obligations under the Loan Documents shall remain unchanged, (x)
such Lender shall remain solely responsible to the other parties for the
performance of such obligations, (y) such Lender shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each participant shall be entitled to the
benefits of Sections 2.14 (Capital Adequacy) and 2.15 (Taxes) as if it were a
Lender (subject to the requirements and limitations therein, including the
requirements under Section 2.15(f) (it being understood that the documentation
required under Section 2.15(f) shall be delivered to the participating Lender));
provided, however, that anything herein to the contrary notwithstanding, no
Borrower shall, at any time, be obligated to make under 2.14 (Capital Adequacy)
or 2.15 (Taxes) to the participants in the rights and obligations of any Lender
(together with such Lender) any payment in excess of the amount such Borrower
would have been obligated to pay to such Lender in respect of such interest had
such participation not been sold and provided, further, that such participant in
the rights and obligations of such Lender shall have no direct right to enforce
any of the terms of this Agreement against the Borrowers, the Administrative
Agent or the other Lenders. Each Lender that sells a participation agrees, at
the Parent Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 2.16
(Substitution of Lenders) with respect to any participant. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.6 (Right of Set-off) as though it were a Lender; provided that such
participant agrees to be subject to Section 10.7 (Sharing of Payments, Etc) as
though it were a Lender. Each Lender that sells a participation or grants an
option to a Special Purpose Vehicle shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each participant, each Special Purpose Vehicle and the
principal amounts (and stated interest) of each participant’s or Special Purpose
Vehicle’s interest in the Loans or other obligations under the Loan Documents
(the “Participant and Special Purpose Vehicle Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant and Special Purpose Vehicle Register (including the identity of any
participant or any information relating to a participant's or Special Purpose
Vehicle’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury



85

--------------------------------------------------------------------------------



Exhibit 10.1

Regulations. The entries in the Participant and Special Purpose Vehicle Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant and Special Purpose Vehicle
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant and Special Purpose Vehicle
Register.
(m)    Any Issuer may at any time assign its rights and obligations hereunder to
any other Lender by an instrument in form and substance satisfactory to the
Parent Borrower, the Administrative Agent, such Issuer and such Lender, subject
to the provisions of Section 2.6(c) (Evidence of Debt) relating to notations of
transfer in the Register; provided, however, that each such assignment shall be
subject to the prior consent of the Parent Borrower (which consent shall not be
unreasonably withheld or delayed); and provided, further, that, notwithstanding
the foregoing, the consent of the Parent Borrower shall not be required for any
assignment occurring when any Event of Default shall have occurred and be
continuing. If any Issuer ceases to be a Lender hereunder by virtue of any
assignment made pursuant to this Section 10.2, then, as of the effective date of
such cessation, such Issuer’s obligations to Issue Letters of Credit pursuant to
Section 2.3 (Letters of Credit) shall terminate and such Issuer shall be an
Issuer hereunder only with respect to outstanding Letters of Credit issued prior
to such date.
(n)    In connection with any assignment of rights and obligations of any
Defaulting Lender under Section 10.2(a), no such assignment will be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuers, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Ratable Portion. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder becomes effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest will be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
10.3    Costs and Expenses.
(m)    Each Borrower agrees, jointly and severally, upon demand to pay, or
reimburse the Administrative Agent for, all of the Administrative Agent’s
reasonable internal and external audit, legal, appraisal, valuation, filing,
document duplication and reproduction and investigation expenses and for all
other reasonable out-of-pocket costs and expenses of every type and nature
(including the reasonable fees, expenses and disbursements of the Administrative
Agent’s counsel, Weil, Gotshal & Manges LLP, local legal counsel, auditors,
accountants, appraisers, printers, insurance and environmental advisors, and
other consultants and agents) incurred by the Administrative Agent in connection
with any of the following: (i) the Administrative Agent’s audit and
investigation of the Parent Borrower and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or the Administrative
Agent’s periodic audits of the Parent Borrower or any of its Subsidiaries, as
the case may



86

--------------------------------------------------------------------------------



Exhibit 10.1

be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Section 4 (Conditions Precedent)),
any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents, (iv)
the protection, collection or enforcement of any Obligation or the enforcement
of any Loan Document, (v) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, any Loan Party, any of the
Parent Borrower’s Subsidiaries, this Agreement or any other Loan Document, (vi)
the response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Parent
Borrower’s Subsidiaries, this Agreement or any other Loan Document or (vii) any
amendment, consent, waiver, assignment, restatement, or supplement to any Loan
Document or the preparation, negotiation and execution of the same; provided,
however, that the Borrowers shall not have any liability under subclauses (v)
and (vi) of this Section 10.3(a) with respect to any costs and expenses that has
resulted from the gross negligence or willful misconduct of the Administrative
Agent or the breach by the Administrative Agent of its obligations under this
Agreement, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
(n)    Each Borrower further agrees, jointly and severally, to pay or reimburse
the Administrative Agent and each of the Lenders and Issuers upon demand for all
out-of-pocket costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel and costs of settlement),
incurred by the Administrative Agent, such Lenders or such Issuers in connection
with any of the following: (i) in enforcing any Loan Document or Obligation or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any Loan
Party, any of the Parent Borrower’s Subsidiaries and related to or arising out
of the transactions contemplated hereby or by any other Loan Document or (iv) in
taking any other action in or with respect to any suit or proceeding (bankruptcy
or otherwise) described in clause (i), (ii) or (iii) above; provided, however,
that the Borrowers shall not have any liability under clause (iii) of this
Section 10.3(b) to the Administrative Agent, any Lender or any Issuer with
respect to any costs and expenses that has resulted from the gross negligence or
willful misconduct of the Administrative Agent, such Lender or such Issuer, as
applicable, or the material breach by the Administrative Agent, such Lender or
such Issuer, as applicable, of its obligations under this Agreement, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
10.4    Indemnities.
(i)    Each Borrower agrees, jointly and severally, to indemnify and hold
harmless each Agent, each Arranger, each Lender, each Issuer and each of their
respective Affiliates, and each of the directors, officers, employees, agents,
trustees, representatives, attorneys, consultants and advisors of or to any of
the foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Section 4 (Conditions
Precedent)) (each such Person being an “Indemnitee”) from and against any and
all claims, damages, liabilities, obligations, losses, penalties, actions,
judgments, suits, costs, disbursements and expenses, joint or several, of any
kind or nature (including fees, disbursements and expenses of financial and
legal advisors to any such Indemnitee) that



87

--------------------------------------------------------------------------------



Exhibit 10.1

may be imposed on, incurred by or asserted against any such Indemnitee in
connection with or arising out of any investigation, litigation or proceeding,
whether or not such investigation, litigation or proceeding is brought by any
such Indemnitee or any of its directors, security holders or creditors or any
such Indemnitee, director, security holder or creditor is a party thereto,
whether direct, indirect, or consequential and whether based on any federal,
state or local law or other statutory regulation, securities or commercial law
or regulation, or under common law or in equity, or on contract, tort or
otherwise, in any manner relating to or arising out of this Agreement, any other
Loan Document, any Obligation, any Letter of Credit, or any act, event or
transaction related or attendant to any thereof, or the use or intended use of
the proceeds of the Loans or Letters of Credit or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrowers shall not have any
liability under this Section 10.4 to an Indemnitee with respect to any
Indemnified Matter that has resulted from the gross negligence or willful
misconduct of such Indemnitee or the material breach by such Indemnitee of its
obligations under this Agreement, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. This Section 10.4(a)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(j)    Each Borrower shall jointly and severally indemnify each Agent, each
Arranger, each Lender and each Issuer for, and hold the Agents, the Arrangers,
the Lenders and the Issuers harmless from and against, any and all claims for
brokerage commissions, fees and other compensation made against the Agents, the
Arrangers, the Lenders and the Issuers for any broker, finder or consultant with
respect to any agreement, arrangement or understanding made by or on behalf of
any Loan Party or any of the Parent Borrower’s Subsidiaries in connection with
the transactions contemplated by this Agreement.
(k)    Each Borrower, at the request of any Indemnitee, shall have the
obligation to defend against any investigation, litigation or proceeding, in
each case contemplated in clause (a) above, and each Borrower, in any event, may
participate in the defense thereof with legal counsel of such Borrower’s choice.
In the event that such indemnitee requests such Borrower to defend against such
investigation, litigation or proceeding, such Borrower shall promptly do so and
such Indemnitee shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
shall vitiate or in any way impair the Borrowers’ obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.
(l)    Each Borrower agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 10.4) or any other Loan Document shall (i) survive payment in full
of the Obligations and (ii) inure to the benefit of any Person that was at any
time an Indemnitee under this Agreement or any other Loan Document.
10.5    Limitation of Liability.
(r)    Each Borrower agrees that no Indemnitee shall have any liability (whether
in contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective equity holders or creditors for or in
connection with the transactions contemplated hereby and in the other Loan
Documents, except to such Loan Party to the extent such liability is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnitee’s gross negligence or willful misconduct or the
material breach by such Indemnitee of its obligations under this Agreement. In
no event, however, shall any Indemnitee be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including, without
limitation, any



88

--------------------------------------------------------------------------------



Exhibit 10.1

loss of profits, business or anticipated savings). Each of the MLP and the
Borrowers hereby waives, releases and agrees (each for itself and on behalf of
its Subsidiaries) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
(s)    IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY LOAN
PARTY, LENDER, ISSUER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE APPROVED ELECTRONIC
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FORM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
10.6    Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default each Lender and each Affiliate of a Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender or its Affiliates to or for the credit or the account of any
Borrower against any and all of the Obligations now or hereafter existing
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and even though such Obligations may be unmatured;
provided that in the event that any Defaulting Lender exercises any such right
of set-off, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21(a)(ii) (Defaulting Lender) and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuers, the Swingline
Lender and the Lenders. Each Lender agrees promptly to notify the Parent
Borrower after any such set-off and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 10.6 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have.
10.7    Sharing of Payments, Etc.
(k)    If any Lender (directly or through an Affiliate thereof) obtains any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off (including pursuant to Section 10.6 (Right of Set-off)) or otherwise) of
the Loans owing to it, any interest thereon, fees in respect thereof or amounts
due pursuant to Section 10.3 (Costs and Expenses) or 10.4 Indemnities) (other
than payments pursuant to Section 2.13 (Special Provisions Governing Eurodollar
Rate Loans), 2.14 (Capital Adequacy) or 2.15 (Taxes) (in each case, whether
voluntary, involuntary, through the exercise of any right of set-off (including
pursuant to Section 10.6 (Right of Set-off)) or otherwise) in excess of its
Ratable Portion of all payments of such Obligations obtained by all the Lenders,
such Lender (a “Purchasing Lender”) shall forthwith purchase from the other
Lenders (each, a “Selling Lender”) such participations in their Loans or other
Obligations as shall be necessary to cause such Purchasing Lender to share the
excess payment ratably with each of them.
(l)    If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and



89

--------------------------------------------------------------------------------



Exhibit 10.1

such Selling Lender shall repay to the Purchasing Lender the purchase price to
the extent of such recovery together with an amount equal to such Selling
Lender’s ratable share (according to the proportion of (i) the amount of such
Selling Lender’s required repayment in relation to (ii) the total amount so
recovered from the Purchasing Lender) of any interest or other amount paid or
payable by the Purchasing Lender in respect of the total amount so recovered.
(m)    Each Borrower agrees that any Purchasing Lender so purchasing a
participation from a Selling Lender pursuant to this Section 10.7 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.
(d)    The provisions of this Section 10.7 shall not be construed to apply to
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender).
10.8    Notices, Etc.
(e)    Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:
(v)    if to the Borrowers or the MLP:
c/o Boardwalk Pipelines, LP
9 Greenway Plaza, Suite 2800
Houston, Texas 77046
Attention: Jamie Buskill, Senior Vice President and Chief Financial Officer
Telecopy no: (713) 479-1975
E-mail: jamie.buskill@bwpmlp.com
with a copy to:

Loews Corporation
667 Madison Avenue
New York, New York 10021
Attention: Corporate Secretary
Telecopy no: (212) 521-2997
E-mail: KZinghini@loews.com
and a further copy to:

Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, New York 10103-0040
Attention: Michael McKay
Telecopy no: (917) 849-5311
E-mail: mmckay@velaw.com
(vi)    if to any Lender or any Issuer, at its address specified in an
administrative questionnaire delivered to the Administrative Agent;



90

--------------------------------------------------------------------------------



Exhibit 10.1

(vii)    if to the Swingline Lender:
Wells Fargo Bank, N.A.
1000 Louisiana, 10th Floor
Houston, Texas 77002
Attention: Michael A. Tribolet
E-mail: michael.a.tribolet@wellsfargo.com
(viii)    if to the Administrative Agent:
Wells Fargo Bank, N.A.
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Mail Code:  D1109-019
Attention:  Syndication Agency Services
Telecopy No.:  (704) 590-2790
E-mail:  agencyservices.requests@wellsfargo.com
with a copy to:

Wells Fargo Bank, N.A.
1000 Louisiana, 10th Floor
Houston, Texas 77002
Attention: Michael A. Tribolet
E-mail: michael.a.tribolet@wellsfargo.com
and a further copy to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153-0119
Attention: Morgan Bale
Telecopy no: (212) 310-8007
E-mail: morgan.bale@weil.com
or at such other address as shall be notified in writing (x) in the case of the
Borrowers, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Borrowers and the
Administrative Agent.
(f)    Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in Section 10.8(a) above shall be effective (i)
if delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in Section 10.8(a) above; provided such notices, demands,
requests, consents and other communications are also promptly delivered by the
means referred to in clause (i) or (ii) above, and (iv) if delivered by posting
to an Approved Electronic Platform (to the extent permitted by Section 9.3 to be
delivered thereunder), an Internet website or a similar telecommunication device
requiring a user prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 9.3 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally



91

--------------------------------------------------------------------------------



Exhibit 10.1

available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified that such communication has been posted to the Approved Electronic
Platform; provided, however, that notices and communications to the
Administrative Agent pursuant to Section 2 (Amount and Terms of Commitments) or
Section 9 (The Agents) shall not be effective until received by the
Administrative Agent.
(g)    Use of Electronic Platform. Notwithstanding Sections 10.8(a) and (b)
above (unless the Administrative Agent requests that the provisions of Sections
10.8(a) and (b) above be followed) and any other provision in this Agreement or
any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Loan Parties shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to such electronic mail address (or
similar means of electronic delivery) as the Administrative Agent may notify the
Parent Borrower. Nothing in this clause (c) shall prejudice the right of the
Administrative Agent, any Lender or any Issuer to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Borrowers effect delivery in such manner.
10.9    No Waiver; Remedies. No failure on the part of any Lender, any Issuer or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
10.10    Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrowers, the MLP and the Administrative Agent and
when the Administrative Agent shall have been notified by each Lender and Issuer
that such Lender or Issuer has executed it and thereafter shall be binding upon
and inure solely to the benefit of the Borrowers, the MLP, the Administrative
Agent and each Lender and Issuer and, in each case, their respective successors
and assigns; provided, however, that the Borrowers and the MLP shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of the Lenders.
10.11    Governing Law. This Agreement, the rights and obligations of the
parties hereto and all claims or causes of action arising out of this Agreement
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
10.12    Submission to Jurisdiction; Service of Process.
(d)    Any legal action or proceeding with respect to this Agreement or any
other Loan Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York, and any appellate
courts from any thereof, and, by execution and delivery of this Agreement, each
of the MLP and the Borrowers hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts; provided, however, that if none of such courts can and will
exercise jurisdiction, such exclusivity shall not apply. The parties hereto
hereby irrevocably waive any objection or immunity, including any objection to
the laying of venue or based on the grounds



92

--------------------------------------------------------------------------------



Exhibit 10.1

of forum non conveniens, that any of them may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuers or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Loan Parties
or their properties in the courts of any jurisdiction.
(e)    Each of the MLP and the Borrowers hereby irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
(by registered or certified mail, postage prepaid) of copies of such process to
the MLP or such Borrower at its address specified in Section 10.8 (Notices,
Etc.). Each of the MLP and the Borrowers agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(f)    Nothing contained in this Section 10.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
any Borrower or any other Loan Party in any other jurisdiction.
(g)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
10.13    Waiver of Jury Trial. EACH OF THE AGENTS, THE LENDERS, THE ISSUERS, THE
BORROWERS AND THE MLP IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
10.14    Marshaling; Payments Set Aside. None of the Administrative Agent, any
Lender or any Issuer shall be under any obligation to marshal any assets in
favor of the MLP, any Borrower or any other party or against or in payment of
any or all of the Obligations.
10.15    Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto, except when used to
reference a section. Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.
10.16    Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart



93

--------------------------------------------------------------------------------



Exhibit 10.1

so that all signature pages are attached to the same document. Delivery of an
executed signature page of this Agreement by facsimile transmission, electronic
mail or by posting on the Approved Electronic Platform shall be as effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all parties shall be lodged with the Parent Borrower and the
Administrative Agent.
10.17    Entire Agreement. This Agreement, together with all of the other Loan
Documents and all certificates and documents delivered hereunder or thereunder,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Loan Document, the
terms of this Agreement shall govern.
10.18    Confidentiality. Each Lender, each Issuer and the Administrative Agent
agree to use all reasonable efforts to keep information obtained by it pursuant
hereto and the other Loan Documents confidential in accordance with such
Lender’s, such Issuer’s or the Administrative Agent’s, as the case may be,
customary practices and agrees that it shall only use such information in
connection with the transactions contemplated by this Agreement and not disclose
any such information other than (a) to such Lender’s, such Issuer’s or the
Administrative Agent’s, as the case may be, employees, officers, directors,
Affiliates, representatives and agents, including accountants, legal counsel and
other advisors, that are or are expected to be involved in the evaluation of
such information in connection with the transactions contemplated by this
Agreement and are advised of the confidential nature of such information, (b) to
the extent such information presently is or hereafter becomes available to such
Lender, such Issuer or the Administrative Agent, as the case may be, on a
non-confidential basis from a source other than the Parent Borrower or any other
Loan Party, (c) to the extent disclosure is required by law, regulation or
judicial order or requested or required by regulatory, governmental or
administrative authority (including bank regulators) or auditors or
self-regulatory body, (d) to the other parties hereto, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) to the CUSIP Service Bureau or any similar
organization, (g) to any rating agency or any credit insurer that requires
access to information about such Lender’s investment portfolio, (h) to current
or prospective assignees, participants, swap counterparties and Special Purpose
Vehicle grantees of any option described in Section 10.2(f) (Assignments and
Participations), and to their respective legal or financial advisors, in each
case and to the extent such assignees, participants, grantees or counterparties
agree to be bound by, and to cause their advisors to comply with,
confidentiality obligations at least as restrictive as the provisions of this
Section 10.18 and (i) with the consent of any Borrower. Notwithstanding any
other provision in this Agreement, the Administrative Agent hereby agrees that
the Borrowers (and each of their officers, directors, employees, accountants,
attorneys and other advisors) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
Facility and the transactions contemplated hereby and all materials of any kind
(including opinions and other tax analyses) that are provided to it relating to
such U.S. tax treatment and U.S. tax structure.
10.19    Patriot Act Notice. Each Lender subject to the Patriot Act hereby
notifies the Borrowers that, pursuant to Section 326 of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrowers,
including the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.
10.20    Survival. All representations and warranties made hereunder, in the
other Loan Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Loans and



94

--------------------------------------------------------------------------------



Exhibit 10.1

other extensions of credit hereunder and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding and so long as the
Revolving Credit Commitments of any Lender have not been terminated.  The
provisions of Section 2.13(c), Section 2.13(e) and Section 2.14 shall survive
payment in full of the Obligations.
10.21    No Fiduciary Duty. The Administrative Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this Section 10.21,
the “Lenders”), may have economic interests that conflict with those of the Loan
Parties, their members and/or their affiliates.  Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Loan Parties, their members or their
affiliates, on the other.  Each Loan Party acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Loan Parties, their members or their affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Loan Parties, their
members or their Affiliates on other matters) or any other obligation to the
Loan Parties except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of the Loan Parties, their management, members, creditors or any other
Person.  Each Loan Party acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Loan Parties, in connection
with such transaction or the process leading thereto.
10.22    Amendment and Restatement.
(a)    On the Effective Date, (i) the Existing Revolving Credit Commitment of
any Existing Lender that is not a Lender under this Agreement shall be
terminated (and any notice with respect thereto is hereby waived) and (ii) the
Existing Revolving Credit Commitment of any Existing Lender that is a Lender
under this Agreement shall be amended to the amount set forth on Schedule I.
(b)    On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Parent Borrower of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such “Obligations” are contingent
as of the Effective Date), (ii) the representations and warranties made by the
Parent Borrower prior to the Effective Date and (iii) any action or omission
performed or required to be performed pursuant to the Existing Credit Agreement
prior to the Effective Date (including any failure, prior to the Effective Date,
to comply with the covenants contained in the Existing Credit Agreement). The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement (if any) existing prior to the Effective Date. This Agreement
is not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.



95

--------------------------------------------------------------------------------



Exhibit 10.1

(c)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or by any other Loan Document
10.23    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any applicable law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by applicable law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrowers any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrowers not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrowers under applicable law.
[SIGNATURE PAGES FOLLOW]





96

--------------------------------------------------------------------------------



Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BOARDWALK PIPELINES, LP,
as Borrower

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:    


TEXAS GAS TRANSMISSION, LLC,
as Borrower


By:             
    Name:    
    Title:    




GULF SOUTH PIPELINE COMPANY, LP,
as Borrower

    By: GS PIPELINE COMPANY, LLC,
its general partner


By:             
    Name:    
    Title:    


GULF CROSSING PIPELINE COMPANY LLC,
as Borrower


By:             
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1





BOARDWALK PIPELINE PARTNERS, LP

    By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:






    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

WELLS FARGO BANK, N.A.,
as Administrative Agent, Issuer and a Lender


By:             
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

CITIBANK, N.A.,
as Co-Syndication Agent, Issuer and a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent, Issuer and a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

BANK OF CHINA, NEW YORK BRANCH,
as Co-Documentation Agent, Issuer and as a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

BARCLAYS BANK PLC,
as Co-Documentation Agent, Issuer and as a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

DEUTSCHE BANK AG NEW YORK BRANCH,
as Issuer and as a Lender


By:            
    Name:    
    Title:    
By:            
    Name:    
    Title:    
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent


By:            
    Name:    
    Title:    
By:            
    Name:    
    Title:    



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

MIZUHO BANK, LTD.,
as Co-Documentation Agent, Issuer and as a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

ROYAL BANK OF CANADA,
as Co-Documentation Agent, Issuer and as a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

MUFG UNION BANK, N.A.,
as Co-Documentation Agent, Issuer and as a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

_______________________________,
as a Lender


By:            
    Name:    
    Title:    

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

CONSENTED:


BOARDWALK HP STORAGE COMPANY, LLC


By:             
    Name:    
    Title:    


BOARDWALK MIDSTREAM, LLC


By:             
    Name:    
    Title:    



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT]


WEIL:\95293028\9\79364.0003

--------------------------------------------------------------------------------



Exhibit 10.1

SCHEDULE I
REVOLVING CREDIT COMMITMENTS
Lender
Revolving Credit Commitment
Wells Fargo Bank, National Association
$100,000,000
Citibank, N.A.
$100,000,000
JPMorgan Chase Bank, N.A.
$100,000,000
Bank of China, New York Branch
$100,000,000
Barclays Bank PLC
$100,000,000
Deutsche Bank AG New York Branch
$100,000,000
Mizuho Bank, Ltd.
$100,000,000
MUFG Union Bank, N.A.
$100,000,000
Royal Bank of Canada
$100,000,000
Bank of America, N.A.
$82,500,000
Regions Bank
$82,500,000
Santander Bank, N.A.
$82,500,000
U.S. Bank National Association
$82,500,000
Branch Banking and Trust Company
$75,000,000
CoBank, ACB
$75,000,000
Goldman Sachs Bank USA
$47,500,000
Morgan Stanley Bank, N.A.
$47,500,000
Bank Hapoalim
$25,000,000
TOTAL
$1,500,000,000








110

--------------------------------------------------------------------------------



Exhibit 10.1

SCHEDULE II
EXISTING SUBORDINATED LOANS


1.
Boardwalk Pipelines, LP (as Borrower) and Boardwalk Pipelines Holding Corp. (as
Lender) -- $300,000,000 subordinated loans, Subordinated Loan Agreement dated as
of July 31, 2014.






111

--------------------------------------------------------------------------------



Exhibit 10.1

SCHEDULE 3.4
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


None.

A-112



--------------------------------------------------------------------------------








SCHEDULE 3.6
LITIGATION


None.

A-2



--------------------------------------------------------------------------------








SCHEDULE 3.15(a)
SUBSIDIARIES
Name of Subsidiary
Jurisdiction of Organization
Owner; Percentage of Capital Stock Owned
Boardwalk Acquisition Company, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Midstream, LLC
Boardwalk Field Services, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Midstream, LLC
Boardwalk Louisiana Midstream, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Acquisition Company, LLC
Boardwalk Midstream, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Pipelines, LP
Boardwalk Operating GP, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Pipeline Partners, LP
Boardwalk Petrochemical Pipeline, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Acquisition Company, LLC
Boardwalk Pipelines, LP


Delaware limited partnership
100% of limited partnership interests owned by Boardwalk Pipeline Partners, LP
100% of general partnership interests owned by Boardwalk Operating GP, LLC
Boardwalk Storage Company, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Louisiana Midstream, LLC
Boardwalk Texas Intrastate, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Midstream, LLC
Cana Pipeline Company, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Midstream, LLC
Flag City Processing Partners, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Midstream, LLC
GS Pipeline Company, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Pipelines, LP
Gulf Crossing Pipeline Company, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Pipelines, LP


A-2



--------------------------------------------------------------------------------








Name of Subsidiary
Jurisdiction of Organization
Owner; Percentage of Capital Stock Owned
Gulf South Pipeline Company, LP
Delaware limited partnership
100% of limited partnership interests owned by Boardwalk Pipelines, LP
100% of general partnership interests owned by GS Pipeline Company, LLC
Texas Gas Transmission, LLC
Delaware limited liability company
100% of membership interests owned by Boardwalk Pipelines, LP




A-2



--------------------------------------------------------------------------------








SCHEDULE 3.15(b)
BORROWER INFORMATION
Boardwalk Pipelines, LP
9 Greenway Plaza, Suite 2800, Houston, TX 77046
I.R.S Employer Identification Number: 20-3265614
Texas Gas Transmission, LLC
9 Greenway Plaza, Suite 2800, Houston, TX 77046
I.R.S Employer Identification Number: 20-3265614
Gulf South Pipeline Company, LP
9 Greenway Plaza, Suite 2800, Houston, TX 77046
I.R.S Employer Identification Number: 20-3265614
Gulf Crossing Pipeline Company LLC
9 Greenway Plaza, Suite 2800, Houston, TX 77046
I.R.S Employer Identification Number: 20-3265614

A-2



--------------------------------------------------------------------------------








SCHEDULE 7.1
INDEBTEDNESS
1.
Indenture dated July 15, 1997, between Texas Gas Transmission Corporation (now
known as Texas Gas Transmission, LLC) and The Bank of New York, as Trustee –
$100.0 million aggregate principal amount outstanding of 7.25% Debentures due
2027.

2.
Indenture dated as of May 28, 2003, between Texas Gas Transmission, LLC and The
Bank of New York, as Trustee – $250.0 million aggregate principal amount
outstanding of 4.60% Notes due 2015.

3.
Indenture dated as of May 28, 2003, between TGT Pipeline, LLC (now known as
Boardwalk Pipelines, LP) and The Bank of New York, as Trustee – $185.0 million
aggregate principal amount outstanding of 5.20% Notes due 2018.

4.
Indenture dated as of January 18, 2005, between TGT Pipeline, LLC (now known as
Boardwalk Pipelines, LP) and The Bank of New York, as Trustee – $300.0 million
aggregate principal amount outstanding of 5.50% Notes due 2017.

5.
Indenture dated as of November 21, 2006, between Boardwalk Pipelines, LP, as
issuer, Boardwalk Pipeline Partners, LP, as guarantor, and The Bank of New York
Trust Company, N.A., as Trustee – $250.0 million aggregate principal amount
outstanding of 5.875% Notes due 2016 and the First Supplemental Indenture, dated
April 18, 2013, between Boardwalk Pipelines, LP, as issuer, Boardwalk Pipeline
Partners, LP as guarantor, and The Bank of New York Mellon Trust Company, N.A.,
as Trustee.

6.
Indenture dated August 17, 2007, between Gulf South Pipeline Company, LP and the
Bank of New York Trust Company, N.A. – $275.0 million aggregate principal amount
outstanding of 6.30% Notes due 2017.

7.
Indenture dated June 12, 2012, between Gulf South Pipeline, LP and the Bank of
New York Mellon Trust Company, N.A - $300.0 million aggregate principal amount
outstanding of 4.00% Notes due 2022.

8.
Indenture dated August 21, 2009, by and among Boardwalk Pipelines, LP, as
issuer, Boardwalk Pipeline Partners, LP, as guarantor, and The Bank of New York
Mellon Trust Company, N.A., as trustee – $350.0 million aggregate principal
amount outstanding of 5.75% Notes due 2019, as amended by the First Supplemental
Indenture, dated August 21, 2009, by and among Boardwalk Pipelines, LP, as
issuer, Boardwalk Pipeline Partners, LP, as guarantor, and The Bank of New York
Mellon Trust Company, N.A., as Trustee; the Second Supplemental Indenture, dated
November 8, 2012, between Boardwalk Pipelines, LP, as issuer, Boardwalk Pipeline
Partners, LP as guarantor, and The Bank of New York Mellon Trust Company, N.A.,
as Trustee, pursuant to which Boardwalk Pipelines, LP issued an additional
$300.0 million aggregate principal amount of 3.375% Notes due 2023; the Third
Supplemental Indenture, dated April 18, 2013, between Boardwalk Pipelines, LP,
as issuer, Boardwalk Pipeline Partners, LP as guarantor, and The Bank of New
York Mellon Trust Company, N.A., as Trustee; the Fourth Supplemental Indenture,
dated November 26, 2014, between Boardwalk Pipelines, LP, as issuer, Boardwalk
Pipeline Partners, LP as guarantor, and The Bank of New York Mellon


A-2



--------------------------------------------------------------------------------








Trust Company, N.A., as Trustee; pursuant to which Boardwalk Pipelines, LP
issued an additional $600.0 million aggregate principal amount of 4.95% Notes
due 2024.
9.
Indenture dated January 19, 2011, between Texas Gas Transmission, LLC and the
Bank of New York Trust Company, N.A. – $325.0 million aggregate principal amount
outstanding of 4.50% Notes due 2021, as amended by the First Supplemental
Indenture dated June 7, 2011, between Texas Gas Transmission, LLC and The Bank
of New York Mellon Trust Company, N.A., as Trustee, and the Second Supplemental
Indenture, dated June 16, 2011, between Texas Gas Transmission, LLC and The Bank
of New York Mellon Trust Company, N.A., as Trustee, pursuant to which Texas Gas
Transmission, LLC issued an additional $115.0 million aggregate principal amount
of 4.50% Notes due 2021.

10.
$225,000,000 Term Loan Agreement, dated as of October 1, 2012, among Boardwalk
Acquisition Company, LLC, and the several lenders and issuers from time to time
party hereto, Citibank, N.A., as administrative agent.

11.
$300,000,000 Subordinated Loan Agreement, dated as of July 31, 2014, among
Boardwalk Pipelines, LP, as Borrower and Boardwalk Pipelines Holding Corp., as
Lender).


A-2



--------------------------------------------------------------------------------








SCHEDULE 7.8
AFFILIATE TRANSACTIONS


None.

































A-2



--------------------------------------------------------------------------------










EXHIBIT A
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING
WELLS FARGO BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
    _________ __, 20__

Attention: Agency Services
Re:
[BOARDWALK PIPELINES, LP] [TEXAS GAS TRANSMISSION, LLC] [GULF SOUTH PIPELINE
COMPANY, LP] [GULF CROSSING PIPELINE COMPANY LLC] (the “Borrower”)

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of May [●], 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Boardwalk
Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline Company, LP and
Gulf Crossing Pipeline Company LLC, as Borrowers, Boardwalk Pipeline Partners,
LP, the Lenders and Issuers party thereto, Wells Fargo Bank, N.A., as
administrative agent for the Lenders and Issuers, and the other agents party
thereto. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.2
(Borrowing Procedures) of the Credit Agreement that the undersigned hereby
requests a Borrowing of Revolving Loans under the Credit Agreement and, in that
connection, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.2 (Borrowing Procedures) of the
Credit Agreement:
(a)The date of the Proposed Borrowing is _______ __, 20__ (the “Funding Date”).
(a)    The aggregate amount of the Proposed Borrowing is $           , of which
amount [$         consists of Base Rate Loans] [and $          consists of
Eurodollar Rate Loans having an initial Interest Period of [one] [two] [three]
[six] month[s]].
The undersigned hereby certifies that the following statements shall be true on
the Funding Date both before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom:

A-2



--------------------------------------------------------------------------------








(i)     the representations and warranties set forth in Section 3
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects (or, in the case of any
representation or warranty already qualified by materiality, in all respects),
except (A) to the extent such representations and warranties expressly relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (or, in the case of any
representation or warranty already qualified by materiality, in all respects) as
of such earlier date and (B) the representations and warranties set forth in
Sections 3.2 and 3.6 of the Credit Agreement shall be made on and as of the
Effective Date only;
(ii)     no Default or Event of Default has occurred and is continuing; and
(iii)     the Borrower’s Revolving Credit Outstandings does not exceed such
Borrower’s Revolving Credit Sublimit and the aggregate Revolving Credit
Outstandings does not exceed the then effective Revolving Credit Commitments.




[SIGNATURE PAGES FOLLOW]



A-2



--------------------------------------------------------------------------------






[BOARDWALK PIPELINES, LP

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:]    


[TEXAS GAS TRANSMISSION, LLC

By:     _______________________________
    Name:    
    Title:]    


[GULF SOUTH PIPELINE COMPANY, LP

    By: GS PIPELINE COMPANY, LLC,
its general partner


By:             
    Name:    
    Title:]    




[GULF CROSSING PIPELINE COMPANY LLC
 

By:             
    Name:    
    Title:    ]



A-122



--------------------------------------------------------------------------------













A-2



--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT B
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF CLOSING CERTIFICATE
OF
[BOARDWALK PIPELINES, LP] [TEXAS GAS TRANSMISSION, LLC] [GULF SOUTH PIPELINE
COMPANY, LP] [GULF CROSSING PIPELINE COMPANY LLC] [BOARDWALK PIPELINE PARTNERS,
LP]


Pursuant to Section 4.1(c) of the Third Amended and Restated Revolving Credit
Agreement, dated as of May [●], 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Boardwalk Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline
Company, LP, Gulf Crossing Pipeline Company LLC, as Borrowers, Boardwalk
Pipeline Partners, LP, the Lenders and Issuers party thereto, Wells Fargo Bank,
N.A., as administrative agent for the Lenders and Issuers, and the other agents
party thereto, the undersigned hereby certifies, in his capacity as Chief
Financial Officer of [the MLP] [Boardwalk Pipelines, LP] [Gulf South Pipeline
Company, LP] [Texas Gas Transmission, LLC] [Gulf Crossing Pipeline Company LLC]
and not individually, as follows:
Capitalized terms used herein, but not defined herein, have the meanings given
to those terms in the Credit Agreement.
1.The representations and warranties set forth in Section 3 of the Credit
Agreement and the other Loan Documents are true and correct, in all material
respects (or, in the case of any representation or warranty already qualified by
materiality, in all respects), on and as of the date hereof, with the same
effect as if made on the date hereof except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects (or, in the case of any representation or warranty already qualified by
materiality, in all respects), as of such earlier date;
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof;
3.    As of the date hereof, each Borrower’s Revolving Credit Outstandings shall
not exceed such Borrower’s Revolving Credit Sublimit and the aggregate Revolving
Credit Outstandings shall not exceed the then effective Revolving Credit
Commitments;
4.     [_____________] is, and at all times since the date of the Credit
Agreement set forth above has been, the duly elected and qualified
[_____________] of [____] and his signature set forth in paragraph (d) below is
his true and genuine signature.






--------------------------------------------------------------------------------








The undersigned Secretary of [_____] hereby certifies, in his capacity as such
and not individually, as follows:
(a)    Attached hereto as Exhibit I is a correct and complete copy of
resolutions duly adopted by the board of directors of [____] [by unanimous
written consent] dated as of _____________________ authorizing (i) the
execution, delivery and performance of the Credit Agreement by [_____] and the
Notes by [_______], (ii) the borrowings contemplated under the Credit Agreement
and (iii) the transactions contemplated by the Credit Agreement; such
resolutions have not in any way been amended, modified, revoked or rescinded and
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect; such resolutions are the only
[limited liability company] proceedings of [BGL] now in force relating to or
affecting the matters referred to therein;
(b)    Attached hereto as Exhibit II is the [limited partnership agreement]
[limited liability company agreement] of [the MLP] [Boardwalk Pipelines, LP]
[Gulf South Pipeline Company, LP] [Texas Gas Transmission, LLC] [Gulf Crossing
Pipeline Company LLC] and the same has not been amended, repealed, modified or
restated;
(c)    Attached hereto as Exhibit III is the Certificate of Formation, certified
by the Secretary of State of the State of Delaware, and the Certificate of Good
Standing of [the MLP] [Boardwalk Pipelines, LP] [Gulf South Pipeline Company,
LP] [Texas Gas Transmission, LLC] [Gulf Crossing Pipeline Company LLC] and the
same have not been amended, repealed, modified or restated;
(d)    The following person is now a duly elected and qualified officer of [BGL]
holding the office indicated next to his name below, and such officer is
empowered to act for and on behalf of [BGL] in connection with all matters
related to [the MLP] [Boardwalk Pipelines, LP] [Gulf South Pipeline Company, LP]
[Texas Gas Transmission, LLC] [Gulf Crossing Pipeline Company LLC], including
the execution, delivery and performance of the Credit Agreement and all
documents related thereto, and such officer has held such office with [BGL] at
all times since the date of the Credit Agreement set forth above to and
including the date hereof, and the signature appearing opposite his name below
is the true and genuine signature of such officer:


Name
Office
Signature


[_____________]


[_______________]


_______________________



[Signature Pages Follow.]

B-2





--------------------------------------------------------------------------------



Exhibit 10.1

IN WITNESS WHEREOF, the undersigned has hereunto set his name on behalf of [the
MLP] [Boardwalk Pipelines, LP] [Gulf South Pipeline Company, LP] [Texas Gas
Transmission, LLC] [Gulf Crossing Pipeline Company LLC], and not individually.


Date:    May [__], 2015


[BOARDWALK PIPELINES, LP


By:    BOARDWALK OPERATING GP, LLC, its general partner


By:    BOARDWALK PIPELINE PARTNERS, LP, its managing member


By:    BOARDWALK GP, LP, its general partner


By: ______________________
Name:
Title: ]


[TEXAS GAS TRANSMISSION, LLC

By:
_______________________________
    Name:    
    Title:    ]





[GULF SOUTH PIPELINE COMPANY, LP

By: GS PIPELINE COMPANY, LLC,
its general partner


By:     _______________________________
    Name:    
    Title:    ]


[BOARDWALK PIPELINE PARTNERS, LP


By:    BOARDWALK GP, LP, its general partner


By: _______________________________
Name:
Title: ]



[SIGNATURE PAGE TO CLOSING CERTIFICATE]



--------------------------------------------------------------------------------



Exhibit 10.1

[GULF CROSSING PIPELINE COMPANY LLC
 

By:             
    Name:    
    Title:    ]



[SIGNATURE PAGE TO CLOSING CERTIFICATE]



--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT I

B-5





--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT II

B-6





--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT III



B-7





--------------------------------------------------------------------------------






EXHIBIT C-1
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF LEGAL OPINION OF VINSON & ELKINS LLP
(SEE ATTACHED)

C-1





--------------------------------------------------------------------------------






EXHIBIT C-2
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF LEGAL OPINION OF GENERAL COUNSEL
(SEE ATTACHED)





C-2





--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT D
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement (including the payment of any assignment fee
to the Administrative Agent to the extent required by the Credit Agreement), as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities), and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignor to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:        ________________________________


[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee:        ______________________________

                
[for the Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrowers:        Boardwalk Pipelines, LP, Texas Gas Transmission, LLC, Gulf

South Pipeline Company, LP and Gulf Crossing Pipeline Company LLC


4.
Administrative Agent:    Wells Fargo Bank, N.A., as the administrative agent
under the Credit Agreement









--------------------------------------------------------------------------------






5.
Credit Agreement:    The Third Amended and Restated Credit Agreement dated as of
May [●], 2015, among Boardwalk Pipelines, LP, Texas Gas Transmission, LLC, Gulf
South Pipeline Company, LP and Gulf Crossing Pipeline Company LLC, as Borrowers,
Boardwalk Pipeline Partners, LP, the Lenders and Issuers party thereto, Wells
Fargo Bank, N.A., as administrative agent for the Lenders and Issuers, and the
other agents party thereto



6.
Assigned Interest:



Assignor
Assignee
Aggregate Amount of Revolving Commitment/Revolving Loans for all Lenders
Amount of Revolving Commitment/ Revolving Loans Assigned
Percentage Assigned of Revolving Commitment/
Revolving Loans
CUSIP Number
 
 
$
$
%
 



[7.    Trade Date:        ______________]








    D-2



--------------------------------------------------------------------------------



Exhibit 10.1

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]




By:______________________________
Title:
 



D-3



--------------------------------------------------------------------------------






Consented to and Accepted:


WELLS FARGO BANK, N.A., as
[Administrative Agent and] Swingline Lender


By: _________________________________
Title:


Consented to:


[●] as
Issuer


By: _________________________________
Title:




[Consented to:]


[BOARDWALK PIPELINES, LP
By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner]


By: ________________________________
Title:






D-4



--------------------------------------------------------------------------------



Exhibit 10.1

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Eligible Assignee under the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.2(Assignments and
Participations) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1(Financial Statements) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (vii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest,

D-5



--------------------------------------------------------------------------------






fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to the Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption, the rights and
obligations of the parties hereto and all claims or causes of action arising out
of this Assignment and Assumption shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.









D-6



--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT E-1
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF REVOLVING CREDIT NOTE
Lender: [NAME OF LENDER]        New York, New York
Principal Amount: [$     ]    May [__], 2015
FOR VALUE RECEIVED, each of the undersigned, Boardwalk Pipelines, LP, Texas Gas
Transmission, LLC, Gulf South Pipeline Company, LP and Gulf Crossing Pipeline
Company LLC (collectively, the “Borrowers”), hereby promises to pay to the
Lender set forth above (the “Lender”) the aggregate unpaid principal amount of
all Revolving Loans (as defined in the Credit Agreement referred to below) of
the Lender to such Borrower, payable at such times, and in such amounts, as are
specified in the Credit Agreement.
Each Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans to such Borrower from the date made until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
Both principal and interest are payable in Dollars to Wells Fargo Bank, N.A., as
Administrative Agent, in immediately available funds, at the address for notices
specified in the Credit Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is entitled to the benefits of, the Third Amended and Restated Revolving
Credit Agreement, dated as of May [●], 2015 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Boardwalk Pipelines, LP, Texas Gas Transmission, LLC, Gulf
South Pipeline Company, LP and Gulf Crossing Pipeline Company LLC, as Borrowers,
Boardwalk Pipeline Partners, LP, the Lenders and Issuers party thereto, Wells
Fargo Bank, N.A., as administrative agent for the Lenders and Issuers (in such
capacity, the “Administrative Agent”), and the other agents party thereto.
Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Revolving Loans being
evidenced by this Revolving Credit Note, and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Revolving
Credit Note upon the happening of certain stated events and also for prepayments
on account of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.
This Revolving Credit Note is entitled to the benefits of the Guaranty.
Demand, diligence, presentment, protest and notice of non-payment are hereby
waived by each Borrower.



E-1-1



--------------------------------------------------------------------------------

 







This Revolving Credit Note shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
Unless otherwise specified in any Loan Document, the Obligations (including,
without limitation, the obligations of each Borrower under this Revolving Credit
Note) shall be several but not joint obligations of each Borrower.
[Signature Pages Follow]



E-1-2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Borrower has caused this Revolving Credit Note to be
executed and delivered by its duly authorized officer as of the day and year and
at the place set forth above.
BOARDWALK PIPELINES, LP

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:     _______________________________
    Name:    
    Title:    


TEXAS GAS TRANSMISSION, LLC

By:     _______________________________
        Name:    
        Title:    




GULF SOUTH PIPELINE COMPANY, LP

    By: GS PIPELINE COMPANY, LLC,
its general partner


By:     _______________________________
    Name:    
    Title:    


GULF CROSSING PIPELINE COMPANY LLC
 


[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]



--------------------------------------------------------------------------------

 







By:             
    Name:    
    Title:    







E-1-4



--------------------------------------------------------------------------------








EXHIBIT E-2
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF SWINGLINE NOTE
Lender: [NAME OF LENDER]        New York, New York
Principal Amount: [$     ]    May [__], 2015
FOR VALUE RECEIVED, each of the undersigned, Boardwalk Pipelines, LP, Texas Gas
Transmission, LLC, Gulf South Pipeline Company, LP and Gulf Crossing Pipeline
Company LLC (collectively, the “Borrowers”), hereby promises to pay to the
Lender set forth above (the “Lender”) the aggregate unpaid principal amount of
all Swingline Loans (as defined in the Credit Agreement referred to below) of
the Lender to such Borrower, payable at such times, and in such amounts, as are
specified in the Credit Agreement.
Each Borrower promises to pay interest on the unpaid principal amount of the
Swingline Loans to such Borrower from the date made until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
Both principal and interest are payable in Dollars to Wells Fargo Bank, N.A., as
Administrative Agent, in immediately available funds, at the address for notices
specified in the Credit Agreement.
This Swingline Note is one of the Swingline Notes referred to in, and is
entitled to the benefits of, the Third Amended and Restated Revolving Credit
Agreement, dated as of May [●], 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Boardwalk Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline
Company, LP and Gulf Crossing Pipeline Company LLC as Borrowers, Boardwalk
Pipeline Partners, LP, the Lenders and Issuers party thereto, Wells Fargo Bank,
N.A., as administrative agent for the Lenders and Issuers (in such capacity, the
“Administrative Agent”), and the other agents party thereto. Capitalized terms
used herein and not defined herein are used herein as defined in the Credit
Agreement.
The Credit Agreement, among other things, (a) provides for the making of
Swingline Loans by the Lender to the Borrowers in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrowers resulting from such Swingline Loans being
evidenced by this Swingline Note, and (b) contains provisions for acceleration
of the maturity of the unpaid principal amount of this Swingline Note upon the
happening of certain stated events and also for prepayments on account of the
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
This Swingline Note is entitled to the benefits of the Guaranty.
Demand, diligence, presentment, protest and notice of non-payment are hereby
waived by each Borrower.



E-2-1



--------------------------------------------------------------------------------

 







This Swingline Note shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
Unless otherwise specified in any Loan Document, the Obligations (including,
without limitation, the obligations of each Borrower under this Swingline Note)
shall be several but not joint obligations of each Borrower.
[Signature Pages Follow]



E-2-2



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each Borrower has caused this Swingline Note to be executed
and delivered by its duly authorized officer as of the day and year and at the
place set forth above.
BOARDWALK PIPELINES, LP

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:     _______________________________
    Name:    
    Title:    


TEXAS GAS TRANSMISSION, LLC

By:     _______________________________
        Name:    
        Title:    




GULF SOUTH PIPELINE COMPANY, LP

    By: GS PIPELINE COMPANY, LLC,
its general partner


By:     _______________________________
    Name:    
    Title:    


GULF CROSSING PIPELINE COMPANY LLC
 


[SIGNATURE PAGE TO SWINGLINE NOTE]



--------------------------------------------------------------------------------

 







By:             
    Name:    
    Title:    







E-2-4



--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT F
TO
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF NOTICE OF CONVERSION OR CONTINUATION
WELLS FARGO BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
___________ __, 20__

Attention: Agency Services
    
Re:
[BOARDWALK PIPELINES, LP] [TEXAS GAS TRANSMISSION, LLC] [GULF SOUTH PIPELINE
COMPANY, LP] [GULF CROSSING PIPELINE COMPANY LLC] (the “Borrower”)

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of May [●], 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Boardwalk
Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline Company, LP and
Gulf Crossing Pipeline Company LLC, as Borrowers, Boardwalk Pipeline Partners,
LP, the Lenders and Issuers party thereto, Wells Fargo Bank, N.A., as
administrative agent for the Lenders and Issuers, and the other agents party
thereto. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.
The Parent Borrower hereby gives you notice, irrevocably, pursuant to
Section 2.10(a) (Conversion/Continuation Option) of the Credit Agreement that
the undersigned, on behalf of the Borrower, hereby requests a
[conversion] [continuation] on _________, __, 20__ of $____________ in principal
amount of presently outstanding [Revolving Loans] [Swingline Loans] of the
Borrower that are [Base Rate Loans] [Eurodollar Rate Loans] [LMIR Rate Loans]
having an Interest Period ending on _________, __, 20__ [to] [as] [Base Rate]
[Eurodollar Rate] [LMIR Rate] Loans. [The Interest Period for such amount
requested to be converted to or continued as Eurodollar Rate Loans is [[one]
[two] [three] [six] month[s]].

F-1





--------------------------------------------------------------------------------



Exhibit 10.1

In connection herewith, the undersigned hereby certifies that no Default or
Event of Default has occurred and is continuing on the date hereof.
BOARDWALK PIPELINES, LP

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:



[SIGNATURE PAGE TO NOTICE OF CONVERSION/CONTINUATION]





--------------------------------------------------------------------------------



Exhibit 10.1

Exhibit G
to
Second Amended and Restated Revolving Credit Agreement
FORM OF GUARANTY








--------------------------------------------------------------------------------



Exhibit 10.1

EXHIBIT H
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF LETTER OF CREDIT REQUEST
[NAME OF ISSUER], as an Issuer
under the Credit Agreement referred
to below


WELLS FARGO BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below
1525 West W.T. Harris Blvd.
Charlotte, NC  28262    _________ __, 20__

Attention: Agency Services    
Re:
[BOARDWALK PIPELINES, LP] [TEXAS GAS TRANSMISSION, LLC] [GULF SOUTH PIPELINE
COMPANY, LP] [GULF CROSSING PIPELINE COMPANY LLC] (the “Borrower”)

Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of May [●], 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Boardwalk
Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline Company, LP and
Gulf Crossing Pipeline Company LLC, as Borrowers, Boardwalk Pipeline Partners,
LP, the Lenders and Issuers party thereto, Wells Fargo Bank, N.A., as
administrative agent for the Lenders and Issuers, and the other agents party
thereto. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.3(c)
(Letters of Credit) of the Credit Agreement that the undersigned requests the
issuance of a Letter of Credit by [Name of Issuer] in the form of a Standby
Letter of Credit for the benefit of [Name of Beneficiary], in the amount of
[$________], to be issued on ______ __, 20__ (the “Issue Date”) and having an
expiration date of _______ __, 20__.
The form of the requested Letter of Credit is attached hereto as Annex I.
The undersigned hereby certifies that the following statements shall be true on
the Issue Date both before and after giving effect thereto:
(b)    the representations and warranties set forth in Section 3
(Representations and Warranties) of the Credit Agreement and the other Loan
Documents are true and correct in all material respects (or, in the case of any
representation or warranty already qualified by materiality, in all respects),
except (A) to the extent such representations and warranties

H-1





--------------------------------------------------------------------------------






expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or, in the
case of any representation or warranty already qualified by materiality, in all
respects) as of such earlier date and (B) the representations and warranties set
forth in Sections 3.2 and 3.6 of the Credit Agreement shall be made on and as of
the Closing Date only;
(c)    no Default or Event of Default has occurred and is continuing; and
(c)    the Borrower’s Revolving Credit Outstandings does not exceed such
Borrower’s Revolving Credit Sublimit and the aggregate Revolving Credit
Outstandings does not exceed the then effective Revolving Credit Commitments.



H-2





--------------------------------------------------------------------------------



Exhibit 10.1

[BOARDWALK PIPELINES, LP

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:]    


[TEXAS GAS TRANSMISSION, LLC

By:     _______________________________
    Name:    
    Title:]    




[GULF SOUTH PIPELINE COMPANY, LP

    By: GS PIPELINE COMPANY, LLC,
its general partner


By:             
    Name:    
    Title:]    




[GULF CROSSING PIPELINE COMPANY LLC
 

By:             
    Name:    
    Title:    ]





[SIGNATURE PAGE TO LETTER OF CREDIT REQUEST]





--------------------------------------------------------------------------------









H-2





--------------------------------------------------------------------------------






Annex I


Form of Letter of Credit



H-I-1





--------------------------------------------------------------------------------






Exhibit I
to
Third Amended and Restated Revolving Credit Agreement
Form of Swingline Loan Request
_________ __, 20__
WELLS FARGO BANK, N.A.
as Administrative Agent under the
Credit Agreement referred to below
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention: Agency Services
Re:    [BOARDWALK PIPELINES, LP] [TEXAS GAS TRANSMISSION, LLC] [GULF SOUTH
PIPELINE COMPANY, LP] [GULF CROSSING PIPELINE COMPANY LLC] (the “Borrower”)
Reference is made to the Third Amended and Restated Revolving Credit Agreement,
dated as of May [●], 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Boardwalk
Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline Company, LP and
Gulf Crossing Pipeline Company LLC, as Borrowers, Boardwalk Pipeline Partners,
LP, the Lenders and Issuers party thereto, Wells Fargo Bank, N.A., as
administrative agent for the Lenders and Issuers, and the other agents party
thereto. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4(b)
(Swingline Loans) of the Credit Agreement that the undersigned hereby requests
that the Swingline Lender make Swingline Loans available to the Borrower under
the Credit Agreement and, in that connection therewith, sets forth below the
information relating to such Swingline Loans (the “Proposed Advance”) as
required by Section 2.4(c) (Swingline Loans) of the Credit Agreement:
The date of the Proposed Advance is ________ __, ____ (the “Funding Date”).
The aggregate amount of the Proposed Advance is $           , of which amount
[$____ consists of Base Rate Loans][and $____ consists of LMIR Loans].
The undersigned hereby certifies that the following statements are true on the
date hereof and shall be true on the Funding Date both before and after giving
effect to the Proposed Advance and to the application of the proceeds therefrom:
(i)    the representations and warranties set forth in Section 3(Representations
and Warranties) of the Credit Agreement and the other Loan Documents are true
and correct in all material respects (or, in the case of any representation or
warranty already qualified by materiality, in all

I-1



--------------------------------------------------------------------------------






respects) on and as of the Funding Date with the same effect as though made on
and as of such date, except (A) to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, in the case of any representation or warranty already qualified by
materiality, in all respects) as of such date, and (B) the representations and
warranties set forth in Sections 3.2 and 3.6 of the Credit Agreement shall be
made on and as of the Closing Date only;


(ii)    no Default or Event of Default has occurred and is continuing on the
Funding Date; and
(iii)    the Borrower’s Revolving Credit Outstandings does not exceed such
Borrower’s Revolving Credit Sublimit and the aggregate Revolving Credit
Outstandings does not exceed the then effective Revolving Credit Commitments.


[SIGNATURE PAGES FOLLOW]





I-2





--------------------------------------------------------------------------------



Exhibit 10.1

[BOARDWALK PIPELINES, LP

By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:                     
    Name:    
    Title:]    
[TEXAS GAS TRANSMISSION, LLC
By:         ______________________    _________
    Name:    
    Title:]    
[GULF SOUTH PIPELINE COMPANY, LP

By: GS PIPELINE COMPANY, LLC,
its general partner


By:                     
    Name:    
    Title:]    




[GULF CROSSING PIPELINE COMPANY LLC
 

By:                     


[SIGNATURE PAGE TO SWINGLINE LOAN REQUEST]





--------------------------------------------------------------------------------






    Name:    
    Title:    ]









I-4





--------------------------------------------------------------------------------






EXHIBIT J
TO
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
FORM OF ADDITIONAL BORROWER JOINDER AGREEMENT
This ADDITIONAL BORROWER JOINDER AGREEMENT, dated as of __________, 20__ (this
“Joinder Agreement”), among [_______] (the “Additional Borrower”), Boardwalk
Pipelines, LP (the “Parent Borrower”), Boardwalk Pipeline Partners, LP (the
“MLP”) and Wells Fargo Bank, N.A., as Administrative Agent, is delivered
pursuant to Section 2.18 (Additional Borrowers) of the Credit Agreement (as
defined below). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Credit Agreement.
W i t n e s s e t h:
WHEREAS, reference is made to the Third Amended and Restated Revolving Credit
Agreement, dated as of May [●], 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Boardwalk Pipelines, LP, Texas Gas Transmission, LLC, Gulf South Pipeline
Company, LP and Gulf Crossing Pipeline Company LLC, as Borrowers, Boardwalk
Pipeline Partners, LP, the Lenders and Issuers party thereto, Wells Fargo Bank,
N.A., as administrative agent for the Lenders and Issuers, and the other agents
party thereto;
WHEREAS, pursuant to Section 2.18 (Additional Borrowers) of the Credit
Agreement, it is the intention of the parties hereto that [________] shall
become an Additional Borrower under the Credit Agreement;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1Joinder
(a)    The Additional Borrower hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement and all other documents deemed necessary
for it to enter into this Joinder Agreement, and acknowledges and agrees, by
executing and delivering this Joinder Agreement, to (a) join and become a party
to the Credit Agreement as a Borrower; (ii) be bound by all covenants,
agreements, representations, warranties, indemnities, acknowledgments and other
obligations of a Borrower under the Credit Agreement and under each of the other
Loan Documents, in each case, with the same force and effect as if originally
named as a Borrower therein; and (iii) perform all obligations and duties
required and be entitled to all rights and benefits of a Borrower under the
Credit Agreement and under each of the other Loan Documents, in each case, with
the same force and effect as if originally named as a Borrower therein.
(b)    The information set forth in Annex 1 is hereby added to the information
set forth in Schedules 3.4, 3.6, 3.15(a) and 3.15(b) to the Credit Agreement.
Section 2    Representations and Warranties

J-1



--------------------------------------------------------------------------------








(a)    The Parent Borrower hereby represents and warrants that the Additional
Borrower is a Wholly Owned Domestic Subsidiary of the Parent Borrower; and
(b)    The Additional Borrower hereby represents and warrants that each of the
representations and warranties contained in Section 3 (Representations and
Warranties) of the Credit Agreement applicable to the Additional Borrower is
true and correct in all material respects (or, in the case of any representation
or warranty already qualified by materiality, in all respects) on and as of the
date hereof as if made on and as of such date unless any representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty is true and correct in all material respects (or, in the case of
any representation or warranty already qualified by materiality, in all
respects) as of such earlier date.


Section 3    Conditions Precedent
This Joinder Agreement shall become effective upon satisfaction of each of the
following conditions precedent:
(a)    the Administrative Agent shall have received this Joinder Agreement, duly
executed by each party hereto; and
(b)    each of the conditions in Section 2.18(a) (Additional Borrowers) of the
Credit Agreement shall have been satisfied.
Section 4    Reaffirmation
The MLP hereby confirms that the guarantee granted pursuant to the Guaranty
continues to guarantee the Obligations as set forth in the Guaranty and that
such guarantee remains in full force and effect. Each of the MLP and the Parent
Borrower hereby confirms and ratifies its obligations under each of the Loan
Documents executed by it after giving effect to this Joinder Agreement.
Section 5    Governing Law
This Joinder Agreement, the rights and obligations of the parties hereto and all
claims and causes of action arising out of this Joinder Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
Section 6    Waiver of Jury Trial
EACH PARTY HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING
WITH RESPECT TO THIS JOINDER AGREEMENT AND ANY OTHER LOAN DOCUMENT.
Section 7    Integration
This Joinder Agreement is a Loan Document, and taken together with all of the
other Loan Documents, represents the entire agreement and understanding of the
parties to the Loan Documents and supersedes all prior understandings, written
and oral, relating to the subject matter hereof.

J-2



--------------------------------------------------------------------------------








Section 8    Counterparts
This Joinder Agreement may be executed by one or more of the parties to this
Joinder Agreement on any number of separate counterparts (including by telecopy
or other electronic transmission), each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart.


[SIGNATURE PAGES FOLLOW]





J-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.


[ADDITIONAL BORROWER]




By:             
    Name:    
    Title:


BOARDWALK PIPELINES, LP

    By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:


BOARDWALK PIPELINE PARTNERS, LP

    By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:             
    Name:    
    Title:    

[SIGNATURE PAGE TO ADDITIONAL BORROWER JOINDER AGREEMENT]



--------------------------------------------------------------------------------








ACKNOWLEDGED AND AGREED
as of the date first above written:
WELLS FARGO BANK, N.A.
as Administrative Agent
By:     
Name:
Title:



[SIGNATURE PAGE TO ADDITIONAL BORROWER JOINDER AGREEMENT]



--------------------------------------------------------------------------------



Exhibit 10.1

ANNEX 1
TO
ADDITIONAL BORROWER JOINDER AGREEMENT









6